


Exhibit 10.22

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE COMMISSION.  THE OMITTED PORTIONS ARE INDICATED BY
[**].

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

DATED AS OF JULY 5, 2007

 

AMONG

 

UNITED STATIONERS SUPPLY CO.,

AS THE BORROWER

 

UNITED STATIONERS INC.,

AS A CREDIT PARTY

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

PNC BANK, NATIONAL ASSOCIATION

AND

U.S. BANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

 

KEYBANK NATIONAL ASSOCIATION

AND

LASALLE BANK, NATIONAL ASSOCIATION

AS DOCUMENTATION AGENTS

 

AND

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

JPMORGAN SECURITIES INC.,

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

 

1.1.

Certain Defined Terms

1

 

1.2.

Plural Forms

20

 

 

 

 

ARTICLE II

 

THE CREDITS

20

 

 

 

 

 

2.1.

Existing Revolving Loans; Commitment

20

 

2.2.

Required Payments; Termination

20

 

2.3.

Ratable Loans; Types of Advances

21

 

2.4.

Swing Line Loans

21

 

2.5.

Commitment Fee; Aggregate Commitment

22

 

2.6.

Minimum Amount of Each Advance

23

 

2.7.

Optional Principal Payments

23

 

2.8.

Method of Selecting Types and Interest Periods for New Advances

23

 

2.9.

Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default


24

 

2.10.

Changes in Interest Rate, etc.

24

 

2.11.

Rates Applicable After Default

25

 

2.12.

Method of Payment

25

 

2.13.

Noteless Agreement; Evidence of Indebtedness

25

 

2.14.

Telephonic Notices

26

 

2.15.

Interest Payment Dates; Interest and Fee Basis

26

 

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of
Loans


27

 

2.17.

Lending Installations

27

 

2.18.

Non-Receipt of Funds by the Agent

28

 

2.19.

Replacement of Lender

28

 

2.20.

Facility LCs

29

 

2.21.

Increase of Aggregate Commitment

34

 

 

 

 

ARTICLE III

 

YIELD PROTECTION; TAXES

35

 

 

 

 

 

3.1.

Yield Protection

35

 

3.2.

Changes in Capital Adequacy Regulations

36

 

3.3.

Availability of Types of Advances

37

 

3.4.

Funding Indemnification

37

 

3.5.

Taxes

37

 

3.6.

Lender Statements; Survival of Indemnity

40

 

3.7.

Alternative Lending Installation

41

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

41

 

 

 

 

 

4.1.

Effectiveness of Commitments

41

 

4.2.

Each Credit Extension

42

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

43

 

 

 

 

 

5.1.

Existence and Standing

43

 

5.2.

Authorization and Validity

43

 

5.3.

No Conflict; Government Consent

43

 

5.4.

Financial Statements

44

 

5.5.

Material Adverse Change

44

 

5.6.

Taxes

44

 

5.7.

Litigation and Contingent Obligations

44

 

5.8.

Subsidiaries

45

 

5.9.

ERISA

45

 

5.10.

Accuracy of Information

45

 

5.11.

Regulation U

45

 

5.12.

Compliance With Laws

46

 

5.13.

Ownership of Properties

46

 

5.14.

Plan Assets; Prohibited Transactions

46

 

5.15.

Environmental Matters

46

 

5.16.

Investment Company Act

46

 

5.17.

Insurance

46

 

5.18.

Solvency

47

 

5.19.

Collateral Documents

47

 

5.20.

No Default or Unmatured Default

47

 

 

 

 

ARTICLE VI

 

COVENANTS

47

 

 

 

 

 

6.1.

Financial Reporting

47

 

6.2.

Use of Proceeds

49

 

6.3.

Notice of Default

49

 

6.4.

Conduct of Business

49

 

6.5.

Taxes

49

 

6.6.

Insurance

50

 

6.7.

Compliance with Laws

50

 

6.8.

Maintenance of Properties

50

 

6.9.

Inspection; Keeping of Books and Records

50

 

6.10.

Dividends

51

 

6.11.

Merger

51

 

6.12.

Sale of Assets

52

 

6.13.

Investments and Acquisitions

53

 

6.14.

Indebtedness

56

 

6.15.

Liens

58

 

6.16.

Affiliates

61

 

6.17.

Financial Contracts

61

 

6.18.

Subsidiary Covenants

61

 

6.19.

Contingent Obligations

61

 

6.20.

Leverage Ratio

62

 

6.21.

Minimum Consolidated Net Worth

62

 

6.22.

Capital Expenditures

62

 

6.23.

Subsidiary Collateral Documents; Subsidiary Guarantors

62

 

6.24.

Foreign Subsidiary Investments

64

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DEFAULTS

64

 

 

 

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

67

 

 

 

 

 

8.1.

Acceleration

67

 

8.2.

Amendments

68

 

8.3.

Preservation of Rights

69

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

69

 

 

 

 

 

9.1.

Survival of Representations

69

 

9.2.

Governmental Regulation

69

 

9.3.

Headings

69

 

9.4.

Entire Agreement

69

 

9.5.

Several Obligations; Benefits of this Agreement

70

 

9.6.

Expenses; Indemnification

70

 

9.7.

Numbers of Documents

71

 

9.8.

Accounting

71

 

9.9.

Severability of Provisions

71

 

9.10.

Nonliability of Lenders

71

 

9.11.

Confidentiality

72

 

9.12.

Lenders Not Utilizing Plan Assets

72

 

9.13.

Nonreliance

72

 

9.14.

Disclosure

73

 

9.15.

Performance of Obligations

73

 

9.16.

USA PATRIOT Act

73

 

9.17.

No Duties Imposed on Syndication Agents or Documentation Agents

73

 

 

 

 

ARTICLE X

 

THE AGENT

74

 

 

 

 

 

10.1.

Appointment; Nature of Relationship

74

 

10.2.

Powers

74

 

10.3.

General Immunity

74

 

10.4.

No Responsibility for Loans, Recitals, etc.

75

 

10.5.

Action on Instructions of Lenders

75

 

10.6.

Employment of Agents and Counsel

75

 

10.7.

Reliance on Documents; Counsel

75

 

10.8.

Agent’s Reimbursement and Indemnification

76

 

10.9.

Notice of Default

76

 

10.10.

Rights as a Lender

76

 

10.11.

Lender Credit Decision

76

 

10.12.

Successor Agent

78

 

10.13.

Agent and Arranger Fees

77

 

10.14.

Delegation to Affiliates

77

 

10.15.

Collateral Documents

78

 

10.16.

Quebec Security

78

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

79

 

 

 

 

 

11.1.

Setoff

79

 

11.2.

Ratable Payments

79

 

 

 

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

79

 

 

 

 

 

12.1.

Successors and Assigns; Designated Lenders

79

 

12.2.

Participations

82

 

12.3.

Assignments

83

 

12.4.

Dissemination of Information

85

 

12.5.

Tax Certifications

85

 

12.6.

Reimbursement Obligations

85

 

 

 

 

ARTICLE XIII

 

NOTICES

85

 

 

 

 

 

13.1.

Notices

85

 

13.2.

Change of Address

86

 

 

 

 

ARTICLE XIV

 

COUNTERPARTS

86

 

 

 

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

86

 

 

 

 

 

15.1.

CHOICE OF LAW

86

 

15.2.

CONSENT TO JURISDICTION

86

 

15.3.

WAIVER OF JURY TRIAL

87

 

 

 

 

ARTICLE XVI

 

NO NOVATION; CONTINUATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS


87

 

 

 

 

 

16.1.

No Novation; Continuation

87

 

16.2.

References to This Agreement In Other Loan Documents

87

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Commitment Schedule

 

Pricing Schedule

 

Schedule 5.8

-

 

Subsidiaries

 

 

 

 

 

 

Schedule 6.12

-

 

Identified Property Dispositions

 

 

 

 

 

 

Schedule 6.13

-

 

Investments

 

 

 

 

 

 

Schedule 6.14

-

 

Indebtedness

 

 

 

 

 

 

Schedule 6.15

-

 

Liens

 

 

EXHIBITS

 

Exhibit A

-

 

Form of the Credit Parties’ Counsel’s Opinion

 

 

 

 

 

 

Exhibit B

-

 

Form of Compliance Certificate

 

 

 

 

 

 

Exhibit C

-

 

Form of Assignment and Assumption Agreement

 

 

 

 

 

 

Exhibit D

-

 

Form of Promissory Note (if requested)

 

 

 

 

 

 

Exhibit E

-

 

Form of Designation Agreement

 

 

 

 

 

 

Exhibit F

-

 

List of Closing Documents

 

 

i

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

This Second Amended and Restated Five-Year Revolving Credit Agreement, dated as
of July 5, 2007, is entered into by and among United Stationers Supply Co., an
Illinois corporation, as the Borrower, United Stationers Inc., a Delaware
corporation, as a Credit Party, the Lenders, PNC Bank, National Association and
U.S. Bank National Association, as Syndication Agents, KeyBank National
Association and LaSalle Bank, National Association, as Documentation Agents, and
JPMorgan Chase Bank, National Association, as Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Parent, the Borrower, certain Lenders, the Departing Lenders and
the Agent are parties to that certain Amended and Restated Credit Agreement,
dated as of October 12, 2005 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Parent, the Borrower, the Lenders and the Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the Obligations, which shall be
repayable in accordance with the terms of this Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans and extend other financial accommodations to or for the benefit of the
Borrower; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.          Certain Defined Terms.  As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which the Parent or
any of its Subsidiaries (i) acquires any going concern business or all or
substantially all of the assets of any Person, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires from one or more Persons (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of any Person.

 

“Administrative Questionnaire” means, with respect to any Lender, the
administrative questionnaire delivered by such Lender to the Agent upon becoming
a Lender hereunder, as such questionnaire may be updated from time to time by
notice from such Lender to the Agent.

 

--------------------------------------------------------------------------------


 

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Revolving Loans of the same Type and, in the case of Eurodollar Loans, for the
same Interest Period.  The term “Advance” shall include Swing Line Loans unless
otherwise expressly provided.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

 

“Agent” means JPMorgan Chase in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms
hereof.  The initial Aggregate Commitment is Four Hundred Twenty-Five Million
and 00/100 Dollars ($425,000,000).

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Second Amended and Restated Five-Year Revolving Credit
Agreement, as it may be amended, restated, supplemented or otherwise modified
and as in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greater of (i) the Prime Rate in effect on such day and (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.5%) per annum.   Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Arranger” means J.P. Morgan Securities Inc., and its successors, in its
capacity as sole lead arranger and sole book runner for the loan transaction
evidenced by this Agreement.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” is defined in Section 12.3.1.

 

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, controller, treasurer or assistant
treasurer of the Parent or the Borrower, acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Borrower” means United Stationers Supply Co., an Illinois corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in
Chicago, Illinois for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with Agreement Accounting Principles,
excluding (i) expenditures of insurance proceeds to rebuild or replace any asset
after a casualty loss, (ii) leasehold improvement expenditures for which the
Parent or a Subsidiary is reimbursed by the lessor, sublessor or sublessee,
(iii) expenditures of net cash proceeds of any asset sale permitted under
Section 6.12, and (iv) with respect to any Permitted Acquisition, (a) the
Purchase Price thereof and (b) any Capital Expenditures expended by the seller
or entity to be acquired in any Permitted Acquisition prior to the date of such
Permitted Acquisition.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

3

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalent Investments” means (i) obligations of, or fully guaranteed by,
the United States of America having maturities of not more than one year from
the date of acquisition thereof, (ii) commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business, and (iv) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $100,000,000, (v) money market funds that (a) comply with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (b) are rated AAA by S&P or Aaa by Moody’s and (c) have portfolio assets
of at least $5,000,000,000, (vi) marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 90 days from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s and
(vii) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (i) above entered into with any
commercial bank meeting the qualifications specified in clause (iv) above.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more
of the outstanding shares of voting stock of the Parent having ordinary voting
power for the election of directors; (ii) the Parent shall cease to own,
directly or indirectly and free and clear of all Liens or other encumbrances
(other than Liens in favor of the Agent), all of the outstanding shares of
voting stock of the Borrower and, other than pursuant to a transaction otherwise
permitted under this Agreement, the Guarantors, on a fully diluted basis; or
(iii) the majority of the Board of Directors of the Parent fails to consist of
Continuing Directors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Parent or any of its Domestic Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Agent, for the benefit of
the Holders of Secured Obligations, or to the Agent, for the benefit of the
Lenders, whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents; provided, however, that
Collateral shall not include (i) property constituting “Securitization
Collateral” as defined in the Security Agreement or (ii) any shares of the
Parent’s capital stock that have been repurchased by the Parent and held in
treasury.

 

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement or the Existing Credit Agreement that are
intended to create or evidence Liens to secure the Secured Obligations,
including, without limitation, the Security Agreement, the Intellectual Property
Security Agreements, and all other security agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements,

 

4

--------------------------------------------------------------------------------


 

pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by or on behalf of the Parent or any of
its Domestic Subsidiaries and delivered to the Agent or any of the Lenders,
together with all agreements and documents referred to therein or contemplated
thereby.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, for each Lender, including, without limitation, each LC
Issuer, such Lender’s obligation to make Loans to, and participate in Facility
LCs issued upon the application of, and each LC Issuer’s obligation to issue
Facility LCs for the account of, the Borrower in an aggregate amount not
exceeding the amount set forth for such Lender on the Commitment Schedule or in
an Assignment Agreement delivered pursuant to Section 12.3, as such amount may
be modified from time to time pursuant to the terms hereof.

 

“Commitment Fee” is defined in Section 2.5.1.

 

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
for such period plus, to the extent deducted from revenues in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) losses attributable to equity in Affiliates, (vi) non-cash charges related
to employee compensation and (vii) any extraordinary non-cash or nonrecurring
non-cash charges or losses, minus, to the extent included in Consolidated Net
Income for such period, any extraordinary non-cash or nonrecurring non-cash
gains, all calculated for the Parent and its Subsidiaries on a consolidated
basis.

 

“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, the sum of (i) the aggregate dollar amount of
Consolidated Indebtedness for borrowed money owing by such Person or for which
such Person is liable which has actually been funded and is outstanding at such
time, whether or not such amount is due or payable at such time (other than
obligations in respect of Rate Management Transactions), plus (ii) the aggregate
undrawn amount of all standby Letters of Credit at such time for which such
Person or any of its Subsidiaries is the account party or is otherwise liable
(other than standby Letters of Credit in an amount up to $10,000,000 issued to
support worker’s compensation obligations of the Credit Parties and other than
Letters of Credit supporting any other component of this definition), plus
(iii) the aggregate principal component of Capitalized Lease Obligations owing
by such Person and its Subsidiaries on a consolidated basis or for which such
Person or any of its Subsidiaries is otherwise liable, plus (iv) all Off-Balance
Sheet Liabilities of such Person and its Subsidiaries on a consolidated basis,
plus (v) all Disqualified Stock of such Person and its Subsidiaries on a
consolidated basis.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” means at any time, with respect to any Person, the
Indebtedness of such Person and its Subsidiaries calculated on a consolidated
basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period (net of interest income), including, without limitation,
yield or any other financing costs resembling interest which are payable under
any Receivables Purchase Facility.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period and on a FIFO basis of inventory valuation.

 

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Subsidiaries calculated
on a consolidated basis and on a FIFO basis of inventory valuation as of such
time.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership
unless the underlying obligation is expressly made non-recourse to such general
partner; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.

 

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Restatement Effective Date, or (ii) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that if any
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction and who was not a Continuing
Director prior thereto, together with all other individuals so elected or
nominated in connection with such merger, consolidation, acquisition or similar
transaction who were not Continuing Directors prior thereto, constitute a
majority of the members of the board of directors of such Person, such
individual shall not be a Continuing Director.

 

6

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414(b) or (c) of
the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Credit Party” means, collectively, the Parent, the Borrower and each of the
Guarantors.

 

“Debt Incurrence Pro Forma” is defined in Section 6.14.11

 

“Default” means an event described in Article VII.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Restatement Effective
Date.

 

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

 

“Designation Agreement” is defined in Section 12.1.2.

 

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Facility Termination Date.

 

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

 

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the

 

7

--------------------------------------------------------------------------------


 

United States of America or any state thereof, (ii) is engaged primarily in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.

 

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as quoted on the applicable Reuters screen as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such British Bankers’ Association LIBOR rate is available to the
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the rate at which
JPMorgan Chase or one of its affiliate banks offers to place deposits in Dollars
with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, in the approximate amount of JPMorgan Chase’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Revolving Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes or similar taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender, such Lending Installation or the Agent is
incorporated or organized or any political combination or subdivision or taxing
authority thereof, (ii) the jurisdiction in which the Agent’s, such Lending
Installation’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is

 

8

--------------------------------------------------------------------------------


 

located or (iii) any other jurisdiction except to the extent the imposition of
such taxes results solely from the Borrower’s operations or presence in such
jurisdiction as reasonably determined by the Lender or the Agent, as applicable.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” is defined in the Preliminary Statements.

 

“Existing Revolving Loan” is defined in Section 2.1.1.

 

“Facility LC” is defined in Section 2.20.1.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

“Facility Termination Date” means the earlier of (a) July 5, 2012 and (b) the
date of termination in whole of the Aggregate Commitment pursuant to Section 2.5
hereof or the Commitments pursuant to Section 8.1 hereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.11, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means (i) any Subsidiary of any Person that is not
organized under the laws of a jurisdiction located in the United States of
America and (ii) any Subsidiary of a Person described in clause (i) hereof that
is organized under the laws of a jurisdiction located in the United States of
America.

 

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Restatement Effective Date from any Credit Party to any Foreign
Subsidiary; (ii) all outstanding Investments made on or after the Restatement
Effective Date by any Credit Party in any Foreign Subsidiary;

 

9

--------------------------------------------------------------------------------


 

and (iii) an amount equal to the net benefit derived by the Foreign Subsidiaries
resulting from any non-arm’s-length transactions, or any other transfer of
assets conducted, in each case entered into on or after the Restatement
Effective Date, between any Credit Party, on the one hand, and such Foreign
Subsidiaries, on the other hand, other than (a) transactions in the ordinary
course of business, (b) in respect of legal, accounting, reporting, listing and
similar administrative services provided by any Credit Party to any such Foreign
Subsidiary in the ordinary course of business consistent with past practice and
(c) any transfer of shares of the Parent’s capital stock that have been
repurchased by the Parent and held in treasury.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Guarantor” means each of the Parent’s Domestic Subsidiaries (other than the
Borrower and any SPV) and all other Subsidiaries of the Parent which become
Guarantors in satisfaction of the provisions of Section 6.23, in each case,
together with their respective permitted successors and assigns.

 

“Guaranty” means the Guaranty, dated as of March 21, 2003, made by the Parent
and certain Subsidiaries of the Parent in favor of the Agent for the benefit of
the Holders of Secured Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuers in respect of Reimbursement Obligations, (iii) the Agent,
the Lenders and the LC Issuers in respect of all other present and future
obligations and liabilities of the Parent, the Borrower or any of their
respective Domestic Subsidiaries of every type and description arising under or
in connection with this Agreement or any other Loan Document, (iii) each Person
benefiting from indemnities made by the Parent, the Borrower or any Subsidiary
hereunder or under other Loan Documents, (iv) each Lender (or Affiliate
thereof), in respect of all Rate Management Obligations of the Borrower to such
Lender (or such Affiliate) as exchange party or counterparty under any Rate
Management Transaction, and (v) their respective successors, transferees and
assigns (to the extent not prohibited by this Agreement).

 

“Identified Disclosure Documents” means, collectively, the Parent’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, the Parent’s
Quarterly Report on Form 10-Q for the period ending on March 31, 2007, and the
Current Reports on Form 8-K filed by the Parent on February 16, 2007,
February 27, 2007, March 28, 2007, May 4, 2007, May 17, 2007 and June 13, 2007,
in each case as filed with the SEC, and any written disclosure memorandum
delivered to the Lenders on or prior to July 3 2007.

 

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person, (ii) obligations representing the deferred purchase price
of Property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in

 

10

--------------------------------------------------------------------------------


 

the trade and accrued expenses in connection with the provision of services
incurred in the ordinary course of such Person’s business), (iii) Indebtedness
of others, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person (provided that the amount of any such Indebtedness at any time shall be
deemed to be the lesser of (a) such Indebtedness at such time and (b) the fair
market value of such Property, as determined by such Person in good faith at
such time), (iv) financial obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person in respect of any
Indebtedness, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) Net Mark-to-Market Exposure under Rate Management Transactions
and (xi) Disqualified Stock.

 

“Intellectual Property Security Agreements” means each of (i) the Trademark
Security Agreement, dated as of March 21, 2003, by and among the Agent and the
Borrower, Azerty Incorporated and Lagasse, Inc., (ii) the Copyright Security
Agreement, dated as of March 21, 2003, by and between the Agent and the
Borrower, and (iii) such other intellectual property security documents as the
Borrower or any Affiliate may from time to time make in favor of the Agent, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or, to the extent available to all of the Lenders,
nine or twelve months, commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months, or
if applicable nine or twelve months, thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second, third,
sixth, ninth or twelfth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third, sixth, ninth or twelfth
succeeding month.  If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

 

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, in its
individual capacity, and its successors.

 

“LC Fee” is defined in Section 2.20.4.

 

11

--------------------------------------------------------------------------------

 

 

“LC Issuer” means JPMorgan Chase (or any Subsidiary or Affiliate of JPMorgan
Chase designated by JPMorgan Chase) or any of the other Lenders, as applicable,
in its respective capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.

 

“LC Payment Date” is defined in Section 2.20.5.

 

“LC Reimbursement Date” is defined in Section 2.20.6.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, Subsidiary or Affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or, without duplication, for which such Person has a
reimbursement obligation.

 

“Leverage Ratio” is defined in Section 6.20.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.13 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, Properties or prospects of the
Parent and its Subsidiaries taken as a whole, or the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Parent, the Borrower or
any Subsidiary to perform its obligations under the Loan Documents, (iii) the
validity or enforceability of any of the Loan Documents or (iv) the rights or
remedies of

 

12

--------------------------------------------------------------------------------


 

the Agent, the LC Issuers or the Lenders thereunder or their rights with respect
to the Collateral taken as a whole.

 

“Material Foreign Subsidiary” means any direct or indirect first-tier Foreign
Subsidiary of the Parent that at any time has (i) (a) sales as of the last day
of any fiscal quarter (calculated on a consolidated basis for such Subsidiary
and its consolidated Subsidiaries for the twelve-month period then ended)
greater than or equal to five percent (5%) of consolidated sales of the Parent
and its Subsidiaries for such period and (b) Consolidated EBITDA as of the last
day of such fiscal quarter (calculated on a consolidated basis for such
Subsidiary and its consolidated Subsidiaries for the twelve-month period then
ended) greater than or equal to five percent (5%) of Consolidated EBITDA of the
Parent and its Subsidiaries for such period, or (ii) on a consolidated basis for
such Subsidiary and its consolidated Subsidiaries at any time five percent (5%)
or more of the consolidated total assets of the Parent and its Subsidiaries as
reported in the most recent annual or quarterly financial statements of the
Parent delivered pursuant to Section 6.1.1 or 6.1.2.

 

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars), other than the Obligations.

 

“Maximum Payment Amount” means an amount equal to (1) the greater of
(a) $50,000,000 and (b) an amount equal to (x) $50,000,000 plus (y) 50% of
Consolidated Net Income in each fiscal quarter beginning with the fiscal quarter
ending June 30, 2007 plus (2) the net cash proceeds received by the Parent or
the Borrower since the Restatement Effective Date from the exercise of stock
options issued to directors, officers and employees of the Parent, the Borrower
or the Borrower’s Subsidiaries, minus (3) the Distributions, or any portion of a
Distribution, made since June 30, 2007 pursuant to Section 6.10(iv)(b) which
Distributions (or portion thereof) results in the Leverage Ratio exceeding, or
are otherwise made at a time when the Leverage Ratio exceeds, in each case
calculated on a pro forma basis based on the Parent’s most recent financial
statements delivered pursuant to Section 6.1 and giving effect to any Permitted
Acquisition since the date of such financial statements, such Distributions (or
portion thereof) and any Indebtedness incurred in connection therewith, all in
accordance with the terms of this Agreement, 2.75 to 1.00.

 

“Modify” and “Modification” are defined in Section 2.20.1.

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Parent or any member of the Controlled Group is obligated to make
contributions.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and

 

13

--------------------------------------------------------------------------------


 

“unrealized profits” means the fair market value of the gain to such Person of
replacing such Rate Management Transaction as of the date of determination
(assuming such Rate Management Transaction were to be terminated as of that
date).

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, accrued and unpaid fees, all expense
and other reimbursement obligations, and all indemnities and other obligations
of any Credit Party to the Agent, any Lender, the Arranger (or any Affiliate of
any of the foregoing) or any Person benefiting from indemnities made by any
Credit Party hereunder or under any other Loan Document, in each case of any
kind or nature, present or future, arising under this Agreement, the Existing
Credit Agreement or any other Loan Document, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.  The term
includes, without limitation, all interest, charges, expenses, fees, outside
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed under the Federal bankruptcy laws), and any other sum chargeable to any
Credit Party under this Agreement, the Existing Credit Agreement or any other
Loan Document.

 

“Off-Balance Sheet Liability” of a Person means, without duplication, the
principal component of (i) any Receivables Purchase Facility or any other
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person (other than the sale or disposition in the
ordinary course of business of accounts or notes receivable in connection with
the compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables)) or (ii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person; provided that “Off-Balance Sheet
Liabilities” shall not include the principal component of the foregoing if such
principal component (a) is otherwise reflected as a liability on such Person’s
consolidated balance sheet or (b) is deducted from revenues in determining such
Person’s consolidated net income but is not thereafter added back in calculating
such Person’s Consolidated EBITDA.

 

“Off-Balance Sheet Trigger Event” is defined in Section 7.15.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

 

14

--------------------------------------------------------------------------------


 

“Parent” means United Stationers Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last day of each March, June, September and
December and the Facility Termination Date.

 

“Permitted Acquisition” is defined in Section 6.13.5.

 

“Permitted Customer Financing Guarantee” means any guaranty or repurchase or
recourse obligations of the Borrower, incurred in the ordinary course of
business, in respect of Indebtedness incurred by a customer of the Borrower;
provided that the Borrower’s obligations in respect of all such guarantees and
other recourse obligations shall not exceed $30,000,000 in the aggregate.

 

“Permitted Priority Liens” means any Liens permitted by Section 6.15 and
(i) arising by operation of applicable law (and not solely by contract) and are
perfected (other than by the filing of a financing statement or other filing or
control agreement) and accorded priority over the Agent’s Liens on the
Collateral by operation of applicable law, (ii) arising under any of Sections
6.15.6, 6.15.7 or 6.15.23 or reflected on any title commitment issued with any
Collateral Document, or (iii) securing purchase money Indebtedness, Capitalized
Lease Obligations or Indebtedness described in the parenthetical of
Section 6.14.13, in each case to the extent the same are permitted to exist or
otherwise be incurred hereunder.

 

“Permitted Purchase Money Indebtedness” is defined in Section 6.14.5.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Parent or any member of
the Controlled Group may have any liability.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

15

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the sum of the Aggregate Outstanding Credit Exposure
at such time.

 

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness incurred or assumed in
connection with such Acquisition, but exclusive of the value of any capital
stock or other equity interests of the Parent, the Borrower or any Subsidiary
issued as consideration for such Acquisition.

 

“Purchasers” is defined in Section 12.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Parent, the
Borrower or a Subsidiary which is a rate swap, basis swap, forward rate
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices or equity prices.

 

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements, servicing agreements and other related agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to which the Parent, the Borrower or any of its Subsidiaries, in their
respective capacities as sellers or transferors of any receivables, sell or
transfer, directly or indirectly, to SPVs all of their respective right, title
and interest in and to (but not their obligations under) certain receivables for
further sale or transfer (or granting of Liens to other purchasers of or
investors in such assets or interests therein (and the other documents,
instruments and agreements executed in connection therewith)), as any such
agreements may be amended, restated, supplemented or otherwise modified from
time to time, or any replacement or substitution therefor.

 

“Receivables Purchase Facility” means any securitization facility made available
to the Parent, the Borrower or any of its Subsidiaries, pursuant to which
receivables of the Parent, the Borrower or any of its Subsidiaries are
transferred, directly or indirectly, to one or more SPVs,

 

16

--------------------------------------------------------------------------------


 

and thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrower then outstanding under
Section 2.20 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

 

“Required Lenders” means Lenders in the aggregate holding more than 50% of the
sum of the Aggregate Commitment plus the aggregate principal amount of all Term
Loans, if any, or, if the Aggregate Commitment has been terminated, Lenders in
the aggregate holding more than 50% of the sum of the Aggregate Outstanding
Credit Exposure plus the aggregate principal amount of all Term Loans, if any.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

“Restatement Effective Date” means July 5 , 2007.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof) and includes any Existing Revolving Loan.

 

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

17

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations and (ii) so long
as any Lender shall remain a Lender hereunder, all Rate Management Obligations
owing in connection with Rate Management Transactions to such Lender or any
Affiliate of such Lender.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of
March 21, 2003, by and between the Borrower, the Parent and certain Subsidiaries
of the Parent, as grantors thereunder, and the Agent for the benefit of the
Holders of Secured Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

 

“Solvent” means, when used with respect to the Parent and its Subsidiaries (on a
consolidated basis), that at the time of determination:

 

(i)            the fair value of their consolidated assets (both at fair
valuation and at present fair saleable value) is equal to or in excess of the
total amount of their consolidated liabilities, including without limitation
contingent liabilities; and

 

(ii)           they are then able and presently expect to be able to pay their
consolidated debts as they mature; and

 

(iii)          they have capital sufficient to carry on their business as
conducted.

 

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

 

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

 

18

--------------------------------------------------------------------------------


 

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Parent and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Parent and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Parent and its Subsidiaries as at the end of the
four fiscal quarter period ending with the fiscal quarter immediately prior to
the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

 

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.

 

“Swing Line Lender” means JPMorgan Chase or such other Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4 and includes any “Swing Line Loan” made pursuant
to the Existing Credit Agreement and outstanding on the Restatement Effective
Date.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Term Loan” is defined in Section 2.21.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Revolving Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares) of which
shall at the time be owned or

 

19

--------------------------------------------------------------------------------


 

controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

1.2.          Plural Forms.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1.          Existing Revolving Loans; Commitment.

 

2.1.1  Existing Revolving Loans.  Prior to the Restatement Effective Date,
revolving loans were previously made to the Borrower under the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding revolving loans being hereinafter referred to as the “Existing
Revolving Loans”).  Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Restatement
Effective Date but subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2 (as applicable), the Existing Revolving Loans
shall be reevidenced as Revolving Loans under this Agreement and the terms of
the Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement.

 

2.1.2  Commitment.  From and including the Restatement Effective Date and prior
to the Facility Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1 and 4.2, as applicable, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrower in Dollars from time to
time and (ii) participate in Facility LCs issued upon the request of the
Borrower, in each case in an amount not to exceed in the aggregate at any one
time outstanding its Pro Rata Share of the Available Aggregate Commitment;
provided that at no time shall the Aggregate Outstanding Credit Exposure
hereunder exceed the Aggregate Commitment.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Facility Termination Date.  The commitment of each Lender to
lend hereunder shall automatically expire on the Facility Termination Date.  The
LC Issuers will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.20.

 

2.2.          Required Payments; Termination.  Any outstanding Advances and all
other unpaid Secured Obligations shall be paid in full by the Borrower on the
Facility Termination Date.  Notwithstanding the termination of the Commitments
under this Agreement on the Facility Termination Date, until all of the Secured
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied and all financing arrangements among the Borrower and the
Lenders hereunder and under the other Loan Documents shall have been

 

20

--------------------------------------------------------------------------------


 

terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

 

2.3.          Ratable Loans; Types of Advances.  (a) Each Advance hereunder
(other than a Swing Line Loan) shall consist of Revolving Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.

 

(b)           The Advances may be Floating Rate Advances or Eurodollar Advances,
or a combination thereof, selected by the Borrower in accordance with Sections
2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.

 

2.4.          Swing Line Loans.

 

2.4.1  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
Restatement Effective Date and prior to the Facility Termination Date, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make Swing Line Loans in Dollars to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment, provided
that (i) the Aggregate Outstanding Credit Exposure shall not at any time exceed
the Aggregate Commitment and (ii) at no time shall the sum of (a) the Swing Line
Loans then outstanding, plus (b) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.1 (including its participation in any
Facility LCs), exceed the Swing Line Lender’s Commitment at such time.  Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.

 

2.4.2  Borrowing Notice.  The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000.  The Swing Line Loans shall bear interest
at the Floating Rate or such other rate per annum as shall be agreed to by the
Swing Line Lender and the Borrower.

 

2.4.3  Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax or other similar
form of transmission, of the requested Swing Line Loan.  Not later than
4:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available in
Chicago, to the Agent at its address specified pursuant to Article XIII.  The
Agent will promptly make the funds so received from the Swing Line Lender
available to the Borrower on the Borrowing Date at the Agent’s aforesaid address
in an account maintained and designated by the Borrower.

 

2.4.4  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date

 

21

--------------------------------------------------------------------------------


 

for such Swing Line Loan.  In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan.  Not later than 2:00 p.m.
(Chicago time) on the date of any notice received pursuant to this
Section 2.4.4, each Lender shall make available its required Revolving Loan, in
funds immediately available in Chicago to the Agent at its address specified
pursuant to Article XIII.  Revolving Loans made pursuant to this Section 2.4.4
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations set forth in
this Article II.  Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever.  In the event that
any Lender fails to make payment to the Agent of any amount due under this
Section 2.4.4, the Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied.  In addition to the foregoing, if for
any reason any Lender fails to make payment to the Agent of any amount due under
this Section 2.4.4, such Lender shall be deemed, at the option of the Agent, to
have unconditionally and irrevocably purchased from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.  On the Facility Termination Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.

 

2.5.          Commitment Fee; Aggregate Commitment.

 

2.5.1  Commitment Fee.  The Borrower shall pay to the Agent, for the account of
the Lenders in accordance with their Pro Rata Shares of the Aggregate
Commitment, from and after the Restatement Effective Date until the date on
which the Aggregate Commitment shall be terminated in whole, a commitment fee
(the “Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on
the daily average Available Aggregate Commitment (excluding from the calculation
thereof, the Swing Line Loans).  All such Commitment Fees payable hereunder
shall be payable quarterly in arrears on each Payment Date.  In addition, on the
Restatement Effective Date, the Borrower shall

 

22

--------------------------------------------------------------------------------


 

pay to the Agent for the ratable account of the lenders then party to the
Existing Credit Agreement, the accrued and unpaid commitment fees under the
Existing Credit Agreement through the Restatement Effective Date.

 

2.5.2  Reductions in Aggregate Commitment.  The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part, ratably among the Lenders in a
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), upon at least three (3) Business Days’ prior written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure.  All accrued Commitment Fees shall be
payable on the effective date of any termination of the Commitments.

 

2.6.          Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans or to refund Reimbursement Obligations) shall be in the minimum
amount of $5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment.

 

2.7.          Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances (other
than Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $1,000,000 or
any integral multiple of $100,000 in excess thereof, with notice to the Agent by
11:00 a.m. (Chicago time) on the date of any anticipated repayment.  The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or, in a minimum amount of $100,000 and increments of $100,000 in
excess thereof, any portion of the outstanding Swing Line Loans, with notice to
the Agent and the Swing Line Lender by 12:00 noon (Chicago time) on the date of
repayment.  The Borrower may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurodollar Advances, or, in a minimum aggregate
amount of $5,000,000 or any integral multiple of $1,000,000 in excess thereof,
any portion of the outstanding Eurodollar Advances upon three (3) Business Days’
prior notice to the Agent.

 

2.8.          Method of Selecting Types and Interest Periods for New Advances. 
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time;
provided that there shall be no more than twelve (12) Interest Periods in effect
with respect to all of the Revolving Loans at any time, unless such limit has
been waived by the Agent in its sole discretion.  The Borrower shall give the
Agent irrevocable notice (a “Borrowing Notice”) not later than 12:00 noon
(Chicago time) on the Borrowing Date of each Floating Rate Advance (other than a
Swing Line Loan) and three (3) Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance,

 

(ii)           the aggregate amount of such Advance,

 

23

--------------------------------------------------------------------------------

 

 

(iii)          the Type of Advance selected, and

 

(iv)          in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

 

Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans in Federal or other
funds immediately available in Chicago to the Agent at its address specified
pursuant to Article XIII.  The Agent will promptly make the funds so received
from the Lenders available to the Borrower at the Agent’s aforesaid address in
an account maintained and designated by the Borrower.

 

2.9.          Conversion and Continuation of Outstanding Advances; No Conversion
or Continuation of Eurodollar Advances After Default.  Floating Rate Advances
(other than Swing Line Advances) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period.  Subject to the
terms of Section 2.6 and the payment of any funding indemnification amounts
required by Section 3.4, the Borrower may elect from time to time to convert all
or any part of an Advance of any Type (other than a Swing Line Advance) into any
other Type or Types of Advances.  Notwithstanding anything to the contrary
contained in this Section 2.9, during the continuance of a Default, the Agent
may (or shall at the direction of the Required Lenders), by notice to the
Borrower, declare that no Advance may be made as, converted to or, following the
expiration of any Interest Periods then in effect, continued as a Eurodollar
Advance.  The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 12:00 noon (Chicago time) on
the same Business Day, in the case of a conversion into a Floating Rate Advance,
or three (3) Business Days, in the case of a conversion into or continuation of
a Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation,

 

(ii)           the aggregate amount and Type of the Advance which is to be
converted or continued, and

 

(iii)          the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

 

2.10.        Changes in Interest Rate, etc.  Each Floating Rate Advance (other
than a Swing Line Advance) shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is

 

24

--------------------------------------------------------------------------------


 

paid or is converted into a Eurodollar Advance pursuant to Section 2.9 hereof,
at a rate per annum equal to the Floating Rate for such day.  Each Swing Line
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the day such Swing Line Loan is made to but excluding the
date it is fully paid at a rate per annum equal to the Floating Rate for such
day or at such other rate per annum as shall be agreed to by the Swing Line
Lender and the Borrower.  Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Advance will take effect simultaneously
with each change in the Alternate Base Rate.  Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the Eurodollar Rate applicable to such
Eurodollar Advance and otherwise in accordance with the terms hereof.  No
Interest Period may end after the Facility Termination Date.

 

2.11.        Rates Applicable After Default.  During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at a
rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum, (ii) each Floating Rate Advance and each Swing Line Loan shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum, and (iii) the LC Fee described in the first sentence of
Section 2.20.4 shall be increased to a rate per annum equal to the Applicable
Margin for Eurodollar Loans in effect from time to time plus 2% per annum;
provided that, during the continuance of a Default under Section 7.2, 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable without any
election or action on the part of the Agent, any LC Issuer or any Lender.

 

2.12.        Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Agent at the Agent’s address specified pursuant to Article XIII, or
at any other Lending Installation of the Agent specified in writing by the Agent
to the Borrower, by 12:00 noon (Chicago time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which any LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders.  Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender.  Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to the
LC Issuers in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.20.6.

 

2.13.        Noteless Agreement; Evidence of Indebtedness.  (i) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Revolving Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

25

--------------------------------------------------------------------------------


 

(ii)           The Agent shall also maintain accounts in which it will record
(a) the date and the amount of each Revolving Loan made hereunder, the Type
thereof and the Interest Period (in the case of a Eurodollar Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
(including specifying Reimbursement Obligations) outstanding at any time,
(d) the effective date and amount of each Assignment Agreement delivered to and
accepted by it and the parties thereto pursuant to Section 12.3, (e) the amount
of any sum received by the Agent hereunder from the Borrower and each Lender’s
share thereof, and (f) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest.

 

(iii)          The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence (absent manifest
error) of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

(iv)          Any Lender may request that its Revolving Loans or, in the case of
the Swing Line Lender, the Swing Line Loans, be evidenced by a promissory note
in substantially the form of Exhibit D with appropriate changes for notes
evidencing Swing Line Loans (a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note payable to the order of
such Lender or its registered assigns.  Thereafter, the Revolving Loans
evidenced by such Note and interest thereon shall at all times (prior to any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein, except to the extent that any such
Lender subsequently returns any such Note for cancellation and requests that
such Revolving Loans once again be evidenced as described in paragraphs (i) and
(ii) above.

 

2.14.        Telephonic Notices.  The Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically.  The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic
notice.  If the written confirmation differs in any material respect from the
action taken by the Agent and the Lenders, the records of the Agent and the
Lenders shall govern absent manifest error.

 

2.15.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Restatement Effective
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued

 

26

--------------------------------------------------------------------------------


 

on each Eurodollar Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Advance is prepaid, whether
by acceleration or otherwise, and at maturity.  Interest accrued on each
Eurodollar Advance having an Interest Period longer than three (3) months shall
also be payable on the last day of each three-month interval during such
Interest Period.  LC Fees and all other fees hereunder and interest on
Eurodollar Advances shall be calculated for actual days elapsed on the basis of
a 360-day year.  Interest on Floating Rate Advances shall be calculated for
actual days elapsed on the basis of a 365/366-day year.  Interest on Swing Line
Loans shall be calculated on a basis agreed to by the Swing Line Lender and the
Borrower.  Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 12:00
noon (Chicago time) at the place of payment.  If any payment of principal of or
interest on an Advance, any fees or any other amounts payable to the Agent or
any Lender hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.  In addition, on
the Restatement Effective Date, the Borrower shall pay to the Agent for the
ratable account of the lenders then party to the Existing Credit Agreement the
accrued and unpaid interest under the Existing Credit Agreement through the
Restatement Effective Date.

 

2.16.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions; Availability of Loans.  Promptly after receipt thereof,
the Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Swing Line Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder. 
Promptly after notice from the applicable LC Issuer, the Agent will notify each
Lender of the contents of each request for issuance of a Facility LC hereunder. 
The Agent will notify the Borrower and each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give the Borrower and each Lender prompt notice of each
change in the Alternate Base Rate.  Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each Lender shall make available its Revolving Loan or
Revolving Loans in funds immediately available in Chicago to the Agent at its
address specified pursuant to Article XIII.  The Agent will promptly make the
funds so received from the Lenders available to the Borrower at the Agent’s
aforesaid address in an account maintained and designated by the Borrower.

 

2.17.        Lending Installations.  Each Lender may book its Revolving Loans
and its participation in any LC Obligations and the LC Issuers may book the
Facility LCs issued by it at any Lending Installation selected by such Lender or
LC Issuer, as applicable, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Revolving Loans, Facility LCs, participations in LC Obligations and any
Notes issued hereunder shall be deemed held by each Lender or LC Issuer, as
applicable, for the benefit of any such Lending Installation.  Each Lender and
LC Issuer may, by written notice to the Agent and the Borrower in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Revolving Loans will be made by it or Facility LCs will be issued
by it and for whose account Revolving Loan payments or payments with respect to
Facility LCs are to be made.  In addition, each such Lender that books its
Revolving Loans and its participation in any LC Obligations at any Lending
Installation and each LC Issuer that books the Facility LCs issued by it at any
Lending Installation as provided in this Section

 

27

--------------------------------------------------------------------------------


 

2.17, (i) shall keep a register for the registration relating to each such
Revolving Loan, LC Obligation and Facility LC, as applicable, specifying such
Lending Installation’s name, address and entitlement to payments of principal
and interest or any other payments with respect to such Revolving Loan, LC
Obligation and Facility LC, as applicable, and each transfer thereof and the
name and address of each transferee and (ii) shall collect, prior to the time
such Lending Installation receives payment with respect to such Revolving Loans,
LC Obligations and Facility LCs, as applicable as the case may be, from each
such Lending Installation, the appropriate forms, certificates, and statements
described in Section 3.5 (and updated as required by Section 3.5) as if Lending
Installation were a Lender under Section 3.5.

 

2.18.        Non-Receipt of Funds by the Agent.  Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Revolving Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Agent for the account of the Lenders, that it
does not intend to make such payment, the Agent may assume that such payment has
been made.  The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Revolving Loan or
(y) in the case of payment by the Borrower, the interest rate applicable to the
relevant Revolving Loan.

 

2.19.        Replacement of Lender.  If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (ii) any
Lender becomes insolvent and its assets become subject to a receiver,
liquidator, trustee, custodian or other Person having similar powers, (iii) any
Lender refuses to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement requiring the consent of all Lenders
(or all affected Lenders) pursuant to Section 8.2 and the same have been
approved by the Required Lenders, or (iv) any Lender defaults on its obligation
to make available its Pro Rata Share of any Advance or to fund its Pro Rata
Share of any unreimbursed payment as required by this Agreement (or such Lender
has notified the Borrower and the Agent in writing that it does not intend to
comply with is obligations under this Agreement) (any Lender in clauses
(i) through (iv) above being an “Affected Lender”), the Borrower may elect to
terminate or replace the Commitment of such Affected Lender, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such termination or replacement unless the same shall be waived in connection
with such termination or replacement, and provided further that, concurrently
with such termination or replacement, (a) if the Affected Lender is being
replaced, another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Outstanding Credit Exposure of such Affected Lender pursuant to an Assignment
Agreement substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of such Affected

 

28

--------------------------------------------------------------------------------


 

Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, (b) in the case of replacement, the
replacement Lender shall pay to the Affected Lender an amount equal to the sum
of (1) an amount equal to the principal of, and all accrued interest on, all
Outstanding Credit Exposure of such Affected Lender and (2) an amount equal to
all accrued but unpaid fees owing to such Affected Lender under this Agreement,
and, to the extent not paid by the purchasing Lender, the Borrower shall pay to
such Affected Lender in immediately available funds on the day of such
replacement (x) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (y) an amount, if any, equal to the payment
which would have been due to such Affected Lender on the day of such replacement
under Section 3.4 had the Revolving Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender, in each case to the
extent not paid by the purchasing Lender, and (c) if the Affected Lender is
being terminated, the Borrower shall pay to such Affected Lender an amount equal
to the sum of (1) an amount equal to the principal of, and all accrued interest
to an including the date of termination on, all Outstanding Credit Exposure of
such Affected Lender plus (2) an amount equal to all accrued but unpaid fees to
an including the date of termination owing to such Affected Lender under this
Agreement plus (3) all amounts due to such Affected Lender under Sections 3.1,
3.2 and 3.5 and any amount due to such Affected Lender under Section 3.4.

 

2.20.        Facility LCs.

 

2.20.1  Issuance.  The LC Issuers hereby agree, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit in Dollars (each,
together with each letter of credit issued or deemed to be issued pursuant to
the Existing Credit Agreement and outstanding on the Restatement Effective Date,
a “Facility LC”) and to renew, extend, increase, decrease or otherwise modify
each Facility LC (“Modify,” and each such action, a “Modification”), from time
to time from and including the Restatement Effective Date and prior to the
Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $90,000,000 and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment.  No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Facility Termination Date and (y) one
year after its issuance; provided that any Facility LC with a one-year tenor may
provide for the renewal thereof for additional one year periods (which, subject
to the next succeeding proviso, may extend beyond the date referred to in clause
(x) above); provided, however, that, subject to the terms of Section 2.20.11, on
or before the 10th day prior to the Facility Termination Date the Borrower may
request and the LC Issuers hereby agree to issue Facility LCs with (or to Modify
Facility LCs to have) an expiry date on or after the Facility Termination Date
but not later than the twelve-month anniversary of the Facility Termination
Date.

 

2.20.2  Participations.  Upon (a) the Restatement Effective Date with respect to
each Facility LC issued and outstanding under the Existing Credit Agreement and
(b) the issuance or Modification by the applicable LC Issuer of each other
Facility LC in

 

29

--------------------------------------------------------------------------------


 

accordance with this Section 2.20, such LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from such LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to its Pro Rata Share.

 

2.20.3  Notice.  Subject to Section 2.20.1, the Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three
(3) Business Days prior to the proposed date of issuance or Modification of each
Facility LC (or such shorter period as shall be agreed to by the Borrower, the
Agent and the LC Issuer), specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  The applicable LC Issuer shall
promptly notify the Agent, and, upon issuance only, the Agent shall promptly
notify each Lender, of the contents thereof and of the amount of such Lender’s
participation in such Facility LC.  The issuance or Modification by any LC
Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which such LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be reasonably satisfactory to such LC Issuer and that the Borrower shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested (each, a “Facility LC Application”).  In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.

 

2.20.4  LC Fees.  The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee at a per annum rate equal to the Applicable Margin for Eurodollar
Loans in effect from time to time on the average daily undrawn amount under such
Facility LC, such fee to be payable in arrears on each Payment Date.  The
Borrower shall also pay to each LC Issuer for its own account (x) in arrears on
each Payment Date, a per annum fronting fee in an amount agreed upon between the
Borrower and such LC Issuer multiplied by the average daily undrawn amount under
such Facility LC, and (y) documentary and processing charges in connection with
the issuance, or Modification cancellation, negotiation, or transfer of, and
draws under Facility LCs in accordance with the applicable LC Issuer’s standard
schedule for such charges as in effect from time to time.  Each fee described in
this Section 2.20.4 shall constitute an “LC Fee”.

 

2.20.5  Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date to such
beneficiary (the “LC Payment Date”); provided, however, that the failure of such
LC Issuer to so notify the Borrower shall not in any manner affect the
obligations of the Borrower to reimburse such LC Issuer pursuant to
Section 2.20.6.  The responsibility of each LC Issuer to the Borrower

 

30

--------------------------------------------------------------------------------


 

and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC issued by such LC Issuer in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  Each LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs issued by such LC Issuer
as it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the applicable LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse such LC Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by such LC Issuer under each Facility LC issued by such LC Issuer to the extent
such amount is not reimbursed by the Borrower pursuant to Section 2.20.6 below,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the applicable LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 noon (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three (3) days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.  In the event any LC Issuer shall receive any payment from any Lender
pursuant to this Section 2.20.5, the Agent (acting for this purpose solely as
agent of the Borrower) (i) shall keep a register for the registration relating
to each such Reimbursement Obligation, specifying such participating Lender’s
name, address and entitlement to payments with respect to such participating
Lender’s share of the principal amount of any Reimbursement Obligation and
interest thereon with respect to its respective participations, and each
transfer thereof and the name and address of each transferee and (ii) shall
collect, prior to the time such participating Lender receives payment with
respect to such participation, from each such participating Lender the
appropriate forms, certificates, and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such participating Lender were a
Lender under Section 3.5.

 

2.20.6  Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the first
Business Day after the applicable LC Payment Date (the “LC Reimbursement Date”)
for any amounts paid by any LC Issuer upon any drawing under any Facility LC
issued by such LC Issuer, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the
applicable LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
applicable LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC.  Unless the Borrower shall have otherwise
notified the Agent and the applicable LC Issuer prior to 12:00 noon (Chicago
time) on the LC Reimbursement Date with respect to any Facility LC, the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Lenders, as
of such LC Reimbursement Date, equal in amount to the amount of the unpaid
Reimbursement Obligations with respect to such Facility LC.  Subject to the

 

31

--------------------------------------------------------------------------------


 

satisfaction of the applicable conditions precedent set forth in Article IV,
such Revolving Loans shall be made as of the LC Reimbursement Date automatically
and without notice.  Such Revolving Loans shall constitute a Floating Rate
Advance, the proceeds of which Advance shall be used to repay such Reimbursement
Obligation.  If, for any reason, the Borrower fails to repay a Reimbursement
Obligation on applicable LC Reimbursement Date and, for any reason, the Lenders
are unable to make or have no obligation to make Revolving Loans, then such
Reimbursement Obligation shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to Floating Rate
Advances for such day if such day falls on or before the applicable LC
Reimbursement Date and (y) the sum of 2% plus the rate applicable to Floating
Rate Advances for such day if such day falls after such LC Reimbursement Date. 
Each LC Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share all amounts received by it from the Borrower for application in payment,
in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.20.5.

 

2.20.7  Obligations Absolute.  The Borrower’s obligations under this
Section 2.20 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee.  No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.  The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower. 
Nothing in this Section 2.20.7 is intended to limit the right of the Borrower to
make a claim against any LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.20.6.

 

2.20.8  Actions of LC Issuers.  Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer. 
Each LC Issuer shall be fully justified in failing or refusing to take any
action

 

32

--------------------------------------------------------------------------------


 

under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.20.9  Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such
Lender, such LC Issuer or the Agent may incur (or which may be claimed against
such Lender, such LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, reasonable costs or expenses which any LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such LC Issuer issuing any
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, (x) caused by the willful misconduct or gross
negligence of the applicable LC Issuer in determining whether a request
presented under any Facility LC issued by such LC Issuer complied with the terms
of such Facility LC or (y) caused by any LC Issuer’s failure to pay under any
Facility LC issued by such LC Issuer after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC, or
(z) with respect to taxes and amounts relating thereto (payments with respect to
which shall be governed solely and exclusively by Section 3.5).  Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

 

2.20.10  Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur

 

33

--------------------------------------------------------------------------------

 

in connection with this Section 2.20 or any action taken or omitted by such
indemnitees hereunder.

 

2.20.11  Facility LC Collateral Account.  The Borrower agrees that it will, upon
the reasonable request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and the
LC Issuers, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the LC
Issuers, a security interest in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations.  The Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in Cash Equivalent Investments as
directed by the Borrower (in the absence of a Default).  On or before the 10th
day prior to the Facility Termination Date, the Borrower shall pay to the Agent
an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to 1.05 multiplied by the aggregate amount
of the outstanding LC Obligations in respect of Facility LCs with an expiry date
on or after the Facility Termination Date.  Nothing in this Section 2.20.11
shall either obligate the Agent to require the Borrower to deposit any funds in
the Facility LC Collateral Account or limit the right of the Agent to release
any funds held in the Facility LC Collateral Account in each case other than as
required by Section 8.1 and the immediately preceding sentence.

 

2.20.12  Rights as a Lender.  In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

 

2.21.        Increase of Aggregate Commitment.  Subject to Section 2.5 and the
other terms and conditions of this Agreement, at any time prior to the Facility
Termination Date, the Borrower may, on the terms set forth below, request that
(a) the Aggregate Commitment hereunder be increased by an amount up to
$200,000,000 and/or (b) term loans be issued hereunder (such term loans being
“Term Loans”) on terms and conditions (including, without limitation, pricing,
amortization, prepayment and related interest rate hedging) reasonably
acceptable to the Agent in an aggregate principal amount up to $200,000,000;
provided, however, that (i) no such increase shall cause the Aggregate
Commitment plus all Term Loans to exceed (x) $625,000,000 minus (y) any
reduction in the Commitments under Section 2.5.2 and all theretofore scheduled
principal payments or prepayments in respect of any Term Loans, (ii) an increase
in the Aggregate Commitment or issuance of Term Loans hereunder may only be made
at a time when no Default or Unmatured Default shall have occurred and be
continuing or would result therefrom and (iii) no Lender’s Commitment shall be
increased, nor shall any Lender have any commitment to make any Term Loan, under
this Section 2.21 without its consent.  In the event of such a requested
increase in the Aggregate Commitment or issuance of Term Loans, any financial
institution selected by the Borrower and the Arranger, and reasonably

 

34

--------------------------------------------------------------------------------


 

acceptable to the Agent, may become a Lender or increase its Commitment or issue
such Term Loans and may set the amount of its Commitment or Term Loan, as
applicable, at a level agreed to by the Borrower and the Agent.  In the event
that the Borrower and one or more of the Lenders (or other financial
institutions) shall agree upon such an increase in the Aggregate Commitment
and/or issuance of Term Loans (i) the Borrower, the Agent and each Lender or
other financial institution increasing its Commitment or extending a new
Commitment or Term Loan shall enter into an amendment to this Agreement setting
forth the amounts of the Commitments and Term Loans, as applicable, as so
increased, providing that the financial institutions extending new Commitments
or Term Loans shall be Lenders for all purposes under this Agreement, and
setting forth such additional provisions as the Agent shall consider reasonably
appropriate and (ii) the Borrower shall furnish, if requested, a new Note to
each financial institution that is extending a new Commitment or Term Loan or
increasing its Commitment.  No such amendment shall require the approval or
consent of any Lender whose Commitment is not being increased.  Upon the
execution and delivery of such amendment as provided above, and upon
satisfaction of such other conditions as the Agent may reasonably specify upon
the request of the financial institutions that are extending new Commitments
and/or making Term Loans (including, without limitation, the Agent administering
the reallocation of any outstanding Revolving Loans ratably among the Lenders
with Commitments after giving effect to each such increase in the Aggregate
Commitment, and the delivery of certificates, evidence of corporate authority
and legal opinions on behalf of the Borrower), this Agreement shall be deemed to
be amended accordingly.  All such additional Commitments and Term Loans shall be
secured equally and ratably with the other Loans hereunder.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.  If, on or after the Restatement Effective Date,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in any such law, rule, regulation, policy, guideline or
directive or in the interpretation or administration thereof by any governmental
or quasi-governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

(i)                                     imposes or increases or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation or any LC Issuer
(other than reserves and assessments taken into account in determining the
interest rate applicable to Eurodollar Advances), or

 

(ii)                                  imposes any other condition the result of
which is to increase the cost to any Lender, any applicable Lending Installation
or any LC Issuer of making, funding or maintaining its Commitment or Eurodollar
Loans or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or any LC Issuer
in connection with its

 

35

--------------------------------------------------------------------------------


 

Commitment or Eurodollar Loans or Facility LCs (including participations
therein), or requires any Lender or any applicable Lending Installation or any
LC Issuer to make any payment calculated by reference to the amount of
Commitment or Eurodollar Loans or Facility LCs (including participations
therein) held or interest or LC Fees received by it, in each case, by an amount
deemed material by such Lender or such LC Issuer, as applicable,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer of making or maintaining its
Eurodollar Loans or Commitment or of issuing or participating in Facility LCs,
as applicable, or to reduce the return received by such Lender or applicable
Lending Installation or LC Issuer in connection with such Eurodollar Loans or
Commitment, or Facility LCs (including participations therein), but in all
events, excluding any increase in cost or reduction in return with respect to
taxes and amounts relating thereto (payment with respect to which shall be
governed solely and exclusively by Section 3.5), then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender or
LC Issuer, the Borrower shall pay such Lender or LC Issuer such additional
amount or amounts as will compensate such Lender or LC Issuer for such increased
cost or reduction in amount received.

 

3.2.          Changes in Capital Adequacy Regulations.  If a Lender or any LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender or such LC Issuer, any Lending Installation of such Lender or such
LC Issuer or any corporation controlling such Lender or such LC Issuer is
increased by a material amount as a result of a Change, but excluding any
adoption, change or interpretation or administration or compliance with respect
to taxes and amounts relating thereto (payment with respect to which shall be
governed solely and exclusively by Section 3.5), then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender or
such LC Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Revolving Loans and issue or participate in Facility LCs, as
applicable, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy).  In determining such additional
amounts, each Lender will act reasonably and in good faith and will use
allocation and attribution methods which are reasonable.  “Change” means (i) any
change after the Restatement Effective Date in the Risk-Based Capital Guidelines
or (ii) any adoption of, or change in, or change in the interpretation or
administration of any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Restatement Effective Date which affects the
amount of capital required or expected to be maintained by any Lender or any LC
Issuer or any Lending Installation or any corporation controlling any Lender or
any LC Issuer.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Restatement Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Restatement Effective Date.

 

36

--------------------------------------------------------------------------------


 

3.3.          Availability of Types of Advances.  If (x) any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the commencement of any Interest Period
with respect to a Eurodollar Loan the Required Lenders determine that (i) the
interest rate applicable to Eurodollar Advances does not accurately reflect the
cost of making or maintaining Eurodollar Advances, or (ii) no reasonable basis
exists for determining the Eurodollar Base Rate, then such Lender shall promptly
give notice to the Borrower and the Agent (by telephone, promptly confirmed in
writing) and thereafter, the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances on the respective last days of the then current
Interest Periods with respect to such Revolving Loans or within such earlier
period as required by law, subject to the payment of any funding indemnification
amounts required by Section 3.4 until such time as the Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such initial
notice no longer exist, and any Notice of Borrowing or Conversion/Continuation
Notice given by the Borrower with respect to Eurodollar Loans which have not yet
been incurred (including by way of conversion) shall be deemed rescinded by the
Borrower.

 

3.4.          Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made or continued, or a Floating Rate Advance is not converted
into a Eurodollar Advance, on the date specified by the Borrower for any reason
other than default by the Lenders, or a Eurodollar Advance is not prepaid on the
date specified by the Borrower for any reason, the Borrower will indemnify each
Lender for any reasonable loss or cost incurred by it resulting therefrom,
including, without limitation, any reasonable loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Advance, but
excluding any loss or cost relating to taxes and amounts relating thereto
(payment with respect to which shall be governed solely and exclusively by
Section 3.5).

 

3.5.          Taxes.  (i) Except as provided in this Section 3.5, all payments
by the Borrower to or for the account of any Lender or the Agent hereunder or
under any Note shall be made free and clear of and without deduction for any and
all Taxes.  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof or, if a receipt cannot be obtained with reasonable
efforts, such other evidence of payment as is reasonably acceptable to the
Agent, in each case within 30 days after such payment is made.

 

(ii)                                  In addition, the Borrower shall pay any
present or future stamp or documentary taxes and any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under any Note or Facility LC Application or from the execution or delivery of,
or otherwise with respect to, this Agreement,

 

37

--------------------------------------------------------------------------------


 

any Note, any Facility LC Application, or any other Loan Document (“Other
Taxes”).

 

(iii)                               The Borrower shall indemnify the Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent or such Lender as a result of its Commitment, any
Credit Extensions made by it hereunder, any Facility LC issued or participated
in by it hereunder, or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  Payments due under this indemnification
shall be made within 30 days of the date the Agent or such Lender makes demand
therefor pursuant to Section 3.6.

 

(iv)                              Each Lender and the Agent that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Code for
United States federal income tax purposes) (each a “Non-U.S. Lender”) agrees
that it will, not more than ten Business Days after the date on which it becomes
a party to this Agreement (but in any event before a payment is due to it
hereunder), (i) deliver to each of the Borrower and the Agent two (2) duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
or successor forms, certifying in either case that such Non-U.S. Lender is
entitled to receive payments under this Agreement or under any Note without
deduction or withholding of any United States federal income taxes, or (ii) in
the case of a Non-U.S. Lender that is fiscally transparent, deliver to the Agent
and the Borrower two (2) duly completed copies of a United States Internal
Revenue Service Form W-8IMY or successor form together with the applicable
accompanying duly completed copies of United States Internal Revenue Service
applicable Forms W-8 or W-9 or successor forms, as the case may be, in each case
establishing that each beneficial owner of the payments to be made under this
Agreement or any Note is entitled to receive payments under this Agreement or
any Note without deduction or withholding of any United States federal income
taxes, and applicable withholding statements, or (iii) any other applicable
form, certificate or document specifically requested by the Borrower or the
Agent and prescribed by the United States Internal Revenue Service establishing
as to such Lender’s, the Agent’s or such beneficial owner’s, as the case may be,
entitlement to such exemption from United States withholding tax with respect to
all payments to be made hereunder or under any Note.  Each Lender and the Agent
that is United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes (other than each such Lender and
the Agent, as the case may be, that is treated as an exempt recipient based on
the indicators described in U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii))
shall deliver at the time(s) and in the manner(s) described above with respect
to the other Internal Revenue Service Forms, to the Borrower and the Agent, two
(2) accurate and complete original signed copies of Internal Revenue Service
Form W-9 (or successor form) certifying that such person is exempt from United
States backup withholding tax on payments made hereunder or on any Note.  Each
Lender and the Agent further undertakes to deliver to each of the Borrower and
the Agent renewals or additional copies of such form (or any

 

38

--------------------------------------------------------------------------------


 

successor form) (x) on or before the date that such form expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and (z) from time to time upon reasonable
request by the Borrower or the Agent.  All forms or amendments described in the
preceding sentence shall certify that such Lender, the Agent or such applicable
beneficial owner, as the case may be, is entitled to receive payments under this
Agreement or under any Note without deduction or withholding of any United
States federal income taxes, and in the case where such Lender has delivered a
Form W-8IMY (or successor form), such Lender delivers all forms or amendments,
including duly completed United States Internal Revenue Service applicable Forms
W-8s or W-9s (or successor forms), in each case establishing that each
beneficial owner of the payments to be made under this Agreement or any Note is
entitled to receive payments under this Agreement or any Note without deduction
or withholding of any United States federal income taxes, and applicable
withholding statements, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender, the Agent or such applicable beneficial
owner, as the case may be, from duly completing and delivering any such form or
amendment with respect to it and such applicable beneficial owner and such
Lender or the Agent, as the case may be, advises the Borrower and the Agent that
it and such applicable beneficial owner is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

 

(v)                                 For any period during which a Lender or the
Agent has failed to provide the Borrower and the Agent with an appropriate form
referred to in clause (iv) above in each case establishing that the Agent or
such Lender, and in the case where such Lender has delivered a Form W-8IMY (or
successor form), each beneficial owner of the payments to be made under this
Agreement or any Note, is entitled to receive payments under this Agreement or
any Note without deduction or withholding of any United States Federal income
taxes (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Lender or the Agent, as applicable, shall not be
entitled to any increase in payments or to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States as a result of
such failure; provided that, should a Lender or the Agent, as the case may be,
which is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form required under
clause (iv) above, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(vi)                              Any Lender or Agent that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the

 

39

--------------------------------------------------------------------------------


 

Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.  For any period during which a Lender or the Agent, as
applicable, has failed to provide the Borrower and the Agent with such properly
completed and executed documentation, such Lender or the Agent, as applicable,
shall not be entitled to any increase in payments or to indemnification under
this Section 3.5.

 

(vii)                           If the U.S. Internal Revenue Service or any
other governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Agent or the Borrower did
not properly withhold tax from amounts paid to or for the account of any Lender
or beneficial owner (because the appropriate form was not delivered or properly
completed, because such Lender failed to notify the Agent and the Borrower of a
change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender or beneficial owner shall
indemnify the Agent and the Borrower fully for all amounts paid, directly or
indirectly, by the Agent or the Borrower, as the case may be, as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees of attorneys for the Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

 

(viii)                        If any Lender or the Agent determines that it has
actually received any refund of Taxes paid by the Borrower for such Lender or
the Agent pursuant to this Section 3.5, such Lender or the Agent shall reimburse
the Borrower in an amount equal to such refund, after tax, and net of all
expenses incurred by such Lender or Agent in connection with such refund.

 

3.6.          Lender Statements; Survival of Indemnity.  Each Lender shall
notify the Borrower of any event occurring after the Restatement Effective Date
entitling such Lender to compensation under Section 3.1, 3.2, 3.4 or 3.5 as
promptly as practicable, but in any event within 45 days, after such Lender
obtains actual knowledge thereof; provided that if any Lender fails to give such
notice within 45 days after it obtains actual knowledge of such an event, such
Lender shall, with respect to compensation payable under Sections 3.1, 3.2, 3.4
or 3.5 in respect of any costs resulting from such event, only be entitled to
payment for costs incurred from and after the date 45 days prior to the date
that such Lender does give such notice.  Together with each notice required by
the previous sentence, any Lender requesting compensation shall deliver a
certificate of such Lender to the Borrower (with a copy to the Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
certificate shall (i) set forth in reasonable detail the calculations upon which
such Lender determined such amount and shall be final, conclusive and binding on
the Borrower in the absence of manifest error and (ii) set forth that it is the
policy or general practice of such Lender to request compensation for comparable
costs in similar circumstances under comparable provisions of other credit
agreements for comparable customers.  Determination of amounts payable under
such Sections in connection with a Eurodollar Loan shall be calculated as though
each Lender funded its Eurodollar Loan through

 

40

--------------------------------------------------------------------------------


 

the purchase of a deposit of the type, currency and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Revolving Loan, whether in fact that is the case or not.  Unless otherwise
provided herein, the amount specified in the written certificate of any Lender
shall be payable within fifteen (15) days after receipt by the Borrower of such
written certificate.  The obligations of the Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

3.7.          Alternative Lending Installation.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, reasonably disadvantageous to such Lender.  A
Lender’s designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.          Effectiveness of Commitments.  This Agreement shall not become
effective, nor shall any Lender be required to make any Credit Extension
hereunder, unless all legal matters incident to the making of the initial Credit
Extension shall be satisfactory to the Lenders and their counsel and on or
before July 5, 2007 the following conditions precedent have been satisfied or
waived by the Required Lenders and the Borrower has furnished to the Agent with
sufficient copies for the Lenders:

 

4.1.1  Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.

 

4.1.2  Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.

 

4.1.3  An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of each such Credit Party authorized to sign the Loan Documents
to which it is a party, upon which certificate the Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the applicable
Credit Party.

 

4.1.4  A certificate reasonably acceptable to the Agent, signed by the chief
financial officer of the Parent, stating that on the initial Credit Extension
Date (a) no Default or Unmatured Default has occurred and is continuing, (b) all
of the representations and warranties in Article V shall be true and correct in
all material

 

41

--------------------------------------------------------------------------------


 

respects as of such date and (c) except as disclosed in the Identified
Disclosure Documents, no material adverse change in the business, condition
(financial or otherwise), operations, Properties or prospects of the Parent and
its Subsidiaries taken as a whole, or the Borrower and its Subsidiaries taken as
a whole, has occurred since December 31, 2006.

 

4.1.5  An initial compliance certificate, dated as of the Restatement Effective
Date and reflecting calculations as of March 31, 2007, in substantially the form
of Exhibit B hereto.

 

4.1.6  Written opinions of the Credit Parties’ US counsel, in form and substance
reasonably satisfactory to the Agent and addressed to the Lenders, in
substantially the form of Exhibit A hereto.

 

4.1.7  Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender or its registered assigns.

 

4.1.8  A certificate of value, solvency and other appropriate factual
information in form and substance reasonably satisfactory to the Agent and
Arranger from the chief financial officer or treasurer of the Parent (on behalf
of the Parent and its Subsidiaries) in his or her representative capacity
supporting the conclusions that as of the initial Credit Extension Date the
Parent and its Subsidiaries on a consolidated basis are Solvent and will be
Solvent subsequent to incurring the Indebtedness contemplated under the Loan
Documents.

 

4.1.9  Evidence satisfactory to the Agent that the Borrower has paid to the
Agent and the Arranger the fees agreed to in the fee letter dated June 5, 2007,
among the Agent, the Arranger and the Borrower.

 

4.1.10  Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit F
hereto.

 

4.2.          Each Credit Extension.  The Lenders shall not (except as otherwise
set forth in Section 2.4.4 with respect to Revolving Loans extended for the
purpose of repaying Swing Line Loans) be required to make any Credit Extension
unless on the applicable Credit Extension Date:

 

4.2.1  There exists no Default or Unmatured Default.

 

4.2.2  The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for issuance of a Facility LC,
with respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2.1 and
4.2.2 have been satisfied.

 

42

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower represents and warrants to each Lender and
the Agent as of each of (i) the Restatement Effective Date, (ii) the date of the
initial Credit Extension hereunder (if different from the Restatement Effective
Date) and (iii) each date as required by Section 4.2:

 

5.1.          Existence and Standing.  Each of the Parent and its Subsidiaries
(i) is a corporation, partnership (in the case of Subsidiaries other than the
Borrower only) or limited liability company duly incorporated or organized, as
the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization, (ii) has all requisite corporate, partnership or
limited liability company power and authority, as the case may be, to own,
operate and encumber its Property and (iii) is qualified to do business and is
in good standing (to the extent such concept applies to such entity) in all
jurisdictions where the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify would reasonably be
expected to have a Material Adverse Effect.

 

5.2.          Authorization and Validity.  Each Credit Party has the requisite
corporate, partnership or limited liability company, as the case may be, power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder.  The execution and
delivery by each Credit Party of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
requisite corporate, partnership or limited liability company, as the case may
be, proceedings, and the Loan Documents to which each Credit Party is a party
constitute legal, valid and binding obligations of such Credit Party enforceable
against such Credit Party in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.

 

5.3.          No Conflict; Government Consent.  Neither the execution and
delivery by any Credit Party of the Loan Documents to which it is a party, nor
the consummation by such Credit Party of the transactions therein contemplated,
nor compliance by such Credit Party with the provisions thereof will violate
(i) any applicable law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Credit Party or (ii) such Credit Party’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture or material instrument or agreement to which such
Credit Party is a party or is subject, or by which it, or its Property, may be
bound or affected, or conflict with, or constitute a default under, or result in
or require, the creation or imposition of any Lien in, of or on the Property of
such Credit Party pursuant to the terms of any such indenture or material
instrument or agreement (other than any Lien of the Agent on behalf of the
Holders of Secured Obligations).  Other than the filing of UCC financing
statements and intellectual property-related filings in the applicable filing
offices to perfect the Liens of the

 

43

--------------------------------------------------------------------------------


 

Agent in favor of the Holders of Secured Obligations granted pursuant to the
Loan Documents, no order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by any Credit
Party, is required to be obtained by such Credit Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Credit Parties of the Obligations
or the legality, validity, binding effect or enforceability of any of the Loan
Documents except where the failure to so make or obtain, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.4.          Financial Statements.  The December 31, 2006 consolidated
financial statements of the Parent and its Subsidiaries heretofore delivered to
the Agent and the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present in all material respects the consolidated financial condition and
operations of the Parent and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.

 

5.5.          Material Adverse Change.  Since December 31, 2006, except as
disclosed in the Identified Disclosure Documents, there has been no change in
the business, condition (financial or otherwise), operations, Properties or
prospects of the Parent and its Subsidiaries taken as a whole, or the Borrower
and its Subsidiaries taken as a whole, which would reasonably be expected to
have a Material Adverse Effect.

 

5.6.          Taxes.  The Parent, the Borrower and the Subsidiaries have filed
all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes shown to be due thereon or pursuant
to any assessment received by the Parent, the Borrower or any Subsidiaries,
except in respect of such taxes, if any, (i) as are being contested in good
faith and as to which adequate reserves have been provided in accordance with
Agreement Accounting Principles and as to which no Lien exists (except as
permitted by Section 6.15.2) or (ii) as to which the failure to file such return
or pay such taxes would not reasonably be expected to have a Material Adverse
Effect.  As of the Restatement Effective Date, the United States income tax
returns of the Parent, the Borrower and the Subsidiaries have been audited by
the Internal Revenue Service through the fiscal year ended December 31, 2003,
and, as of the Restatement Effective Date, no Liens have been filed and no
claims are being asserted with respect to such taxes shown to be due on such
returns.  The charges, accruals and reserves on the books of the Parent, the
Borrower and the Subsidiaries in respect of any taxes or other governmental
charges are adequate under Agreement Accounting Principles.

 

5.7.          Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their executive officers, threatened against the Parent,
the Borrower or any Subsidiaries which would reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Revolving Loans.  As of December 31, 2006, other than any liability incident
to any litigation, arbitration or proceeding which would not reasonably be
expected to have a Material Adverse Effect, none of the Parent, the Borrower or
any Subsidiary had any contingent obligations required to be reflected on the
Parent’s consolidated balance sheet in

 

44

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles, and not provided for
or disclosed in the financial statements referred to in Section 5.4, in an
aggregate amount in excess of $10,000,000.

 

5.8.          Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Parent as of the Restatement Effective Date, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Parent or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.

 

5.9.          ERISA.  During the twelve consecutive month period prior to the
Restatement Effective Date, the date of the initial Credit Extension and the
date of any subsequent Credit Extension, (i) no formal step has been taken to
terminate any Plan, other than a standard termination under Section 4041(b) of
ERISA and (ii) no contribution failure has occurred with respect to any Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.  During the
twelve consecutive month period prior to the Restatement Effective Date, the
date of the initial Credit Extension and the date of any subsequent Credit
Extension, neither the Parent nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, pursuant to Section 4201 of ERISA,
any withdrawal liability to Multiemployer Plans that would reasonably be
expected to exceed in the aggregate $20,000,000.  Each Plan complies with all
applicable requirements of law and regulations except with respect to
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.  During the twelve consecutive month period prior to the Restatement
Effective Date, the date of the initial Credit Extension and the date of any
subsequent Credit Extension, neither the Parent nor any other member of the
Controlled Group has withdrawn from any Multiemployer Plan within the meaning of
Title IV of ERISA or initiated steps to do so, and, to the knowledge of the
Parent, no steps have been taken to reorganize or terminate, within the meaning
of Title IV of ERISA, any Multiemployer Plan which withdrawal, reorganization or
termination would reasonably be expected to exceed in the aggregate $20,000,000.

 

5.10.        Accuracy of Information.  The written information, exhibits or
reports furnished by the Parent, the Borrower or any Subsidiary to the Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents (other than projected and pro forma information), considered as a
whole, do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein, in
light of the circumstances under which they were made, not materially
misleading.  The projected and pro forma financial information furnished by or
on behalf of the Parent, the Borrower or any Subsidiary to the Agent or any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, were prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

5.11.        Regulation U.  Neither the Parent, the Borrower nor any Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate
of buying or carrying margin stock (as defined in Regulation U), and after
applying the proceeds of each Credit Extension, margin stock

 

45

--------------------------------------------------------------------------------


 

(as defined in Regulation U) constitutes less than 25% of the value of those
assets of the Parent, the Borrower and the Subsidiaries which are subject to any
limitation on sale, pledge, or any other restriction on disposition hereunder.

 

5.12.        Compliance With Laws.  The Parent, the Borrower and the
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, except to
the extent any failure to so comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5.13.        Ownership of Properties.  The Parent, the Borrower and the
Subsidiaries have good title, free of all Liens other than those permitted by
Section 6.15, to all of the assets reflected in the Parent’s most recent
consolidated financial statements provided to the Agent, as owned by the Parent,
the Borrower and the Subsidiaries except (i) assets sold or otherwise
transferred as permitted under Section 6.12 and (ii) to the extent the failure
to hold such title would not reasonably be expected to have a Material Adverse
Effect.

 

5.14.        Plan Assets; Prohibited Transactions.  None of the Credit Parties
is an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and assuming the accuracy of the representations and
warranties made in Section 9.12 and in any assignment made pursuant to
Section 12.3.3, neither the execution of this Agreement nor the making of
Revolving Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

 

5.15.        Environmental Matters.  To the knowledge of the Borrower, no facts,
circumstances or conditions currently exist with respect to the Parent and its
Subsidiaries that would reasonably be expected to result in the Parent or such
Subsidiary incurring liability under Environmental Law that would reasonably be
expected to have a Material Adverse Effect. Neither the Parent, the Borrower nor
any Subsidiary has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
would reasonably be expected to have a Material Adverse Effect.

 

5.16.        Investment Company Act.  Neither the Parent, the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

5.17.        Insurance.  The Parent has caused the Borrower and each Subsidiary
to maintain with financially sound and reputable insurance companies insurance
on their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice for Persons engaged in the same or
similar business and which are similarly situated to the Borrower.

 

46

--------------------------------------------------------------------------------


 

5.18.        Solvency.  After giving effect to (i) the Credit Extensions to be
made on the Restatement Effective Date or such other date as Credit Extensions
requested hereunder are made, (ii) the other transactions contemplated by this
Agreement and the other Loan Documents, and (iii) the payment and accrual of all
transaction costs with respect to the foregoing, the Parent and its Subsidiaries
taken as a whole are Solvent.

 

5.19.        Collateral Documents.  The Collateral Documents create, as security
for the obligations purported to be secured thereby, a valid and enforceable
interest in and Lien on all of the Properties covered thereby in favor of the
Agent, and upon the filing of any financing statements, notices or mortgages
contemplated thereby in the offices specified therein, such Liens shall be
superior to and prior to the right of all third Persons (other than Liens
permitted under Section 6.15, provided that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.15 (other than
Permitted Priority Liens)) and subject to no other Liens (other than Liens
permitted under Section 6.15).

 

5.20.        No Default or Unmatured Default.  No Default or Unmatured Default
has occurred and is continuing.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.          Financial Reporting.  The Parent and the Borrower will maintain,
for itself and each Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
the Borrower will furnish to the Agent (which shall furnish copies to the
Lenders via IntraLinks or other similar password protected, restricted internet
site):

 

6.1.1  Within 90 days after the close of each of the Parent’s fiscal years
(commencing with the fiscal year ending December 31, 2007), financial statements
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, statements of income and statements of cash flows, accompanied by
(a) an audit opinion, unqualified as to scope, of a nationally recognized firm
of independent public accountants or other independent public accountants
reasonably acceptable to the Required Lenders and (b) a certificate of said
accountants that, in the course of their examination necessary for their
opinion, they have obtained no knowledge of any Default under any of Sections
6.21 through 6.24 insofar as such Sections relate to accounting matters, or if,
in the opinion of such accountants, any Default shall exist, stating the nature
and status thereof.

 

6.1.2  Within 45 days after the close of the first three (3) quarterly periods
of each of the Parent’s fiscal years, for the Parent and its Subsidiaries,
consolidated unaudited

 

47

--------------------------------------------------------------------------------


 

balance sheets as at the close of each such period and consolidated statements
of income and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified as to fairness of
presentation, in all material respects, compliance with Agreement Accounting
Principles by its chief financial officer, controller or treasurer.

 

6.1.3  Together with (i) the financial statements required under Sections 6.1.1
and 6.1.2, a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer, controller or treasurer showing the
calculations necessary to determine compliance with this Agreement, which
certificate shall also state that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof,
and (ii) each compliance certificate described in clause (i) relating to the
financial statements required under Section 6.1.1, supplements to the schedules
to the Security Agreement and the Intellectual Property Security Agreements
reflecting any matter hereafter arising which, if existing or occurring at the
Restatement Effective Date, would have been required to be set forth on the
schedules delivered as of the Restatement Effective Date, provided that
notwithstanding that any such supplement may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
material breach of any representation or warranty, such supplement shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Agent and the requisite number of Lenders under
Section 8.2, and no such amendments, except as the same may be consented to in a
writing which expressly includes a waiver, shall be or be deemed a waiver by the
Agent or any Lender of any Default disclosed therein, and any items disclosed in
any such supplemental disclosures shall be included in the calculation of any
limits, baskets or similar restrictions contained in this Agreement or any of
the other Loan Documents.

 

6.1.4  Within 60 days after the close of each of the Parent’s fiscal years, a
copy of the plan and forecast consisting of a projected balance sheet, income
statements and cash flow statements, and any narrative prepared with respect
thereto, of the Parent and its Subsidiaries for the upcoming fiscal year
prepared in such detail as shall be reasonably satisfactory to the Agent.

 

6.1.5  Within 270 days after the close of each fiscal year of the Parent, if
applicable, a copy of the actuarial report showing the funding status of each
Single Employer Plan as of the valuation date occurring in such fiscal year,
certified by an actuary enrolled under ERISA.

 

6.1.6  As soon as possible and in any event within 10 days after (i) the
inception of any formal step to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA, (ii) a contribution failure with
respect to any Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA, or (iii) the making of any application under Section 303 of ERISA for the
waiver of the minimum funding requirements under Section 302(a) of ERISA, notice
of any such event and the action which the Parent proposes to take with respect
thereto.

 

48

--------------------------------------------------------------------------------


 

6.1.7  As soon as possible and in any event within 10 days after receipt by the
Parent, the Borrower or any Subsidiary, a copy of (a) any notice or claim to the
effect that the Parent, the Borrower or any Subsidiary is or may be liable to
any Person as a result of the release by the Parent, the Borrower, any
Subsidiary, or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any
Environmental Law by the Parent, the Borrower or any Subsidiary, which, in
either case, would reasonably be expected to have a Material Adverse Effect.

 

6.1.8  Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Parent, the
Borrower or any Subsidiary publicly files with the SEC.

 

6.1.9  Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

 

6.2.          Use of Proceeds.  The Parent and the Borrower will, and will cause
each Subsidiary to, use the proceeds of the Credit Extensions for general
corporate purposes, including, without limitation, for working capital,
Permitted Acquisitions, distributions permitted under Section 6.10 and payment
of fees and expenses incurred in connection with this Agreement.  The Borrower
shall use the proceeds of Credit Extensions in compliance with all applicable
legal and regulatory requirements and any such use shall not result in a
violation of any such requirements, including, without limitation, Regulation U
and X.

 

6.3.          Notice of Default.  Within five (5) Business Days after an
Authorized Officer becomes aware thereof, the Borrower will give notice in
writing to the Lenders of the occurrence of (i) any Default or Unmatured Default
and (ii) any other development, financial or otherwise, which would reasonably
be expected to have a Material Adverse Effect.

 

6.4.          Conduct of Business.  The Parent and the Borrower will, and will
cause each Subsidiary to, carry on and conduct its business in substantially the
same fields of enterprise as conducted by the Parent or its Subsidiaries as of
the Restatement Effective Date and those reasonably related thereto and
reasonable extensions thereof, and do all things necessary (subject to
Section 6.11) to remain duly incorporated or organized, validly existing and (to
the extent such concept applies to such entity) in good standing as a
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and remain qualified to do
business and remain in good standing (to the extent such concept applies to such
entity) in all jurisdictions where the nature of the business conducted by it
makes such qualification necessary and where failure to so qualify would
reasonably be expected to have a Material Adverse Effect.

 

6.5.          Taxes.  The Parent and the Borrower will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and with respect to
which no Lien exists or (ii) those taxes, assessments, charges and levies which
by reason of the amount involved or the

 

49

--------------------------------------------------------------------------------


 

remedies available to the applicable taxing authority would not reasonably be
expected to have a Material Adverse Effect.

 

6.6.          Insurance.  The Parent will cause the Borrower, and each
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such properties and risks as is
consistent with sound business practice for Persons engaged in the same or
similar business and which similarly situated to the Borrower, and the Borrower
will furnish to the Agent upon request full information as to the insurance
carried.  The Borrower shall deliver to the Agent endorsements in form and
substance acceptable to the Agent (x) to all policies covering risk of loss or
damage to tangible property of the Parent, the Borrower and each Guarantor
naming the Agent as loss payee and (y) to all general liability and other
liability policies naming the Agent as an additional insured.  In the event the
Parent, the Borrower or any Subsidiary at any time or times hereafter shall fail
to obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums.  All sums so
disbursed by the Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

 

6.7.          Compliance with Laws.  The Parent and the Borrower will, and will
cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws and Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.8.          Maintenance of Properties.  Subject to Section 6.12, the Parent
and the Borrower will, and will cause each Subsidiary to, do all things
necessary to maintain, preserve, protect and keep its Property used in the
operation of its business in good repair, working order and condition (ordinary
wear and tear and casualty excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.9.          Inspection; Keeping of Books and Records.  The Parent and the
Borrower will, and will cause each Subsidiary to, permit upon two (2) Business
Days’ prior written notice to the Borrower (except when a Default or Unmatured
Default has occurred and is continuing, in which case no prior notice will be
required) the Agent and the Lenders (after notice to and coordination with, the
Agent), by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Parent, the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Parent, the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Parent, the Borrower and each
Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Agent or any Lender may
designate.  The exercise of the rights under the preceding sentence (i) by or on
behalf of any Lender shall, unless occurring at a time when a Default or
Unmatured Default shall be continuing, be at such Lender’s expense and

 

50

--------------------------------------------------------------------------------


 

(ii) by or on behalf of the Agent, other than the first such inspection
occurring during any calendar year or any inspections occurring at a time when a
Default or Unmatured Default is continuing, shall be at the Agent’s expense; all
other such inspections shall be at the Borrower’s expense.  The Parent and the
Borrower shall keep and maintain, and cause each of the Subsidiaries to keep and
maintain, in all material respects, complete, accurate and proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities.  If a Default has occurred and is
continuing, the Parent and the Borrower, upon the Agent’s request, shall turn
over copies of any such records to the Agent or its representatives.

 

6.10.        Dividends.  The Parent and the Borrower will not, nor will they
permit any Subsidiary to, declare or pay any dividend or make any distribution
on its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding, except that (i) any Subsidiary of the Borrower may declare
and pay dividends or make distributions to the Borrower or to any other
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower which is not a
Wholly-Owned Subsidiary may pay dividends to its shareholders generally so long
as the Borrower or its respective Subsidiary which owns the equity interest or
interests in the Subsidiary paying such dividends receives at least its
proportionate share thereof, (iii) the Borrower may declare and make dividends
or distributions to the Parent to enable the Parent to, and the Parent may
(a) pay any income, franchise or like taxes, (b) pay its operating expenses
(including, without limitation, legal, accounting, reporting, listing and
similar expenses) in an aggregate amount not exceeding $5,000,000 in any fiscal
year (excluding in any event non-cash charges related to employee compensation
or compensation to non-executive members of the Parent’s board of directors) and
(c) so long as no Default or Unmatured Default shall be continuing or result
therefrom, repurchase its common stock and warrants and/or redeem or repurchase
vested management options, in each case, from directors, officers and employees
of the Parent and its Subsidiaries, and (iv) so long as no Default or Unmatured
Default shall be continuing or result therefrom, the Borrower may make
distributions to the Parent and the Parent may redeem, repurchase, acquire or
retire an amount of its capital stock or warrants or options therefor, or
declare and pay any dividend or make any distribution on its capital stock
(collectively, “Distributions”), either (a) if at the time of making such
Distribution the Leverage Ratio (calculated on a pro forma basis based on the
Parent’s most recent financial statements delivered pursuant to Section 6.1 and
giving effect to any Permitted Acquisition since the date of such financial
statements, such Distribution and any Indebtedness incurred in connection
therewith, all in accordance with the terms of this Agreement) is less than or
equal to 2.75 to 1.00, on an unlimited basis, and (b) if at the time of making
such Distribution the Leverage Ratio (calculated on a pro forma basis based on
the Parent’s most recent financial statements delivered pursuant to Section 6.1
and giving effect to any Permitted Acquisition since the date of such financial
statements, such Distribution and any Indebtedness incurred in connection
therewith, all in accordance with the terms of this Agreement) is greater than
2.75 to 1.00 in an amount not greater than the Maximum Payment Amount.

 

6.11.        Merger.  The Parent and the Borrower will not, nor will they permit
any Subsidiary to, merge or consolidate with or into any other Person, except
that:

 

51

--------------------------------------------------------------------------------


 

6.11.1  A Guarantor may merge into (i) the Borrower, provided the Borrower shall
be the continuing or surviving corporation, or (ii) another Guarantor or any
other Person that becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.

 

6.11.2  A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Person; provided, however, that
if the equity interests of such Subsidiary have been pledged to the Agent as
Collateral, then such merger or consolidation shall not be permitted unless such
Subsidiary is the surviving entity of such merger or consolidation or the equity
interest of the surviving entity have been pledged to the Agent as Collateral or
such merger or consolidation is approved in writing by the Agent prior to the
consummation thereof.

 

6.11.3  The Borrower or any Subsidiary of the Borrower may consummate any merger
or consolidation in connection with any Permitted Acquisition; provided that in
any such merger or consolidation to which the Borrower is a party, the Borrower
shall be the continuing or surviving corporation.

 

6.12.        Sale of Assets.  The Parent and the Borrower will not, nor will
they permit any Subsidiary to, lease, sell, transfer or otherwise dispose of its
Property to any other Person, except:

 

6.12.1  Sales of inventory in the ordinary course of business.

 

6.12.2  A disposition of assets (i) by the Parent or any Subsidiary to any
Credit Party, (ii) by a Subsidiary that is not a Guarantor and not required to
be a Guarantor to any other Subsidiary, and (iii) subject to Section 6.24, by
any Credit Party to any Foreign Subsidiary.

 

6.12.3  A disposition of (i) obsolete property, property no longer used in the
business of the Parent, the Borrower or any Subsidiary or other assets in the
ordinary course of business of the Parent, the Borrower or any Subsidiary and
(ii) the properties identified on Schedule 6.12.

 

6.12.4  A disposition of assets for an aggregate purchase price of up to
$350,000,000 at any one time outstanding pursuant to, and in accordance with,
Receivables Purchase Facilities unless (a) a Default has occurred and is
continuing under Sections 7.6 or 7.7, or (b) the Agent shall have given written
notice to the Borrower prohibiting dispositions under this Section 6.12
following the occurrence and during the continuance of a Default under clauses
(i), (ii) or, solely with respect to interest, (iii) of Section 7.2.

 

6.12.5  Transfers of condemned Property to the respective governmental authority
or agency that has condemned the same (whether by deed in lieu of condemnation
or otherwise), and the transfer of Properties that have been subject to a
casualty to the respective insurer (or its designee) of such Property as part of
an insurance settlement.

 

52

--------------------------------------------------------------------------------

 

 

6.12.6  The license or sublicense of software, trademarks, and other
intellectual property which do not materially interfere with the business of the
Parent and its Subsidiaries, taken as a whole.

 

6.12.7  Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business of the
Parent and its Subsidiaries, taken as a whole.

 

6.12.8  The discount or sale, in each case without recourse and in the ordinary
course of business, of receivables more than 90 days overdue and arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables).

 

6.12.9  Leases or subleases or licenses of real property to other Persons not
materially interfering with the business of the Parent and its Subsidiaries,
taken as a whole.

 

6.12.10  Leases, sales or other dispositions of its Property that (i) are for
consideration consisting at least seventy-five percent (75%) of cash, (ii) are
for not less than fair market value, and (iii) together with all other Property
of the Parent, the Borrower and the Subsidiaries previously leased, sold or
disposed of (other than dispositions otherwise permitted by this Section 6.12)
as permitted by this Section 6.12.10 during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
exceed $30,000,000 in the aggregate.

 

6.12.11  Dispositions of Cash Equivalent Investments in the ordinary course of
business.

 

6.12.12  Dispositions of shares of the Parent’s capital stock that have been
repurchased by the Parent and held in treasury.

 

6.13.        Investments and Acquisitions.  The Parent and the Borrower will
not, nor will they permit any Subsidiary to, make or suffer to exist any
Investments (including without limitation, loans and advances to, and other
Investments in, Subsidiaries), or to create any Subsidiary or to become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

 

6.13.1  Cash and Cash Equivalent Investments.

 

6.13.2  Existing Investments in Subsidiaries and other Investments in existence
on the Restatement Effective Date and described in Schedule 6.13 and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension.

 

6.13.3  Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent

 

53

--------------------------------------------------------------------------------


 

obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business.

 

6.13.4  Investments consisting of intercompany loans permitted under
Section 6.14.6.

 

6.13.5  Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

(i)                                     as of the date of the consummation of
such Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition;

 

(ii)                                  such Acquisition is initiated by Borrower
and consummated on a non-hostile basis and consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired;

 

(iii)                               the business to be acquired in such
Acquisition is similar or reasonably related to one or more of the lines of
business in which the Parent, the Borrower and the Subsidiaries are engaged on
the Restatement Effective Date;

 

(iv)                              as of the date of the consummation of such
Acquisition, all material governmental and corporate approvals required in
connection therewith shall have been obtained;

 

(v)                                 with respect to each Permitted Acquisition
with respect to which the Purchase Price shall be greater than $75,000,000, not
less than ten (10) days prior to the consummation of such Permitted Acquisition,
the Borrower shall have delivered to the Agent a pro forma consolidated balance
sheet, income statement and cash flow statement of the Parent and the
Subsidiaries (the “Acquisition Pro Forma”), based on the Parent’s most recent
financial statements delivered pursuant to Section 6.1 and taking into account
such Permitted Acquisition (including, for purposes of Consolidated EBITDA,
factually supportable and identifiable costs savings and expenses, in accordance
with Regulation S-X under the Securities Act  of 1933 and satisfactory to the
Agent), the funding of all Credit Extensions in connection therewith (and the
use of the proceeds thereof) and the repayment of any Indebtedness in connection
with such Permitted Acquisition, and such Acquisition Pro Forma shall reflect
that, on a pro forma basis, the Parent would have been in compliance with the
financial covenants set forth in Sections 6.20 and 6.21 for the four fiscal
quarter period reflected in the compliance certificate most recently delivered
to the Agent pursuant to Section 6.1.3 prior to the consummation of such
Permitted Acquisition (giving effect to each of the adjustments described above
as if made on the first day of such period); and

 

(vi)                              prior to, or with respect to clauses (A) and
(B) below, concurrently with, the consummation of, each such Permitted
Acquisition, the Borrower shall deliver to

 

54

--------------------------------------------------------------------------------


 

the Agent a documentation, information and certification package in form and
substance reasonably acceptable to the Agent, including, without limitation;

 

(A)                              in the case of an Acquisition by or of a
Domestic Subsidiary, the Collateral Documents necessary for the perfection of a
first priority security interest (subject to Liens permitted under Section 6.15,
provided that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.15 (other than Permitted Priority Liens)) in
all of the assets to be acquired or the equity interests and assets of the
entity to be acquired, or, in the case of the Acquisition of a Material Foreign
Subsidiary, all of the applicable Collateral Documents required by Section 6.23,
together with opinions of counsel, if requested by the Agent, in each case in
form and substance reasonably acceptable to the Agent;

 

(B)                                a supplement to the Guaranty if the Permitted
Acquisition is an Acquisition of equities and the target company would qualify
as a Domestic Subsidiary after the Acquisition but will not be merged with the
Borrower or any existing Domestic Subsidiary;

 

(C)                                with respect to each Permitted Acquisition
the Purchase Price of which shall be greater than $75,000,000, the financial
statements of the target entity, if any, delivered by the seller(s) to the
purchaser;

 

(D)                               a copy of the acquisition agreement for such
Acquisition, together with drafts of the material schedules thereto;

 

(E)                                 a copy of all documents, instruments and
agreements with respect to any Indebtedness to be incurred or assumed in
connection with such Acquisition; and

 

(F)                                 such other documents or information as shall
be reasonably requested by the Agent or any Lender.

 

6.13.6  Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.10.

 

6.13.7  Investments (x) constituting customer advances not to exceed $20,000,000
at any one time outstanding and (y) arising as a result of any required payment
under any Permitted Customer Financing Guaranty.

 

6.13.8  Extensions of trade credit in the ordinary course of business consistent
with the Parent’s, the Borrower’s and the Subsidiaries’ past practices.

 

6.13.9  Investments constituting Rate Management Transactions permitted under
Section 6.17.

 

55

--------------------------------------------------------------------------------


 

6.13.10  [Reserved].

 

6.13.11  Subject to Section 6.24, the creation or formation of new Subsidiaries
(as opposed to the Acquisition of new Subsidiaries), so long as all applicable
requirements under Section 6.23 shall have been, or concurrently therewith are,
satisfied.

 

6.13.12  Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with Agreement Accounting Principles to the extent otherwise
permitted under this Agreement.

 

6.13.13  Investments by (i) the Parent and its Subsidiaries in any Credit Party,
(ii) any Subsidiary which is not a Guarantor and is not required to be a
Guarantor in any other Subsidiary which is not a Guarantor and is not required
to be a Guarantor and (iii) subject to Section 6.24, any Credit Party in any
Foreign Subsidiary.

 

6.13.14  Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

 

6.13.15  Investments in connection with any Receivables Purchase Facility
permitted under this Agreement.

 

6.13.16  Additional Investments in an amount not to exceed $40,000,000 at any
one time outstanding.

 

6.14.        Indebtedness.  The Parent and the Borrower will not, nor will they
permit any Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

6.14.1  The Obligations.

 

6.14.2  Indebtedness existing on the Restatement Effective Date and described in
Schedule 6.14, and any replacement, renewal, refinancing or extension of any
such Indebtedness that (i) does not exceed the aggregate principal amount (plus
accrued interest and any applicable premium and associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended, (ii) does not
have a Weighted Average Life to Maturity at the time of such replacement,
renewal, refinancing or extension that is less than the Weighted Average Life to
Maturity of the Indebtedness being replaced, renewed, refinanced or extended and
(iii) does not rank at the time of such replacement, renewal, refinancing or
extension senior to the Indebtedness being replaced, renewed, refinanced or
extended.

 

6.14.3  Indebtedness arising under Rate Management Transactions.

 

6.14.4  Amounts owing under Receivables Purchase Facilities which in the
aggregate at any time do not exceed $350,000,000.

 

56

--------------------------------------------------------------------------------


 

6.14.5  Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Parent, the Borrower or any Subsidiary after the
Restatement Effective Date to finance the acquisition of assets used in its
business, if (i) such Indebtedness does not exceed the lower of the fair market
value or the cost of the applicable fixed assets (and related services purchased
and ancillary expenses incurred in connection therewith) on the date acquired,
(ii) such Indebtedness does not exceed $25,000,000 in the aggregate outstanding
at any time, and (iii) any Lien securing such Indebtedness is permitted under
Section 6.15 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”).

 

6.14.6  Indebtedness arising from intercompany loans and advances made by
(i) the Parent or any Subsidiary to any Credit Party, (ii) any Subsidiary that
is not a Guarantor to any other Subsidiary that is not a Guarantor,
(iii) subject to Section 6.24, any Credit Party to any Foreign Subsidiary;
provided that all such Indebtedness shall be expressly subordinated to the
Secured Obligations.

 

6.14.7  Indebtedness incurred or assumed by the Parent, the Borrower or any
Subsidiary in connection with a Permitted Acquisition but not created in
contemplation of such event.

 

6.14.8  Indebtedness constituting Contingent Obligations otherwise permitted by
Section 6.19.

 

6.14.9  Indebtedness under (i) performance bonds and surety bonds and (ii) bank
overdrafts outstanding for not more than two (2) Business Days, in each case
incurred in the ordinary course of business.

 

6.14.10  To the extent the same constitutes Indebtedness, obligations in respect
of earn-out arrangements permitted pursuant to a Permitted Acquisition.

 

6.14.11  Subordinated Indebtedness (including (a) senior subordinated debentures
or notes (which may be guaranteed by the Parent and the Borrower’s Subsidiaries)
issued to finance the Purchase Price of any Permitted Acquisition and
(b) Indebtedness of the Borrower and its Subsidiaries owing to the seller in any
Permitted Acquisition), so long as (i) no Default or Unmatured Default shall be
continuing as of the date of issuance thereof and the Borrower shall have
delivered to the Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Parent and the Subsidiaries (the “Debt Incurrence
Pro Forma”), based on the Parent’s most recent financial statements delivered
pursuant to Section 6.1 and taking into account the issuance of such
Indebtedness (and the use of the proceeds thereof), and such Debt Incurrence Pro
Forma shall reflect that, on a pro forma basis, the Parent would have been in
compliance with the financial covenants set forth in Sections 6.20 and 6.21 for
the four fiscal quarter period reflected in the compliance certificate most
recently delivered to the Agent pursuant to Section 6.1.3 prior to the issuance
and use of the proceeds of such Indebtedness (giving effect to the issuance of
such Indebtedness (and the use of the proceeds thereof) as if made on the first
day of such period) and (ii) such subordinated Indebtedness is unsecured, shall
have a maturity date no earlier than the Facility

 

57

--------------------------------------------------------------------------------


 

Termination Date, shall not provide for any voluntary or mandatory principal
prepayments or amortization prior to the Facility Termination Date, and shall
have terms in respect of interest rate, covenants, defaults and subordination
reasonably acceptable to the Agent.

 

6.14.12  Indebtedness in an aggregate outstanding principal amount not to exceed
$200,000,000 at any time so long as (i) no Default or Unmatured Default shall be
continuing as of the date of issuance thereof and the Borrower shall have
delivered to the Agent a Debt Incurrence Pro Forma, based on the Parent’s most
recent financial statements delivered pursuant to Section 6.1 and taking into
account the issuance of such Indebtedness (and the use of the proceeds thereof),
and such Debt Incurrence Pro Forma shall reflect that, on a pro forma basis, the
Parent would have been in compliance with the financial covenants set forth in
Sections 6.20 and 6.21 for the four fiscal quarter period reflected in the
compliance certificate most recently delivered to the Agent pursuant to
Section 6.1.3 prior to the issuance and use of the proceeds of such Indebtedness
(giving effect to the issuance of such Indebtedness (and the use of the proceeds
thereof) as if made on the first day of such period) and (ii) such Indebtedness
shall have a maturity date no earlier than the Facility Termination Date, shall
not provide for any mandatory principal prepayments or amortization prior to the
Facility Termination Date, and if secured, the holders of such Indebtedness
shall have entered into an intercreditor agreement in form and substance
reasonably acceptable to the Agent.

 

6.14.13  Additional Indebtedness (including Indebtedness arising from agreements
with any governmental authority or public subdivision or agency thereof relating
to the construction of buildings, and the purchase and installation of
equipment, to be used in the business of the Parent and its Subsidiaries) in an
aggregate outstanding principal amount not to exceed $40,000,000 at any time.

 

6.15.        Liens.  The Parent and the Borrower will not, nor will they permit
any Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Parent, the Borrower or any Subsidiary, except:

 

6.15.1  Liens, if any, securing Secured Obligations.

 

6.15.2  Liens for taxes, assessments or governmental charges or levies on its
Property to the extent non-payment of such taxes is otherwise permitted by this
Agreement.

 

6.15.3  Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

58

--------------------------------------------------------------------------------


 

6.15.4  Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

 

6.15.5  Liens existing on the Restatement Effective Date and described in
Schedule 6.15.

 

6.15.6  Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

 

6.15.7  Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

 

6.15.8  Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances and minor title imperfections as to real property
of the Parent, the Borrower and the Subsidiaries which, in the aggregate, are
not material in amount and that do not materially interfere with the ordinary
conduct of the business of the Parent, the Borrower or such Subsidiary conducted
at the property subject thereto.

 

6.15.9  Liens arising by reason of any judgment, decree or order of any court or
other governmental authority, but only to the extent and for an amount and for a
period not resulting in Default under Section 7.8.

 

6.15.10  Liens arising in connection with a Receivables Purchase Facility
permitted under Section 6.14.4.

 

6.15.11  Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

 

6.15.12  Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

 

6.15.13  Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary is merged or consolidated with or into the
Borrower or any other Subsidiary and not created in contemplation of such event.

 

6.15.14  Liens existing on any specific fixed asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

 

6.15.15  Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under Sections 6.15.5 and
6.15.11

 

59

--------------------------------------------------------------------------------


 

through 6.15.14; provided that (i) such Indebtedness is not secured by any
additional assets, other than improvements thereon and proceeds thereof, and
(ii) the amount of such Indebtedness secured by any such Lien is not increased.

 

6.15.16  Liens securing Permitted Purchase Money Indebtedness; provided that
such Liens shall not apply to any property of the Parent, the Borrower or any
Subsidiary other than that purchased with the proceeds of such Permitted
Purchase Money Indebtedness other than improvements thereon and proceeds
thereof.

 

6.15.17  Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to the Parent, the Borrower or any Subsidiary
for which the filing of a precautionary financing statement is permitted under
the Collateral Documents.

 

6.15.18  Licenses, leases or subleases granted to others in the ordinary course
of business consistent with the Parent’s, the Borrower’s and the Subsidiaries’
past practices that do not materially interfere with the conduct of the business
of the Parent, the Borrower and the Subsidiaries taken as a whole.

 

6.15.19  Statutory and contractual landlords’ Liens under leases to which the
Parent, the Borrower or any Subsidiary is a party.

 

6.15.20  Liens in favor of a banking institution or securities intermediary
arising as a matter of applicable law encumbering deposits (including the right
of set-off) or financial assets held by such banking institutions or securities
intermediaries incurred in the ordinary course of business and which are within
the general parameters customary in the banking industry or securities industry.

 

6.15.21  Liens in favor of customs and revenue authorities arising as a matter
of applicable law to secure the payment of customs’ duties in connection with
the importation of goods.

 

6.15.22  Any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement.

 

6.15.23  Liens encumbering cash deposits in an amount not to exceed $30,000,000
to secure Permitted Customer Financing Guarantees.

 

6.15.24  Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of $15,000,000, in the
aggregate at any one time outstanding.

 

6.15.25  Liens securing Indebtedness permitted under Section 6.14.12, so long as
the Secured Obligations shall be secured by a Lien on all Property and assets
securing such Indebtedness.

 

60

--------------------------------------------------------------------------------


 

6.15.26  Liens on shares of the Parent’s capital stock that have been
repurchased by the Parent and held in treasury.

 

6.16.        Affiliates.  Except as otherwise permitted by this Agreement, the
Parent and the Borrower will not enter into, directly or indirectly, or permit
any Subsidiary to enter into, directly or indirectly, any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate (other than the Parent
and, subject to Section 6.24, its Subsidiaries) except in the ordinary course of
business and pursuant to the reasonable requirements of the Parent’s, the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent, the Borrower or such Subsidiary than the Parent,
the Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction, except that any Affiliate who is an individual may serve as a
director, officer, employee or consultant of the Parent or any of its
Subsidiaries and may receive reasonable compensation for his or her services in
such capacity.

 

6.17.        Financial Contracts.  The Parent and the Borrower will not, nor
will they permit any Subsidiary to, enter into or remain liable upon any Rate
Management Transactions except for those entered into (i) by the Borrower and it
Subsidiaries in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes and (ii) by any SPV in connection with a
Receivables Purchase Facility permitted hereunder.

 

6.18.        Subsidiary Covenants.  The Parent and the Borrower will not, and
will not permit any Subsidiary (other than any SPV) to, create or otherwise
cause to become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary (other than any SPV) (i) to pay dividends or
make any other distribution on its stock, (ii) to pay any Indebtedness or other
obligation owed to the Parent, the Borrower or any Subsidiary, (iii) to make
loans or advances or other Investments in the Parent, the Borrower or any
Subsidiary, or (iv) to sell, transfer or otherwise convey any of its property to
the Parent, the Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (a) this Agreement and the other
Loan Documents, (b) documents governing Indebtedness permitted under Sections
16.14.11, 16.14.12 or 16.14.13, (c) customary provisions restricting subletting
or assignment of any lease governing any leasehold interest of the Parent or any
of its Subsidiaries, (d) customary provisions restricting assignment of any
licensing agreement or other contract entered into by Parent and its
Subsidiaries in the ordinary course of business, (e) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(f) restrictions on the transfer of any assets subject to a Lien permitted by
Section 6.15, (g) any encumbrance or restriction entered into by a Subsidiary
prior to the date such Subsidiary was acquired by the Parent or the Borrower,
which encumbrance or restriction does not relate to any Person other than such
Subsidiary, and which encumbrance or restriction was not created in
contemplation of such acquisition and (h) restrictions on the transfer of any
shares of the Parent’s capital stock that have been repurchased by the Parent
and held in treasury.

 

6.19.        Contingent Obligations.  The Parent and the Borrower will not, nor
will they permit any Subsidiary to, make or suffer to exist any Contingent
Obligation (including, without limitation, any Contingent Obligation with
respect to the obligations of a Subsidiary), except Contingent Obligations
arising with respect to (i) this Agreement and the other Loan Documents,
(ii) customary indemnification obligations in favor of purchasers in connection
with asset

 

61

--------------------------------------------------------------------------------


 

dispositions permitted hereunder, (iii) customary indemnification obligations
under such Person’s charter and bylaws (or equivalent formation documents),
(iv) indemnities in favor of the Persons issuing title insurance policies
insuring the title to any property, (v) guarantees of (a) real property leases
and (b) personal property Operating Leases, in each case entered into in the
ordinary course of business by the Parent or any of the Subsidiaries, (vi) other
Contingent Obligations constituting guarantees of Indebtedness permitted under
Section 6.14, provided that to the extent such Indebtedness is subordinated to
the Secured Obligations each such Contingent Obligation shall be subordinated to
the Secured Obligations on terms reasonably acceptable to the Agent,
(vii) non-financial indemnities and guarantees of performance made in the
ordinary course of business by the Parent or any Subsidiary that would not,
individually or in the aggregate, have a Material Adverse Effect and
(viii) Permitted Customer Financing Guarantees.

 

6.20.        Leverage Ratio.  The Parent and the Borrower will not permit the
ratio (the “Leverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated Funded Indebtedness to (ii) Consolidated EBITDA
for the then most-recently ended four fiscal quarters to be greater than 3.25 to
1.00.  The Leverage Ratio shall be calculated as of the last day of each fiscal
quarter of the Parent based upon (a) for Consolidated Funded Indebtedness,
Consolidated Funded Indebtedness as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters;
provided that the Leverage Ratio shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis reasonably satisfactory to the Agent, broken
down by fiscal quarter in the Parent’s reasonable judgment.

 

6.21.        Minimum Consolidated Net Worth.  The Parent and the Borrower will
at all times maintain positive Consolidated Net Worth which shall not be less
than (i) $550,000,000 minus (ii) amounts expended by Parent on or after July 1,
2007 in connection with repurchases or redemptions of its capital stock under
Section 6.10  plus (iii) 50% of Consolidated Net Income (if positive) earned in
each fiscal quarter beginning with the fiscal quarter ending June 30, 2007, plus
(iv) 50% of the net cash proceeds resulting from issuances of the Parent’s or
any Subsidiary’s capital stock from and after the Restatement Effective Date.

 

6.22.        Capital Expenditures.  The Parent and the Borrower will not, nor
will they permit any Subsidiary to expend, for Consolidated Capital Expenditures
in the acquisition of fixed assets in any fiscal year in the aggregate for the
Parent and its Subsidiaries, in excess of (i) $75,000,000 for the period from
January 1, 2007 through December 31, 2007; and (ii) $75,000,000 for the period
from January 1 through December 31 for each fiscal year thereafter, plus any
amount permitted to be expended in the immediately preceding fiscal year
(pursuant to the absolute dollar limitation for such preceding fiscal year and
not pursuant to any carryover provision from a prior fiscal year) but not
expended.

 

6.23.        Subsidiary Collateral Documents; Subsidiary Guarantors.  The Parent
and the Borrower shall execute or shall cause to be executed:

 

(i)            on the date any Person becomes a Subsidiary of the Parent, if
such Subsidiary is a Domestic Subsidiary, (a) a supplement to the Security
Agreement in favor of the Agent for the benefit of the Holders of Secured
Obligations with respect to all of the equity interests of such Person owned by
the Parent and its Domestic Subsidiaries; (b)

 

62

--------------------------------------------------------------------------------


 

a supplement to the Guaranty pursuant to which such Domestic Subsidiary (other
than an SPV) shall become a Guarantor; (c) a supplement to the Security
Agreement pursuant to which such Domestic Subsidiary (other than an SPV) shall
become a grantor thereunder and the other documents required thereby;
(d) Intellectual Property Security Agreements with respect to such Domestic
Subsidiary’s (other than an SPV) intellectual property; and (e) Collateral
Documents in respect of such Domestic Subsidiary’s (other than an SPV) real
property (other than leased property) with a fair market value greater than or
equal to $2,000,000, in each case to provide the Agent with a first priority
perfected security interest therein and Lien thereon (subject to Liens permitted
under Section 6.15, provided that nothing herein shall be deemed to constitute
an agreement to subordinate any of the Liens of the Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.15 (other than
Permitted Priority Liens));

 

(ii)           on the date any Person becomes a Material Foreign Subsidiary, as
soon as practicable but in any event within thirty (30) days following the date
on which such Person became a Material Foreign Subsidiary, a pledge agreement or
share mortgage in favor of the Agent for the benefit of the Holders of Secured
Obligations with respect to 65% of all of the outstanding equity interests of
such Material Foreign Subsidiary; provided, however, in the event that any such
Material Foreign Subsidiary is a Wholly-Owned Subsidiary of a Guarantor in
connection with which all of the requirements of clause (i) above have been
satisfied, and the activities of such Guarantor are limited to owning the equity
interests of its Subsidiaries, then, the Agent, at its option, may waive the
requirement for the pledge of any of the equities of such Material Foreign
Subsidiary under this clause (ii); provided, further, that if at any time any
Material Foreign Subsidiary issues or causes to be issued equity interests, such
that the aggregate amount of the equity interests of Material Foreign Subsidiary
pledged to the Agent for the benefit of the Holders of Secured Obligations is
less than 65% of all of the outstanding equity interests of such Person, the
Parent shall (A) promptly notify the Agent of such deficiency and (B) deliver or
cause to be delivered any agreements, instruments, certificates and other
documents as the Agent may reasonably request all in form and substance
reasonably satisfactory to the Agent in order to cause all of the equities of
such Material Foreign Subsidiary owned by the Parent and its Subsidiaries (but
not in excess of 65% of all of the outstanding equities thereof) to be pledged
to the Agent for the benefit of the Holders of Secured Obligations; and

 

(iii)          in either such case the Parent and the Borrower shall deliver or
cause to be delivered to the Agent all such pledge agreements, guarantees,
security agreements and other Collateral Documents, together with appropriate
corporate resolutions and other documentation (including opinions, if reasonably
requested by the Agent, UCC financing statements (and the Parent and the
Borrower hereby authorize the preparation and filing of all necessary UCC
financing statements), real estate title insurance policies, environmental
reports, the stock certificates representing the equities subject to such
pledge, stock powers with respect thereto executed in blank, and such other
documents as shall be reasonably requested to perfect the Lien of such pledge)
in each case in form and substance reasonably satisfactory to the Agent, and the
Agent shall be reasonably satisfied that it has a first priority perfected
pledge of or charge over the Collateral related thereto.

 

63

--------------------------------------------------------------------------------

 

6.24.        Foreign Subsidiary Investments.  The Parent and the Borrower will
not, nor will they permit any other Credit Party to, enter into or suffer to
exist Foreign Subsidiary Investments at any time in an aggregate amount greater
than $40,000,000 (without giving effect to any revaluation for currency
fluctuations after the date any such Investment is made).

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.          Any representation or warranty made or deemed made by or on behalf
of the Parent, the Borrower or any Subsidiary to the Lenders or the Agent under
or in connection with this Agreement, any Credit Extension, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.

 

7.2.          Nonpayment of (i) principal of any Revolving Loan when due,
(ii) any Reimbursement Obligation within one Business Day after the same becomes
due, or (iii) interest upon any Revolving Loan or any Commitment Fee, LC Fee or
other Obligations under any of the Loan Documents within five (5) Business Days
after such interest, fee or other Obligation becomes due.

 

7.3.          The breach by (i) the Parent or the Borrower of any of the terms
or provisions of any of Sections 6.2 or 6.3 or any of Sections 6.10 through
6.16, inclusive, Sections 6.18 through 6.22, inclusive, or Section 6.24 or
(ii) by any Credit Party of any of the terms or provisions of any of
Section 4.1.1 (to the extent that the non-compliance therewith by such Credit
Party would independently give rise to a Default under clause (i) of this
Section 7.3), 4.1.3 or clauses (i) or (ii) of Section 4.1.4 of the Security
Agreement.

 

7.4.          The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) or any other Credit Party
of any of the terms or provisions of this Agreement or any other Loan Document
to which it is a party which is not remedied within (i) five (5) Business Days
after the occurrence thereof with respect to any breach of Section 6.1 and
(ii) thirty (30) days after written notice from the Agent or any Lender to the
Borrower of any other such breach.

 

7.5.          Failure of the Parent, the Borrower or any Subsidiary to pay when
due any Material Indebtedness (beyond the applicable grace period with respect
thereto, if any); or the default by the Parent, the Borrower or any Subsidiary
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any agreement under which
Material Indebtedness is outstanding, or any other event shall occur or
condition exist, the effect of which default, event or condition is to cause, or
to permit the holder(s) of such Material Indebtedness or the lender(s) under any
such agreement to cause, such Material Indebtedness to become due prior to its
stated maturity or any commitment to lend under any such agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Parent, the Borrower or any Subsidiary shall be declared to be due and

 

64

--------------------------------------------------------------------------------


 

payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment or specified mandatory prepayment) prior to the stated
maturity thereof; or the Parent, the Borrower or any Subsidiary shall not pay,
or admit in writing its inability to pay, its debts generally as they become
due.

 

7.6.          Any Credit Party or any Material Foreign Subsidiary shall (i) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (ii) make a general assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest on a timely basis
in good faith any appointment or proceeding described in Section 7.7.

 

7.7.          Without the application, approval or consent of any Credit Party
or any Material Foreign Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for such Credit Party or such Material
Foreign Subsidiary or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against any Credit Party or any
Material Foreign Subsidiary and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

 

7.8.          The Parent, the Borrower or any Subsidiary shall fail within 60
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not (a) stayed on appeal or otherwise being appropriately contested in good
faith or (b) paid in full or otherwise fully covered (subject to any applicable
deductible) by third-party insurers under the Parent’s or any Subsidiary’s
insurance policies.

 

7.9.          Any formal step is taken to terminate any Plan, other than a
standard termination under Section 4041(b) of ERISA, or a contribution failure
has occurred with respect to any Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA.

 

7.10.        Any Change in Control shall occur.

 

7.11.        The Parent or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Parent or any other member of the Controlled
Group as withdrawal liability (determined as of the date of such notification),
exceeds $20,000,000.

 

65

--------------------------------------------------------------------------------


 

7.12.        The Parent or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Parent and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $20,000,000.

 

7.13.        The Parent, the Borrower or any Subsidiary shall (i) be the subject
of any proceeding or investigation pertaining to the release by the Parent, the
Borrower or any Subsidiary or any other Person of any toxic or hazardous waste
or substance into the environment, or (ii) violate any Environmental Law, which,
in the case of an event described in clause (i) or clause (ii), has resulted in
liability to the Parent, the Borrower or any Subsidiary in an amount equal to
$20,000,000 or more, which liability is not paid, bonded or otherwise discharged
within 60 days or which is not stayed on appeal and being appropriately
contested in good faith.

 

7.14.        Any Loan Document shall fail to remain in full force or effect
against any Credit Party party thereto (except to the extent such Credit Party
has been released from its obligations thereunder in accordance with this
Agreement or such other Loan Document or such Loan Document has expired or
terminated in accordance with its terms) or any Credit Party shall assert that
its obligations thereunder are discontinued, invalid or unenforceable for any
reason (other than those enumerated in the first parenthetical above); the Liens
created by the Collateral Documents shall at any time not constitute a valid and
perfected Lien on the Collateral intended to be covered thereby (to the extent
perfection by filing, registration, recordation, or possession is required
herein or therein) in favor of the Agent, having the priority contemplated by
the Collateral Documents (except to the extent such Liens have been released in
accordance with this Agreement or such other Loan Document)

 

7.15.        An event (such event, an “Off-Balance Sheet Trigger Event”) shall
occur which (i) permits the investors or purchasers in respect of Off-Balance
Sheet Liabilities of the Parent, any Subsidiary or any SPV to require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
the non-payment of any Off-Balance Sheet Liability having an aggregate
outstanding principal amount (or similar outstanding liability) greater than or
equal to $25,000,000 and (x) such Off-Balance Sheet Trigger Event shall not be
remedied or waived within the later to occur of the tenth day after the
occurrence thereof or the expiry date of any grace period related thereto under
the agreement evidencing such Off-Balance Sheet Liabilities, or (y) such
investors shall require the amortization or liquidation of such Off-Balance
Sheet Liabilities as a result of such Off-Balance Sheet Trigger Event, or
(ii) causes the replacement or substitution of the Parent, any Subsidiary or any
SPV as the servicer under the agreements evidencing such Off-Balance Sheet
Liabilities; provided, however, that this Section 7.15 shall not apply on any
date with respect to (a) any voluntary request by the Parent, any Subsidiary or
any SPV for an above-described amortization or liquidation so long as the
aforementioned investors or purchasers cannot independently require on such date
such amortization or

 

66

--------------------------------------------------------------------------------


 

liquidation or (b) any scheduled amortization or liquidation at the stated
maturity of the facility evidencing such Off-Balance Sheet Liabilities.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.          Acceleration.  (i) If any Default described in Section 7.6 or 7.7
occurs with respect to any Credit Party, the obligations of the Lenders to make
Revolving Loans hereunder and the obligation and power of the LC Issuers to
issue Facility LCs shall automatically terminate and the Secured Obligations
shall immediately become due and payable without any election or action on the
part of the Agent, any LC Issuer or any Lender, and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay the Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to (x) the amount of
LC Obligations at such time minus (y) the amount or deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (the
“Collateral Shortfall Amount”).  If any other Default occurs, the Required
Lenders (or the Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Secured Obligations to be due and payable, or both, whereupon, in the case
of a termination, the Secured Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and/or (b) upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will forthwith upon such demand and without any further notice or
act pay to the Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 

(ii)           If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

 

(iii)          The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Secured Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents.

 

(iv)          At any time while any Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Secured Obligations have been paid in full in cash (or, with
respect to any Reimbursement Obligations, the Facility LCs have been returned
and cancelled or back-stopped to the Agent’s reasonable satisfaction) and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account

 

67

--------------------------------------------------------------------------------


 

shall be returned by the Agent to the Borrower or paid to whomever may be
legally entitled thereto at such time.

 

(v)           If, after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to any Credit Party) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 

8.2.          Amendments.  Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Parent and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Parent or
the Borrower hereunder or thereunder or waiving any Default hereunder or
thereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender affected thereby:

 

(i)            Extend the Facility Termination Date, extend the final maturity
of any Revolving Loan or extend the expiry date of any Facility LC in respect of
which the requirements of Section 2.20.11 shall not have been satisfied to a
date after the Facility Termination Date, or postpone any regularly scheduled
payment of principal of any Revolving Loan or forgive all or any portion of the
principal amount thereof, or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto (other than a waiver of the
application of the default rate of interest or LC Fees pursuant to Section 2.11
hereof);

 

(ii)           Except as provided in Section 2.21, increase the amount of the
Commitment of any Lender hereunder;

 

provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not a defaulting Lender under the
provisions of Sections 2.18 or 2.19(iv)):

 

(a)           (i) Reduce the percentage specified in the definition of “Required
Lenders” or any other percentage of Lenders specified to be the applicable
percentage in this Agreement to act on specified matters or, (ii) other than to
reflect the issuance of Term Loans hereunder on a ratable basis, amend the
definition of “Pro Rata Share;

 

(b)           Permit the Borrower to assign its rights or obligations under this
Agreement;

 

(c)           Amend this Section 8.2 other than to reflect the issuance of Term
Loans hereunder;

 

(d)           Other than in connection with a transaction permitted under this
Agreement, release the Agent’s Lien on all or substantially all of the
Collateral;

 

68

--------------------------------------------------------------------------------


 

(e)           Amend Section 11.2 in a manner that would alter the pro rata
sharing of payments required thereby; or

 

(f)            Other than in connection with a transaction permitted under this
Agreement, release the Parent or any Guarantor from its obligations under the
Guaranty.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  The Agent may waive payment
of the fee required under Section 12.3.3 without obtaining the consent of any
other party to this Agreement.  No amendment of any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loan shall be effective
without the written consent of the Swing Line Lender.  No amendment of any
provision of this Agreement relating to any LC Issuer shall be effective without
the written consent of such LC Issuer.

 

8.3.          Preservation of Rights.  No delay or omission of the Lenders, the
LC Issuers or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Agent with the consent of, the requisite number
of Lenders required pursuant to Section 8.2, and then only to the extent in such
writing specifically set forth.  All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the Agent, the
LC Issuers and the Lenders until all of the Secured Obligations (other than
contingent indemnity claims) have been paid in full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.          Survival of Representations.  All representations and warranties
of the Parent and the Borrower contained in this Agreement shall survive the
making of the Credit Extensions herein contemplated.

 

9.2.          Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3.          Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.          Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Parent, the Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Parent, the Agent,

 

69

--------------------------------------------------------------------------------


 

the LC Issuers and the Lenders relating to the subject matter thereof other than
those contained in the fee letter described in Section 10.13 which shall survive
and remain in full force and effect during the term of this Agreement.

 

9.5.          Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6.          Expenses; Indemnification.

 

(i)                                     The Borrower shall reimburse the Agent
and the Arranger for any reasonable out-of-pocket expenses (including reasonable
outside attorneys’ and paralegals’ fees and expenses of and fees for other
advisors and professionals engaged by the Agent or the Arranger and, unless a
Default shall be continuing, with the consent of the Borrower), but excluding
any costs, charges or expenses with respect to taxes and amounts relating
thereto (payment with respect to which shall be governed solely and exclusively
by Section 3.5), paid or incurred by the Agent or the Arranger in connection
with the investigation, preparation, negotiation, documentation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification and administration of the Loan
Documents.  The Borrower also agrees to reimburse the Agent, the Arranger, the
LC Issuers and the Lenders for any out-of-pocket expenses (including outside
attorneys’ and paralegals’ fees and expenses of outside attorneys and paralegals
for the Agent, the Arranger, the LC Issuers and the Lenders, but only to the
extent such fees and disbursements were incurred by attorneys in a single law
firm (and any replacement or successor firm thereof) selected by the Agent), but
excluding any costs, charges or expenses with respect to taxes and amounts
relating thereto (payment with respect to which shall be governed solely and
exclusively by Section 3.5), paid or incurred by the Agent, the Arranger, any LC
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents.

 

(ii)                                  The Borrower hereby further agrees to
indemnify the Agent, the Arranger, each LC Issuer, each Lender, their respective
affiliates, and each of their directors, officers, employees, trustees,
investment advisors, attorneys, advisors and agents against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, the Arranger, any LC Issuer, any Lender or any affiliate is a party
thereto, and all outside attorneys’ and paralegals’ fees and expenses of outside
attorneys and paralegals of the party seeking indemnification), but

 

70

--------------------------------------------------------------------------------


 

excluding any losses, claims, damages, penalties, judgments, liabilities and
expenses with respect to taxes and amounts related thereto (payment with respect
to which shall be governed solely and exclusively by Section 3.5), which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they have resulted from the gross negligence
or willful misconduct or solely by reason of the breach of the express terms of
this Agreement of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

9.7.          Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders, to the
extent that the Agent deems necessary.

 

9.8.          Accounting.  Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.

 

9.9.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.        Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders, the LC Issuers and the Agent on the other hand
shall be solely that of borrower and lender.  Neither the Agent (except to the
limited extent as provided by Section 12.3.4 relating to maintaining the
Register), the Arranger, the LC Issuers nor any Lender shall have any fiduciary
responsibilities to the Borrower or any other Credit Party.  Neither the Agent,
the Arranger, the LC Issuers nor any Lender undertakes any responsibility to the
Borrower or any other Credit Party to review or inform any Credit Party of any
matter in connection with any phase of any Credit Party’s business or
operations.  Each of the Parent and the Borrower agrees that neither the Agent,
the Arranger, the LC Issuers nor any Lender shall have liability to the Parent
or the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Parent or the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of, or solely by reason of the breach of the
express terms of the Loan Documents by, the party from which recovery is
sought.  Neither the Agent, the Arranger, the LC Issuers nor any Lender shall
have any liability with respect to, and each of the Parent and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Parent, the Borrower or any
Subsidiary in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

71

--------------------------------------------------------------------------------


 

9.11.        Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence in accordance with its respective customary practices (but in any
event in accordance with reasonable confidentiality practices), except for
disclosure (i) to its Affiliates and to other Lenders and their respective
Affiliates, for use solely in connection with the transactions contemplated
hereby, (ii) to legal counsel, accountants, and other professional advisors to
such Lender or to a Transferee who are expected to be involved in the evaluation
of such information in connection with the transactions contemplated hereby, in
each case which have been informed as to the confidential nature of such
information, (iii) to regulatory officials having jurisdiction over it, (iv) to
any Person as required by law, regulation, or legal process in respect of which,
to the extent permitted by applicable law, such Lender shall have used
commercially reasonable efforts to give the Borrower reasonable prior notice and
the opportunity to contest such disclosure, (v) of information that presently or
hereafter becomes available to such Lender on a non-confidential basis from a
source other than the Parent and its Subsidiaries and other than as a result of
disclosure not otherwise permitted by this Section 9.11, (vi) to any Person in
connection with any legal proceeding to which such Lender is a party, (vii) to
such Lender’s direct or indirect contractual counterparties in credit derivative
transactions or to legal counsel, accountants and other professional advisors to
such counterparties, in each case which have been informed as to the
confidential nature of such information and agree to be bound by this
Section 9.11 or other similar terms of confidentiality, (viii) permitted by
Section 12.4 and (ix) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Credit Extensions
hereunder.  Notwithstanding anything to the contrary set forth herein or in any
other agreement to which the parties hereto are parties or by which they are
bound, the obligations of confidentiality contained herein and therein (the
“Confidentiality Obligations”), as they relate to the transactions contemplated
by this Agreement, shall not apply to the “tax structure” or “tax treatment” of
the transactions contemplated by this Agreement (as these terms are used in
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
(the “Confidentiality Regulation”) promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended); and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all persons, without limitation of any kind, the “tax structure’’ and “tax
treatment” of the transactions contemplated by this Agreement (as these terms
are defined in the Confidentiality Regulation).  In addition, each party hereto
acknowledges that it has no proprietary or exclusive rights to any tax matter or
tax idea related to the transactions contemplated by this Agreement.

 

9.12.        Lenders Not Utilizing Plan Assets.  Each Lender and Designated
Lender represents and warrants that none of the consideration used by such
Lender or Designated Lender to make its Loans constitutes for any purpose of
ERISA or Section 4975 of the Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Code and the rights and interests
of such Lender or Designated Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

 

9.13.        Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for herein.

 

72

--------------------------------------------------------------------------------

 

9.14.        Disclosure.  The Borrower, the Parent and each Lender, including
the LC Issuers, hereby acknowledge and agree that each Lender and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with the Borrower and its Affiliates.

 

9.15.        Performance of Obligations.  Each of the Parent and the Borrower
agrees that the Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on any Collateral to the extent the same would constitute a Default
hereunder if actually levied or imposed and (ii) after the occurrence and during
the continuance of a Default make any payment or perform any act required of the
Parent, the Borrower or any Subsidiary under any Loan Document or take any other
action which the Agent in its discretion deems necessary or desirable to protect
or preserve the Collateral, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Parent, the Borrower or any
Subsidiary which are more than 30 days past due, or as to which the landlord has
given notice of termination, under any lease.  The Agent shall use its best
efforts to give the Borrower notice of any action taken under this Section 9.15
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower’s obligations in respect
thereof.  The Borrower agrees to pay the Agent, upon demand, the principal
amount of all funds advanced by the Agent under this Section 9.15, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full.  If the Borrower fails to make payment in respect of any such
advance under this Section 9.15 within one (1) Business Day after the date the
Borrower receives written demand therefor from the Agent, the Agent shall
promptly notify each Lender and each Lender agrees that it shall thereupon make
available to the Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance.  If such funds are not
made available to the Agent by such Lender within one (1) Business Day after the
Agent’s demand therefor, the Agent will be entitled to recover any such amount
from such Lender together with interest thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of such demand and
ending on the date such amount is received.  The failure of any Lender to make
available to the Agent its Pro Rata Share of any such unreimbursed advance under
this Section 9.15 shall neither relieve any other Lender of its obligation
hereunder to make available to the Agent such other Lender’s Pro Rata Share of
such advance on the date such payment is to be made nor increase the obligation
of any other Lender to make such payment to the Agent.  All outstanding
principal of, and interest on, advances made under this Section 9.15 shall
constitute Obligations secured by the Collateral until paid in full by the
Borrower.

 

9.16.        USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

9.17.        No Duties Imposed on Syndication Agents or Documentation Agents.
None of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or

 

73

--------------------------------------------------------------------------------


 

otherwise in this Agreement as a “Syndication Agent” or a “Documentation Agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, if such Person is a Lender, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Persons identified
on the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as a “Syndication Agent” or a “Documentation Agent”
shall have or be deemed to have any fiduciary duty to or fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

ARTICLE X

 

THE AGENT

 

10.1.        Appointment; Nature of Relationship.  JPMorgan Chase is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any of the Holders of Secured Obligations by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Holders of Secured Obligations,
(ii) is a “representative” of the Holders of Secured Obligations within the
meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders, for itself and on behalf of its
Affiliates as Holders of Secured Obligations, hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.

 

10.2.        Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto. 
The Agent shall have no implied duties or fiduciary duties to the Lenders, or
any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

 

10.3.        General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Parent, the Borrower, any
Subsidiary or any Lender or Holder of Secured Obligations for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith except to the extent such action or
inaction is determined in a final, non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person or solely by reason of the breach of the express terms
thereof by such Person.

 

74

--------------------------------------------------------------------------------


 

10.4.        No Responsibility for Loans, Recitals, etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of the Parent, the Borrower, any
Subsidiary or any guarantor of any of the Obligations or of any of the Parent’s,
the Borrower’s, such Subsidiary’s or any such guarantor’s respective
Subsidiaries.  The Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Parent or the Borrower
to the Agent at such time, but is voluntarily furnished by the Parent or the
Borrower to the Agent (either in its capacity as Agent or in its individual
capacity).

 

10.5.        Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such approval), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such
approval).  The Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.        Employment of Agents and Counsel.  The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

 

10.7.        Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

 

75

--------------------------------------------------------------------------------


 

10.8.        Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata
Shares of the Aggregate Commitment (or, if the Aggregate Commitment has been
terminated, of the Aggregate Outstanding Credit Exposure) (i) for any amounts
not reimbursed by the Borrower for which the Agent is entitled to reimbursement
by any Credit Party under the Loan Documents, (ii) for any other expenses
incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 10.8 shall survive
payment of the Secured Obligations and termination of this Agreement.

 

10.9.        Notice of Default.  The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

10.10.      Rights as a Lender.  In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Parent, the
Borrower or any Subsidiary in which the Parent, the Borrower or such Subsidiary
is not restricted hereby from engaging with any other Person.  The Agent, in its
individual capacity, is not obligated to remain a Lender.

 

10.11.      Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Parent or the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, the Arranger or any other Lender and based

 

76

--------------------------------------------------------------------------------


 

on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.  Except as expressly set forth
herein, the Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Parent, the
Borrower or any of their respective Subsidiaries that is communicated to or
obtained by the Person serving as Agent for any of its Affiliates in any
capacity.

 

10.12.      Successor Agent.  The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign.  The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall, with the prior written
approval of the Borrower (which approval shall be required only so long as no
Default shall be continuing), have the right to appoint, on behalf of the
Borrower and the Lenders, a successor Agent.  If no successor Agent shall have
been so appointed by the Required Lenders within forty-five days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Agent.  Notwithstanding the previous sentence, the Agent may at any time without
the consent of the Borrower or any Lender, appoint any of its Affiliates which
is a commercial bank as a successor Agent hereunder.  If the Agent has resigned
or been removed and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor Agent shall
be deemed to be appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent.  Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from any further duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.  In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

 

10.13.      Agent and Arranger Fees.  The Borrower agrees to pay to the Agent
and the Arranger, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arranger pursuant to that certain letter agreement
dated June 5, 2007, or as otherwise agreed in writing from time to time.

 

10.14.      Delegation to Affiliates.  The Parent, the Borrower and the Lenders
agree that the Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in

 

77

--------------------------------------------------------------------------------


 

connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.

 

10.15.      Collateral Documents.  (a) Each Lender authorizes the Agent to enter
into and remain subject to each of the Collateral Documents to which it is a
party and to take all action contemplated by such documents.  Each Lender agrees
that no Holder of Secured Obligations (other than the Agent) shall have the
right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents.

 

(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Agent is hereby authorized
to execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Holders of Secured
Obligations.

 

(c)  The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Obligations (other than contingent indemnity obligations and Rate
Management Obligations) at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder.  Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 10.15.

 

(d)  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
three (3) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Credit Party) all interests retained by the
Borrower or any Credit Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

 

10.16.      Quebec Security.  For greater certainty, and without limiting the
powers of the Agent hereunder or under any of the other Loan Documents, each of
the Lenders hereby acknowledges that the Agent shall, for purposes of holding
any security granted by the Borrower on the Borrower’s property pursuant to the
laws of the Province of Quebec to secure payment of

 

78

--------------------------------------------------------------------------------


 

any bond (the “Bond”), be the holder of an irrevocable power of attorney (fondé
de pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Lenders and in particular for all present and future holders of the
Bond.  Each of the Agent and the Lenders hereby irrevocably constitutes, to the
extent necessary, the Agent as the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Quebec) in order to hold security granted by the Borrower in the Province of
Quebec to secure the Bond.  Each Lender hereby further constitutes and appoints
the Agent as mandatary in order to hold the Bond for and on behalf of the
Lenders.  Each eligible assignee hereunder shall be deemed to have confirmed and
ratified the constitution of the Agent as the holder of such irrevocable power
of attorney (fondé de pouvoir) and the constitution and appointment of the Agent
as mandatary to hold the Bonds for and on behalf of the Lender by the execution
of the relevant Assignment Agreement.  Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), the Agent may acquire and be the holder of the Bond. The Borrower
hereby acknowledges that the Bonds constitute a title of indebtedness, as such
term is used in Article 2692 of the Civil Code of Quebec.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and continues, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
owing by any Lender or any Affiliate of any Lender to or for the credit or
account of any Credit Party may be offset and applied toward the payment of the
Secured Obligations then due and owing to such Lender, and each Lender shall
endeavor to give notice of any such set-off to the Borrower, provided that the
failure of any Lender to give such notice shall not in any way limit any
Lender’s rights under this Section 11.1.

 

11.2.        Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Outstanding Credit Exposure held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives Collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.        Successors and Assigns; Designated Lenders.

 

79

--------------------------------------------------------------------------------

 

 

 

12.1.1  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Parent, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (i) neither the Parent nor the Borrower shall have any right
to assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participants must be
made in compliance with Section 12.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.3.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in
credit derivative transactions relating to the Revolving Loans; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.3.  The
Agent may treat the Person which made any Revolving Loan or which holds any Note
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Revolving Loan or which holds any Note to direct payments
relating to such Revolving Loan or Note to another Person.  Any assignee of the
rights to any Revolving Loan or any Note agrees by acceptance of such assignment
to be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Revolving
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Revolving Loan.

 

12.1.2  Designated Lenders.

 

(i)                                     Subject to the terms and conditions set
forth in this Section 12.1.2, any Lender may from time to time elect to
designate an Eligible Designee to provide all or any part of the Revolving Loans
to be made by such Lender pursuant to this Agreement; provided that the
designation of an Eligible Designee by any Lender for purposes of this
Section 12.1.2 shall be subject to the approval of the Agent (which consent
shall not be unreasonably withheld or delayed).  Upon the execution by the
parties to each such designation of an agreement in the form of Exhibit E hereto
(a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement.  The Designating Lender shall thereafter have the right to permit the
Designated Lender to provide all or a portion of the Revolving Loans to be

 

80

--------------------------------------------------------------------------------


 

made by the Designating Lender pursuant to the terms of this Agreement and the
making of the Revolving Loans or portion thereof shall satisfy the obligations
of the Designating Lender to the same extent, and as if, such Revolving Loan was
made by the Designating Lender.  As to any Revolving Loan made by it, each
Designated Lender shall have all the rights a Lender making such Revolving Loan
would have under this Agreement and otherwise; provided, (x) that all voting
rights under this Agreement shall be exercised solely by the Designating Lender,
(y) each Designating Lender shall remain solely responsible to the other parties
hereto for its obligations under this Agreement, including the obligations of a
Lender in respect of Revolving Loans made by its Designated Lender and (z) no
Designated Lender shall be entitled to reimbursement under Article III hereof
for any amount which would exceed the amount that would have been payable by the
Borrower to the Lender from which the Designated Lender obtained any interests
hereunder.  No additional Notes shall be required with respect to Revolving
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Revolving Loan funded by such Designated Lender.  Such Designating
Lender shall act as administrative agent for its Designated Lender and give and
receive notices and communications hereunder.  Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments.  In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrower or the Agent, assign all or portions of its interests in any
Revolving Loans to its Designating Lender or to any financial institution
consented to by the Agent and, so long as no Default shall be continuing, the
Borrower, providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Revolving Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender. 
In addition, each such Designating Lender that elects to designate an Eligible
Designee and such Eligible Designee becomes a Designated Lender, (i) shall keep
a register for the registration relating to each such Revolving Loan, specifying
such Designated Lender’s name, address and entitlement to payments of principal
and interest with respect to such Revolving Loan and each transfer thereof and
the name and address of each transferees and (ii) shall collect, prior to the
time such Designated Lender receives payment with respect to such Revolving
Loans from each such Designated Lender, the appropriate forms, certificates, and
statements described in Section 3.5 (and updated as required by Section 3.5) as
if such Designated Lender were a Lender under Section 3.5.

 

(ii)                                  Each party to this Agreement hereby agrees
that it shall not institute against, or join any other Person in instituting
against, any Designated Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or

 

81

--------------------------------------------------------------------------------


 

other proceedings under any federal or state bankruptcy or similar law for one
year and a day after the payment in full of all outstanding senior indebtedness
of any Designated Lender; provided that the Designating Lender for each
Designated Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage and expense arising out of its inability
to institute any such proceeding against such Designated Lender.  This
Section 12.1.2 shall survive the termination of this Agreement.

 

12.2.        Participations.

 

12.2.1  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.  In addition,
each such Lender that sells any participating interest to a Participant under
this Section 12.2.1, (i) shall keep a register for the registration relating to
each such participation, specifying such Participant’s name, address and
entitlement to payment of principal and interest with respect to such
participation and each transfer thereof and the name and address of each
transferee, and (ii) shall collect prior to the time such Participant receives
payments with respect to such participation, from each such Participant the
appropriate forms, certificates and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such Participant were a Lender under
Section 3.5.

 

12.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.

 

12.2.3  Benefit of Certain Provisions.  Each of the Parent and the Borrower
agrees that each Participant shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such

 

82

--------------------------------------------------------------------------------


 

amounts to be shared in accordance with Section 11.2 as if each Participant were
a Lender.  Each of the Parent and the Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2, 3.4 or 3.5
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, and (ii) each Participant agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender.

 

12.3.        Assignments.

 

12.3.1  Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Agent, either be in an amount
equal to the entire applicable Outstanding Credit Exposure of the assigning
Lender or (unless each of the Agent and, prior to the occurrence and continuance
of a Default, the Borrower, otherwise consents) be in an aggregate amount not
less than $5,000,000. The amount of the assignment shall be based on the
Outstanding Credit Exposure subject to the assignment, determined as of the date
of such assignment or as of the “Trade Date,” if the “Trade Date” is specified
in the Assignment Agreement.

 

12.3.2  Consents.  The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative), provided that the consent of the Borrower shall not be
required if (i) a Default has occurred and is continuing or (ii) if such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in credit
derivative transactions relating to the Revolving Loans; provided that the
assignment without the Borrower’s consent pursuant to clause (ii) shall not
increase the Borrower’s liability under Section 3.5.  The consent of the Agent
shall be required prior to an assignment becoming effective unless the Purchaser
is a Lender, an Affiliate of a Lender or an Approved Fund (other than a Lender
or Affiliate of a Lender or an Approved Fund that becomes a Lender solely by
means of the settlement of a credit derivative).  Any consent required under
this Section 12.3.2 shall not be unreasonably withheld or delayed.

 

12.3.3  Effect; Effective Date.  Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent by the assigning Lender or the
Purchaser for processing such assignment (unless such fee is waived by the Agent
or unless such

 

83

--------------------------------------------------------------------------------


 

assignment is made to such assigning Lender’s Affiliate), such assignment shall
become effective on the effective date specified in such assignment.  The
Assignment Agreement shall contain a representation and warranty by the
Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Commitment and
Outstanding Credit Exposure under the applicable Assignment Agreement
constitutes “plan assets” as defined under ERISA and that the rights, benefits
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights, benefits and obligations of a Lender under the Loan Documents, to
the same extent as if it were an original party thereto, and the transferor
Lender shall be released from any further obligations with respect to the
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Parent, the Lenders or the Agent.  In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Revolving Loans be evidenced by Notes, make
appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or, if the Facility Termination Date has occurred, their respective
Outstanding Credit Exposure), as adjusted pursuant to such assignment.  Each
Purchaser shall not be entitled to receive any greater payment under Section 3.5
than the transferor Lender would have received had such transfer not occurred.

 

12.3.4  Register.  The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices in Chicago, Illinois a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of (a) the names and addresses of the Lenders and the
Commitments of each Lender pursuant to the terms hereof, (b) the date and the
amount of each Revolving Loan made hereunder, the Type thereof and the Interest
Period (in the case of a Eurodollar Advance) with respect thereto, and the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (c) the original stated amount of
each Facility LC and the amount of LC Obligations (including specifying
Reimbursement Obligations) outstanding at any time, (d) whether a Lender is an
original lender or the assignee of another Lender pursuant to an assignment
under this Section 12.3 and the

 

84

--------------------------------------------------------------------------------


 

effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 12.3, (e) the amount of any
sum received by the Agent hereunder from the Borrower and each Lender’s share
thereof, and (f) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.  The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

12.4.        Dissemination of Information.  Each of the Parent and the Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Parent, the Borrower
and the Subsidiaries; provided that each Transferee and prospective Transferee
agrees to be bound by Section 9.11 of this Agreement.

 

12.5.        Tax Certifications.  If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) and (vi).

 

12.6.        Reimbursement Obligations.  For purposes of this Article XII, with
respect to each Letter of Credit, if an LC Issuer transfers its rights with
respect to the Borrower’s obligation to pay Reimbursement Obligations in respect
of such Letter of Credit, such LC Issuer shall give notice of such transfer to
the Agent for notation in the Register.

 

ARTICLE XIII

 

NOTICES

 

13.1.        Notices.  Except as otherwise permitted by Section 2.14, all
notices, requests and other communications to any party hereunder shall be in
writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Parent, the
Borrower, the LC Issuers, or the Agent, at its address or facsimile number set
forth on the signature pages hereof, (y) in the case of the Lenders, at its
address or facsimile number set forth in its Administrative Questionnaire or
(z) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.

 

85

--------------------------------------------------------------------------------


 

13.2.        Change of Address.  The Borrower, the Parent, the Agent, any LC
Issuer and any Lender may each change the address for service of notice upon it
by a notice in writing to the other parties hereto.

 

ARTICLE XIV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Parent, the Agent, the
LC Issuers and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION AND OTHER THAN SECTION 10.16 OF THIS
AGREEMENT) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS, OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

15.2.        CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO OR ANY HOLDER OF SECURED
OBLIGATIONS IN THE COURTS OF ANY OTHER JURISDICTION;  PROVIDED THAT EACH OF THE
PARENT AND THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY ANY OF THE AGENT, ANY LC ISSUER, ANY
LENDER OR AN OTHER HOLDER OF SECURED OBLIGATIONS IN ANY PROCEEDING BROUGHT BY
SUCH PERSON TO (1) REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR (2) TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON.

 

86

--------------------------------------------------------------------------------


 

15.3.        WAIVER OF JURY TRIAL.  THE BORROWER, THE PARENT, THE AGENT, EACH LC
ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

ARTICLE XVI

 

NO NOVATION; CONTINUATION; REFERENCES TO THIS
AGREEMENT IN LOAN DOCUMENTS

 

16.1.        No Novation; Continuation.   It is the express intent of the
parties hereto that this Agreement (i) shall re-evidence the Borrower’s
indebtedness under the Existing Credit Agreement, (ii) is entered into in
substitution for, and not in payment of, the obligations of the Borrower under
the Existing Credit Agreement and (iii) is in no way intended to constitute a
novation of any of the Borrower’s indebtedness which was evidenced by the
Existing Credit Agreement or any of the other Loan Documents.  All Loans made
and Secured Obligations incurred under the Existing Credit Agreement which are
outstanding on the Restatement Effective Date shall continue as Loans and
Secured Obligations under (and shall be governed by the terms of) this
Agreement. Without limiting the foregoing, upon the effectiveness hereof:
(a) all Letters of Credit issued (or deemed issued) under the Existing Credit
Agreement which remain outstanding on the Restatement Effective Date shall
continue as Facility LCs under (and shall be governed by the terms of) this
Agreement, (b) all Secured Obligations constituting Rate Management Obligations
with any Lender or any Affiliate of any Lender which are outstanding on the
Restatement Effective Date shall continue as Secured Obligations under this
Agreement and the other Loan Documents, (c) the Agent shall make such
reallocations of each Lender’s “Outstanding Credit Exposure” under the Existing
Credit Agreement as are necessary in order that each such Lender’s Outstanding
Credit Exposure hereunder reflects such Lender’s Pro Rata Share of the
outstanding Aggregate Outstanding Credit Exposure and (d) the Existing Revolving
Loans of each Departing Lender shall be repaid in full (accompanied by any
accrued and unpaid interest and fees thereon), each Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated and each
Departing Lender shall not be a Lender hereunder.

 

16.2.        References to This Agreement In Other Loan Documents.  Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.

 

The remainder of this page is intentionally blank

 

87

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Parent, the Lenders, the LC Issuers and
the Agent have executed this Agreement as of the date first above written.

 

 

UNITED STATIONERS SUPPLY CO.,
as the Borrower

 

 

 

 

 

 

 

By: /s/ Brian S. Cooper

 

Name:  Brian S. Cooper

 

Title:  Senior Vice President and Treasurer

 

 

 

 

Notice Information:

 

 

 

 

 

One Parkway N. Blvd., Suite 100

 

Deerfield, Illinois 60015-2559

 

Attn: General Counsel

 

Telephone:  (847) 627-7000

 

Facsimile:  (847) 627-7087

 

 

 

 

With a copy to:

 

 

 

 

 

One Parkway N. Blvd., Suite 100

 

Deerfield, Illinois 60015-2559

 

Attn: Treasurer

 

Telephone:  (847) 627-2170

 

Facsimile:  (847) 627-7170

 

and

 

Facsimile:  (847) 572-2358

 

--------------------------------------------------------------------------------


 

 

 

UNITED STATIONERS INC.,
as a Credit Party

 

 

 

 

 

 

 

 

By: /s/ Brian S. Cooper

 

 

Name:  Brian S. Cooper

 

 

Title:  Senior Vice President and Treasurer

 

 

 

 

 

Notice Information:

 

 

 

 

 

One Parkway N. Blvd., Suite 100

 

 

Deerfield, Illinois 60015-2559

 

 

Attn:  General Counsel

 

 

Telephone:  (847) 627-7000

 

 

Facsimile:  (847) 627-7087

 

 

 

 

 

With a copy to:

 

 

 

 

 

One Parkway N. Blvd., Suite 100

 

 

Deerfield, Illinois 60015-2559

 

 

Attn:  Treasurer

 

 

Telephone:  (847) 627-2170

 

 

Facsimile:  (847) 627-7170

 

 

and

 

 

Facsimile:  (847) 572-2358

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually, as an LC Issuer,
and as Agent

 

 

 

 

 

 

 

By:/s/

Sabir A. Hashmy

 

Name:

Sabir A. Hashmy

 

Title:

Vice President

 

 

 

 

Notice Information:

 

 

 

 

 

10 S. Dearborn St.

 

 

Chicago, IL 60603

 

 

Attn:  Nathan Bloch

 

 

Telephone:  (312) 325-3094

 

 

Facsimile:  (312) 325-3077

 

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:/s/

W.J. Bowne

 

 

Name:

W. J. Bowne

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:/s/

Vincent R. Hencheck

 

 

Name:

Vincent R. Hencheck

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:/s/

Frank J. Jancar

 

 

Name:

Frank J. Jancar

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:/s/

Zakia Davis

 

 

Name:

Zakia Davis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as Lender and as LC Issuer

 

 

 

 

 

 

 

 

 

 

By:/s/

Mark Leveille

 

 

Name:

Mark Leveille

 

 

Title:

AVP

 

--------------------------------------------------------------------------------

 

 

 

 

 

FIFTH THIRD BANK (CHICAGO), A
MICHIGAN BANKING CORPORATION

 

 

 

 

 

 

 

 

 

 

By:/s/

Kim Puszczewicz

 

 

Name:

Kim Puszczewicz

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

 

 

 

By:/s/

Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

 

 

 

By:/s/

Albert W. Kelley

 

 

Name:

Albert W. Kelley

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:/s/

Daniel Holzhauer

 

 

Name:

Daniel Holzhauer

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

 

 

 

 

 

By:/s/

Brandon Long

 

 

Name:

Brandon Long

 

 

Title:

Vice-President

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:/s/

Paul A. O’Mara

 

 

Name:

Paul A. O’Mara

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

CHARTER ONE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:/s/

Mary Ann Klemm

 

 

Name:

Mary Ann Klemm

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:/s/

Reid A. Acord

 

 

Name:

Reid A. Acord

 

 

Title:

Second Vice President

 

--------------------------------------------------------------------------------

 

 

 

COMMITMENT SCHEDULE

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, National Association

 

$

42,000,000

 

PNC Bank, National Association

 

$

37,000,000

 

U.S. Bank National Association

 

$

37,000,000

 

KeyBank National Association

 

$

37,000,000

 

LaSalle Bank, National Association

 

$

37,000,000

 

Charter One Bank, N.A.

 

$

30,000,000

 

Comerica Bank

 

$

30,000,000

 

Fifth Third Bank (Chicago), A Michigan Banking Corporation

 

$

30,000,000

 

Union Bank of California, N.A.

 

$

30,000,000

 

Wells Fargo Bank, N.A.

 

$

30,000,000

 

Associated Bank, N.A.

 

$

24,000,000

 

National City Bank

 

$

24,000,000

 

The Northern Trust Company

 

$

24,000,000

 

Capital One, N.A.

 

$

13,000,000

 

TOTAL:

 

$

425,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

LEVEL VI
STATUS

 

Eurodollar Rate

 

0.50

%

0.625

%

0.75

%

0.875

%

1.00

%

1.25

%

Floating Rate

 

0.00

%

0.00

%

0.00

%

0.00

%

0.00

%

0.00

%

 

APPLICABLE
FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

LEVEL VI
STATUS

 

Commitment Fee

 

0.100

%

0.125

%

0.150

%

0.175

%

0.200

%

0.250

%

 

The Applicable Margin and Applicable Fee Rate shall be determined based upon
Level II (or such higher Status as shall be reflected on any interim Financials)
until the delivery of the Financials for the fiscal period ending on
September 30, 2007.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Parent
delivered pursuant to Section 6.1.1 or 6.1.2, together with the compliance
certificate delivered pursuant to Section 6.1.3 related thereto.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status and (ii) the Leverage Ratio is less than or
equal to 1.50 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status or Level II Status and (ii) the Leverage
Ratio is less than or equal to 2.00 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Leverage Ratio is less than or equal to 2.50 to 1.00.

 

2

--------------------------------------------------------------------------------


 

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, (i) the Parent has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than or equal to 3.00 to 1.00.

 

“Level VI Status” exists at any date if the Parent has not qualified for Level I
Status, Level II Status, Level III Status, Level IV Status or Level V Status.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five (5) Business Days after the Agent
has received the applicable Financials.  If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five (5) days
after such Financials are so delivered.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

SUBSIDIARIES OF UNITED STATIONERS INC.

 

Subsidiary

 

Jurisdiction of
Organization

 

Owner

 

Percentage

United Stationers Supply Co.

 

Illinois

 

United Stationers Inc.

 

100%

Lagasse, Inc.

 

Louisiana

 

United Stationers Supply Co.

 

100%

United Stationers Financial Services LLC

 

Illinois

 

United Stationers Supply Co.

 

100%

United Stationers Technology Services LLC

 

Illinois

 

United Stationers Supply Co.

 

100%

United Stationers Hong Kong Limited

 

Hong Kong

 

United Stationers Supply Co.

 

100%

United Worldwide Limited

 

Hong Kong

 

United Stationers Supply Co.

 

100%

Azerty de Mexico, S.A. de C.V.

 

Mexico

 

United Stationers Supply Co.

 

100%

USS Receivables Company, Ltd.

 

Cayman Islands

 

United Stationers Financial Services LLC

 

100%(1)

 

--------------------------------------------------------------------------------

(1)  100% of the economic interest in such company is owned by USFS; however,
30% of the stock of such company is owned by Andrew Stidd, such company’s
independent director, as the nominee for USFS.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

IDENTIFIED PROPERTY DISPOSITIONS

 

Owner

 

Property

 

Disposition

United Stationers Supply Co.

 

IL

 

Cook County

 

Corporate Office — 2200 E. Golf Road, Des Plaines, IL 60016

 

Targeted for Sale

United Stationers Supply Co.

 

FL

 

Duval County

 

5400 West 12th Street
Jacksonville, FL 32254

 

Targeted for Sale

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

United Stationers Supply Co.

 

FL

 

Hillsborough County

 

3402 Queen Palm Drive
Tampa, FL 33619

 

Targeted for Sale

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

INVESTMENTS

 

Part A:

 

1.

 

Investments by United Stationers Inc. in the capital stock of United Stationers
Supply Co. as of the Closing Date.

 

 

 

2.

 

Investments as of the Closing Date by United Stationers Supply Co. in the
capital stock of each of its Subsidiaries listed on Schedule 5.8 hereto.

 

 

 

3.

 

[**]

 

 

 

4.

 

Investment by United Stationers Supply Co. to Azerty de Mexico in the amount of
$18,716,029 as of 5/31/07.

 

6

--------------------------------------------------------------------------------


 

Part B:

 

All Payable to United Stationers Financial Services LLC

(in thousands)

 

Company Name

 

Date of Note

 

Original Balance

 

Current Balance

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Total

 

[**]

 

[**]

 

 

7

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.14

 

INDEBTEDNESS

 

Existing Indebtedness(2) as of the Closing Date (unless otherwise noted)

 

United Stationers Supply Co.:

 

1.                                       Industrial Development Bond Loan in the
amount of $6,800,000 as evidenced by (i) Loan Agreement dated December 1, 1986
between the City of Twinsburg, Ohio (“Ohio”) and United Stationers Supply Co.;
(ii) Indenture of Trust dated December 1, 1986 between Ohio and Bank of New York
(as successor in interest) (as supplemented); and (iii) Guaranty Agreement dated
December 1, 1986 between United Stationers Supply Co. and Bank of New York (as
successor in interest) (Twinsburg, Ohio).  Outstanding Principal Amount
$6,800,000.

 

2.                                       Intercompany Indebtedness of United
Stationers Supply Co. to United Stationers Hong Kong Limited and United
Worldwide Limited in the aggregate amount of $27,075 (as of 5/31/07).

 

3.                                       Indebtedness consisting of
reimbursement obligations of up to $3,000,000 at any one time outstanding for
letters of credit issued pursuant to that certain Standing Agreement for
Commercial Letters of Credit dated as of June 6, 2001 by and among United
Stationers Supply Co., United Worldwide Ltd. and United Stationers Hong Kong
Ltd., on the one hand, and The Bank of New York, on the other hand, including
those letters of credit outstanding as of the Closing Date and more specifically
described below in this schedule.

 

4.                                       All Indebtedness corresponding to the
lien search results shown in Schedule 6.15 to the extent the same constitute
Capital Lease Obligations or purchase money Indebtedness.

 

5.                                       [**]

 

Lagasse, Inc.:

 

1.                                       All Indebtedness corresponding to the
lien search results shown in Schedule 6.15 to the extent the same constitute
Capital Lease Obligations or purchase money Indebtedness.

 

--------------------------------------------------------------------------------

(2)  Note that intercompany indebtedness among the Borrower and the Guarantors
is not reflected on this schedule.

 

8

--------------------------------------------------------------------------------


 

OUTSTANDING LETTERS OF CREDIT

 

(As of 10/12/2005)

 

LC NO.

 

ISSUER

 

APPLICANT

 

ISSUE DATE

 

EXPIRY
DATE

 

BENEFICIARY

 

OUTSTANDING
BALANCE

 

BACKSTOP (B)
OUTSTANDING (O)
REPLACE (R)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. 94020374

 

Bank of New York

 

United Stationers Supply Co./United Worldwide Limited/United Stationers Hong
Kong

 

5/15/07

 

7/17/07

 

Catalina Industries Inc.

 

$

38,526.92

 

O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. 581088-02

 

Comerica Bank

 

United Stationers Supply Co.

 

3/19/03

 

3/18/08 (Auto renewal)

 

Lumbermans Mutual Caualty Company

 

$

2,023,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. 581109-2

 

Comerica Bank

 

United Stationers Supply Co.

 

3/19/03

 

3/18/08 Auto Renewal

 

Sentry Insurance A Mutual Company

 

$

4,975,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. 00301404-00-000

 

PNC Bank

 

United Stationers Supply Co.

 

10/9/98

 

12/27/09

 

Bank of New York

 

$

6,960,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. 610626-06

 

Comerica Bank

 

United Stationers Supply Co.

 

5/31/05

 

3/21/08

 

The Travelers Indemnity Company

 

$

250,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. 624961-06

 

Comerica Bank

 

United Stationers Supply Co.

 

12/5/06

 

12/5/07(Auto Renewal)

 

The Travelers Indemnity Company

 

$

3,050,000.00

 

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

LIENS

 

1.             Liens existing on the owned real Property of the Borrower and the
Guarantors as reflected in the title policies issued to the Agent in connection
with the Collateral Documents.

 

2.             See attached UCC schedule.

 

--------------------------------------------------------------------------------


 

Attachment to Schedule 6.15
Existing Liens by Debtor (Jurisdiction)

 

Secured Party

 

Initial
Filing
Date

 

Subsequent
Filings

 

File
Number

 

Description

 

 

 

 

 

 

 

 

 

LAGASSE, INC. (LOUISIANA)

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK ONE, NA, AS AGENT

 

3/25/03

 

N/A

 

26-270575 (Jefferson Parish)

 

All Assets

 

 

 

 

 

 

 

 

 

RAYMOND LEASING CORPORATION

 

7/28/04

 

N/A

 

09-1034709 (Caddo Parish)

 

Equipment Lease

 

 

 

 

 

 

 

 

 

RAYMOND LEASING CORPORATION

 

7/28/04

 

N/A

 

09-1034715 (Caddo Parish)

 

Equipment Lease

 

 

 

 

 

 

 

 

 

RAYMOND LEASING CORPORATION

 

4/18/06

 

N/A

 

09-1057113 (Caddo Parish)

 

Equipment Lease

 

 

 

 

 

 

 

 

 

RAYMOND LEASING CORPORATION

 

6/01/06

 

N/A

 

09-1059498 (Caddo Parish)

 

Equipment Lease

 

 

 

 

 

 

 

 

 

RAYMOND LEASING CORPORATION

 

6/02/06

 

N/A

 

09-1059547 (Caddo Parish)

 

Equipment Lease

 

 

 

 

 

 

 

 

 

UNITED STATIONERS FINANCIAL SERVICES LLC (ILLINOIS)

 

JPMORGAN CHASE BANK, AS TRUSTEE

 

5/7/01

 

 

 

004381619

 

Related to USFS Receivables Sale Agreement dated as of 5/1/01

 

 

 

 

 

 

 

 

 

 

 

 

 

3/24/03

 

001049666

 

Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/03

 

006789099

 

Correction Statement

 

 

 

 

 

 

 

 

 

 

 

 

 

7/11/03

 

007277334

 

Assignment (to Bank One, NA (Main Office Chicago), as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

9/10/04

 

008723495

 

Amendment (change secured party name to JPMorgan Chase Bank, as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

12/19/05

 

008791005

 

Continuation

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, AS TRUSTEE

 

5/7/01

 

 

 

004381620

 

Related to Amended and Restated Receivables Sale Agreement dated as of 5/1/01

 

 

 

 

 

 

 

 

 

 

 

 

 

4/2/03

 

006793932

 

Assignment (to Bank One, NA (Main Office Chicago), as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/03

 

007146329

 

Amendment (to restate collateral description)

 

 

 

 

 

 

 

 

 

 

 

 

 

9/10/04

 

008723497

 

Amendment (to change secured party name to JPMorgan Chase Bank, as

 

11

--------------------------------------------------------------------------------


 

Secured Party

 

Initial
Filing
Date

 

Subsequent
Filings

 

File
Number

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

11/15/05

 

008786706

 

Amendment (to change debtor name to United Stationers Financial Services LLC)

 

 

 

 

 

 

 

 

 

 

 

 

 

12/19/05

 

008791006

 

Continuation

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK (F/K/A THE CHASE MANHATTAN BANK), AS ADMINISTRATIVE AGENT

 

1/30/02

 

 

 

004693833

 

All assets

 

 

 

 

 

 

 

 

 

 

 

 

 

3/24/03

 

001049631

 

Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

10/02/06

 

008836351

 

Continuation

 

 

 

 

 

 

 

 

 

BANK ONE, NA, AS AGENT

 

3/24/03

 

N/A

 

006738249

 

All assets

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, AS TRUSTEE

 

4/2/03

 

 

 

006794386

 

Related to Amended and Restated Receivables Sale Agreement dated as of 3/28/03
and Second Amended and Restated Receivables Sale Agreement dated as of 3/28/03

 

 

 

 

 

 

 

 

 

 

 

 

 

9/10/04

 

008723498

 

Amendment (to change secured party name to JPMorgan Chase Bank, as Trustee)

 

 

 

 

 

 

 

 

 

UNITED STATIONERS INC. (DELAWARE)

 

 

 

 

 

 

 

 

 

BANK ONE, NA, AS AGENT

 

3/25/03

 

N/A

 

30773633

 

All assets

 

 

 

 

 

 

 

 

 

UNITED STATIONERS SUPPLY CO. (ILLINOIS)

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, AS TRUSTEE

 

5/7/01

 

 

 

004381620

 

Related to Amended and Restated Receivables Sale Agreement dated as of 5/1/01

 

 

 

 

 

 

 

 

 

 

 

 

 

4/2/03

 

006793932

 

Assignment (to Bank One, NA (Main Office Chicago), as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/03

 

007146329

 

Amendment (to restate collateral description)

 

 

 

 

 

 

 

 

 

 

 

 

 

9/10/04

 

008723497

 

Amendment (to change secured party name to JPMorgan Chase Bank, as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

11/15/05

 

008786706

 

Amendment (to change debtor name to United Stationers Financial Services LLC)

 

 

 

 

 

 

 

 

 

 

 

 

 

12/19/05

 

008791006

 

Continuation

 

 

 

 

 

 

 

 

 

US BANCORP

 

10/16/02

 

 

 

005994535

 

Informational filing

 

 

 

 

 

 

 

 

 

IOS CAPITAL, LLC

 

12/16/02

 

 

 

006267718

 

Equipment lease

 

12

--------------------------------------------------------------------------------


 

Secured Party

 

Initial
Filing
Date

 

Subsequent
Filings

 

File
Number

 

Description

 

 

 

 

 

 

 

 

 

BANK ONE, NA, AS AGENT

 

3/24/03

 

 

 

006738257

 

All assets

 

 

 

 

 

 

 

 

 

JP MORGAN CHASE BANK AS TRUSTEE

 

4/1/03

 

 

 

006788394

 

Related to Amended and Restated Receivables Sale Agreement dated as of 3/28/03
and Second Amended and Restated Receivables Sale Agreement dated as of 3/28/03

 

 

 

 

 

 

 

 

 

 

 

 

 

9/10/04

 

008723499

 

Assignment (to Bank One, NA (Main Office Chicago), as Trustee)

 

 

 

 

 

 

 

 

 

 

 

 

 

11/12/04

 

008732366

 

Amendment (to change secured party name to JPMorgan Chase Bank, NA, as Trustee)

 

 

 

 

 

 

 

 

 

THE CHASE MANHATTAN BANK, AS AGENT

 

4/3/03

 

 

 

006802613

 

All assets; in lieu filing relating to 1995 filings in MA, MO and PA

 

 

 

 

 

 

 

 

 

 

 

 

 

4/9/03

 

001072250

 

Termination

 

 

 

 

 

 

 

 

 

IOS CAPITAL, LLC

 

5/1/03

 

 

 

006937055

 

Equipment lease

 

 

 

 

 

 

 

 

 

IOS CAPITAL

 

9/30/03

 

 

 

007625650

 

Equipment lease

 

 

 

 

 

 

 

 

 

IOS CAPITAL

 

12/11/03

 

 

 

007961049

 

Equipment lease

 

 

 

 

 

 

 

 

 

IOS CAPITAL

 

3/15/04

 

 

 

008386579

 

Equipment lease

 

 

 

 

 

 

 

 

 

IOS CAPITAL

 

1/28/05

 

 

 

009497293

 

Equipment lease

 

 

 

 

 

 

 

 

 

GREATAMERICA LEASING CORPORATION

 

3/11/05

 

 

 

009621172

 

Equipment lease

 

 

 

 

 

 

 

 

 

TOSHIBA AMERICA INFORMATION SYSTEMS, INC.

 

9/6/05

 

 

 

010155053

 

Equipment lease

 

 

 

 

 

 

 

 

 

US BANCORP

 

1/25/06

 

 

 

010597048

 

Informational/Equipment

 

 

 

 

 

 

 

 

 

WELLS FARGO FINANCIAL LEASING, INC.

 

2/15/06

 

 

 

010661358

 

Equipment

 

 

 

 

 

 

 

 

 

UNITED STATIONERS TECHNOLOGY SERVICES LLC (ILLINOIS)

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK (F/K/A THE CHASE MANHATTAN BANK), AS ADMINISTRATIVE AGENT

 

1/30/02

 

 

 

004693841

 

All assets

 

 

 

 

 

 

 

 

 

 

 

 

 

10/02/06

 

008836352

 

Continuation

 

 

 

 

 

 

 

 

 

BANK ONE, NA, AS AGENT

 

3/24/03

 

 

 

006738265

 

All assets

 

 

 

 

 

 

 

 

 

FORSYTHE SOLUTIONS GROUP, INC.

 

1/5/06

 

 

 

010532604

 

Equipment

 

13

--------------------------------------------------------------------------------


 

Secured Party

 

Initial
Filing
Date

 

Subsequent
Filings

 

File
Number

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

1/25/06

 

008797302

 

Amendment (Add new collateral)

 

 

 

 

 

 

 

 

 

 

 

 

 

1/25/06

 

008797305

 

Amendment (Add new collateral)

 

 

 

 

 

 

 

 

 

 

 

 

 

1/27/06

 

001574619

 

Termination

 

 

 

 

 

 

 

 

 

FORSYTHE/MCARTHUR ASSOCIATES, INC.

 

1/27/06

 

 

 

010602157

 

Equipment

 

14

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

FORM OF CREDIT PARTIES’ COUNSEL’S OPINION

 

July     , 2007

 

To the Administrative Agent and the Lenders party to the
Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as special counsel to (i) United Stationers Supply Co., an
Illinois corporation (the “Borrower”), (ii) United Stationers Inc., a Delaware
corporation (the “Parent”), (iii) United Stationers Financial Services LLC, an
Illinois limited liability company (“Financial”), (iv) United Stationers
Technology Services LLC, an Illinois limited liability company (“Technology”),
and (v) Lagasse, Inc., a Louisiana corporation (“Lagasse” and, together with
Financial and Technology, the “Subsidiary Guarantors”), in connection with the
execution and delivery of the Second Amended and Restated Five-Year Revolving
Credit Agreement, dated as of July 5, 2007 (the “Credit Agreement”), among the
Borrower, the Parent, the Lenders, PNC Bank, National Association and U.S. Bank
National Association, as Syndication Agents, KeyBank National Association and
LaSalle Bank, National Association, as Documentation Agents, and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”).  Capitalized
terms used herein without definition have the meanings given to such terms in
the Credit Agreement.  This opinion is being delivered to you pursuant to
Section 4.1.6 of the Credit Agreement.

 

In rendering the opinions set forth herein, we have examined originals, or
copies certified or otherwise identified to our satisfaction, of the following:

 

(i)            the Credit Agreement;

 

(ii)           the Reaffirmation Agreement, dated as of July 5, 2007 (the
“Reaffirmation”), executed by the Parent and the Subsidiary Guarantors in favor
of the Administrative Agent; and

 

(iii)          Amendment No. 1, dated as of July 5, 2007 (the “Security
Agreement Amendment”), among the Borrower, the Parent, the Subsidiary Guarantors
and the Administrative Agent, to the Pledge and Security Agreement, dated as of
March 21, 2003 (the “Security Agreement”), among the Borrower, the Parent, the
Subsidiary Guarantors and the Administrative Agent.

 

The Borrower, Parent and the Subsidiary Guarantors are sometimes collectively
referred to herein as the “Credit Parties”.  For purposes of this opinion,
(i) “Illinois and Delaware Parties” means the Parent, the Borrower, Financial
and Technology, (ii) “Illinois Parties” means the Borrower, Financial and
Technology, (iii) “Delaware Party” means the Parent, (iv) “Amended Security
Agreement” means the Security Agreement, as amended by the Security Agreement

 

15

--------------------------------------------------------------------------------


 

Amendment, (v) “Credit Documents” means the Credit Agreement, the Reaffirmation
and the Security Agreement Amendment and (vi) “Documents” means the Credit
Agreement, the Reaffirmation and the Amended Security Agreement.  Certain
capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

In connection with this opinion, we have reviewed the Credit Documents.  Also in
connection with this opinion, we have examined originals or copies, certified or
otherwise identified to our satisfaction, of such records of the Credit Parties,
certificates of public officials and such other documents as we have deemed
necessary or appropriate as a basis for the opinions set forth herein.

 

We have also examined such other documents, records and matters of law as we
have deemed necessary for purposes of this opinion.

 

In rendering the opinions set forth herein, we have assumed the genuineness of
all signatures, the authenticity of all documents submitted to us as originals,
and the conformity to authentic original documents of all documents submitted to
us as copies.  In addition, we have assumed that: (i) all parties to the
Documents (other than the Illinois and Delaware Parties) are duly organized,
validly existing and in good standing under the laws of their respective
jurisdictions of organization; (ii) all parties to the Documents (other than the
Illinois and Delaware Parties) are duly qualified to engage in the activities
contemplated by the Documents and each such party has the requisite
organizational power and authority to execute, deliver and perform its
respective obligations under the Documents; (iii) each of the Credit Documents
has been duly authorized, executed and delivered by each party thereto (other
than the Illinois and Delaware Parties); (iv) each of the Credit Documents
constitutes the valid and binding obligation of each party thereto (other than
the Credit Parties), enforceable against each such other party in accordance
with its terms; and (v) as to factual matters (but not legal conclusions), the
representations and warranties of the Credit Parties in the Credit Documents are
true and correct as of the date hereof.  Further, we have assumed that the
Security Agreement has at all times prior to the execution and delivery of the
Security Agreement Amendment constituted the legal, valid and binding obligation
of each party thereto, enforceable against each such party in accordance with
its terms.

 

Based upon the foregoing and subject to the further assumptions, qualifications
and limitations hereinafter set forth, we are of the opinion that:

 

Based solely on our review of good standing certificates issued by the Secretary
of State of Illinois, (i) each Illinois Party (other than the Borrower) is a
limited liability company validly existing and in good standing under the laws
of the State of Illinois and (ii) the Borrower is a corporation validly existing
and in good standing under the laws of Illinois.

 

Based solely on our review of a good standing certificate issued by the
Secretary of State of Delaware, the Delaware Party is a corporation validly
existing and in good standing under the laws of the State of Delaware.

 

Each Illinois and Delaware Party has the requisite corporate or limited
liability company, as the case may be, power to execute and deliver the Credit
Documents to which it is a party and to perform its obligations under the
Documents to which it is a party.  Each Credit Document to which any Illinois
and Delaware Party is a party has been duly authorized by such Illinois and
Delaware Party.

 

16

--------------------------------------------------------------------------------


 

Each Illinois and Delaware Party has duly executed and delivered each Credit
Document to which it is a party.

 

Each Document to which any Credit Party is a party constitutes the legal, valid,
and binding obligation of such Credit Party enforceable against such Credit
Party in accordance with its terms.

 

1.             No authorization or approval or other action by, and no notice to
or filing with, any U.S. Federal, Illinois state or New York state governmental
authority under Applicable Law (as defined below) is required (a) for the due
execution and delivery by any Credit Party of any Credit Document to which it is
a party or for the performance of any Document to which any Credit Party is a
party or (b) for the validity or enforceability of any Document against any
Credit Party party thereto.  The execution and delivery by each Credit Party of
the Credit Documents to which it is a party, the consummation of the
transactions contemplated thereby, and the performance by each Credit Party of
its obligations under each Document to which it is a party, (i) do not violate
any Applicable Law or any provision of the certificate of incorporation,
certificate of formation, bylaws or operating agreement of such Credit Party and
(ii) do not constitute a breach of or default under any agreement or instrument
listed on Schedule I hereto.  “Applicable Law” means (A) the Delaware General
Corporation Law as in effect on the date hereof, (B) the Illinois Business
Corporation Act, (C) the Illinois Limited Liability Company Act and (D) those
U.S. federal, Illinois and New York laws, rules and regulations that, in our
experience, would normally be applicable to transactions of the type
contemplated by the Documents, without our having made any special investigation
as to the applicability of any specific law, rule or regulation, and in any
event excludes laws of the type specified in paragraph J(v) below.

 

2.             Assuming the Borrower does not apply the proceeds of the Loans
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” (as defined in 12 C.F.R. §221.2), other than shares of
the capital stock of the Parent which are either retired or held by the Parent
as treasury shares, the making of the Loans as provided in the Credit Agreement
will not violate the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.

 

3.             No Credit Party is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

The opinions expressed herein are subject to the following qualifications and
assumptions:

 

(a)                                  Our opinions are subject to (i) the effect
of bankruptcy, insolvency, reorganization, moratorium, conservatorship,
receivership or other similar laws now or hereafter in effect relating to or
affecting the rights or remedies of creditors and (ii) the effect of general
principles of equity (including without limitation concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law, and the discretion of the court before
which any proceeding therefor may be brought.

 

(b)                                 Certain remedial provisions may be
unenforceable in whole or in part, but the inclusion of such provisions does
not, in our opinion, render the Documents invalid as a whole and there exist, in
the Documents or pursuant to applicable law,

 

17

--------------------------------------------------------------------------------


 

adequate remedies for the practical realization of the principal benefits
afforded by the Documents (except for the economic consequences of procedural or
other delay).

 

(c)                                  We have assumed that no party to the
Documents has expressly or by implication waived, subordinated or agreed to any
modification of any interest created under the Documents.

 

(d)                                 We express no opinion as to the
enforceability of the indemnification provisions of the Documents insofar as
said provisions contravene public policy or might require indemnification or
payments to any Person with respect to any litigation determined adversely to
such Person, or any loss, cost or expense arising out of the gross negligence or
willful misconduct of such Person or any violation by such Person of statutory
duties, general principles of equity or public policy.

 

(e)                                  We express no opinion as to the
enforceability under certain circumstances of provisions indemnifying a party
against liability or requiring contribution from a party for liability, where
such indemnification or contribution is contrary to public policy.

 

(f)                                    We express no opinion as to the effect of
the law of any jurisdiction other than the State of New York wherein the
enforcement of the Documents may be sought that limits the rates of interest
legally chargeable or collectible.

 

(g)                                 We express no opinion as to any provision of
the Documents:  (i) authorizing or permitting any party to make determinations
in its sole discretion; (ii) restricting access to legal or equitable remedies;
(iii) purporting to appoint any person as the attorney-in-fact of any other
person; (iv) providing that the Documents may only be amended, modified or
waived in writing; (v) stating that all rights or remedies of any party are
cumulative and may be enforced in addition to any other right or remedy and that
the election of a particular remedy does not preclude recourse to any or more
remedies; or (vi) purporting to provide for severability of the provisions
thereof.

 

(h)                                 Provisions of the Documents that permit any
party thereto to take actions or make determinations may be subject to a
requirement that such actions be taken or such determinations be made on a
reasonable basis and in good faith.

 

(i)                                     We express no opinion as to the
enforceability, under certain circumstances, of provisions imposing penalties or
forfeitures, late payment charges or an increase in interest rate upon
delinquency in payment or the occurrence of a default.

 

(j)                                     We express no opinion as to:

 

(1)                                  the existence of any Person’s ownership
rights in or title to any property;

 

(2)                                  the validity, perfection, enforceability or
priority of any Lien on any property;

 

(3)                                  any agreement by any Credit Party to waive
jury trial, submit to jurisdiction or appoint an agent for acceptance of service
of process;

 

18

--------------------------------------------------------------------------------


 

(4)                                  any provision of any Document purporting to
waive any objection to the laying of venue or any claim that an action or
proceeding has been brought in an inconvenient forum;

 

(5)                                  compliance with, or any governmental or
regulatory filing, approval, authorization, license, consent or notice,
registration or filing required by or under, any (1) U.S. Federal or state
environmental law, (2) U.S. Federal or state antitrust law, (3) U.S. Federal or
state taxation law, (4) U.S. Federal or state worker health or safety, zoning or
permitting or land use matter, (5) U.S. Federal or state patent, trademark or
copyright statute, rule or regulation, (6) statutory or other requirement
relating to the disposition of hazardous waste or environmental protection,
(7) U.S. Federal or state receivership or conservatorship law, (8) securities
registration or antifraud provisions under any U.S. Federal or state securities
law, (9) U.S. Federal or state labor or employment law, (10) U.S. Federal or
state employee benefits or pension law or (11) insurance law;

 

(6)                                  any provision of any Document which
authorizes or permits any purchaser of a participation interest from any party
to set off or apply any deposit or property or any indebtedness with respect to
any participation interest;

 

(vii)                           any provision of any Document (1) restricting
access to legal or equitable remedies, (2) purporting to establish evidentiary
standards, (3) purporting to appoint any Person as the attorney-in-fact of any
other Person, (4) which provides that the Documents may only be amended,
modified or waived in writing or (5) stating that all rights or remedies of any
party are cumulative and may be enforced in addition to any other right or
remedy and that the election of a particular remedy does not preclude recourse
to one or more remedies; or

 

(viii)                        the existence of any violation of, or default
under, any financial ratio or test that may be contained in any agreement or
instrument.

 

(k)                                  We note that the enforceability of the
Documents may be limited or rendered ineffective if the Administrative Agent or
any Lender fails to act in good faith and in a commercially reasonable manner in
seeking to exercise its rights and remedies thereunder.  Without limiting the
generality of the foregoing, we note that a court might hold that a technical
and nonmaterial default under the Documents does not give rise to a right of the
Administrative Agent or any Lender to exercise certain remedies including,
without limitation, acceleration.

 

(l)                                     No opinion is rendered herein as to the
effect of any law to which any Credit Party may be subject as a result of the
legal or regulatory status of the Administrative Agent or any Lender or the
involvement by such Persons in the transactions contemplated by the Documents.

 

(m)                               We express no opinion as to whether a court
sitting in any jurisdiction other than the State of New York will honor the
choice of New York law to govern the Documents that specify that New York law is
the governing law with respect thereto.  With respect to the choice of law
provisions in the Documents that specify that New York law is to apply, we draw
to your attention that the

 

19

--------------------------------------------------------------------------------


 

enforceability of such provisions (i) may be limited by public policy
considerations of any jurisdiction, other than the State of New York, in which
enforcement of such provisions, or of a judgment upon an agreement containing
such provisions, is sought, (ii) may be limited by the power of a United States
District Court sitting in New York or a court of the State of New York to
decline to hear an action based on the Documents on the ground that New York is
an inconvenient forum and (iii) does not apply to the extent provided in
subsection two of Section 1-105 of the Uniform Commercial Code.  We express no
opinion as to whether a United States federal court would have subject matter
jurisdiction over any action arising out of the Documents.

 

We call to your attention that we have not generally represented the Credit
Parties in their business activities and are not familiar with the nature and
extent of such activities, and that our engagement has been limited to specific
matters as to which we have been consulted by the Credit Parties in connection
with the Documents.  Accordingly, we are not generally familiar with any Credit
Party’s legal affairs or the regulatory regimes to which any such Credit Party
or any of its affiliates is subject.

 

Members of our firm are members of the State Bars of Illinois and New York. 
This opinion is limited to Applicable Law and we express no opinion herein as to
any other law.

 

This opinion is furnished to you solely in connection with the transactions
contemplated herein and may not be relied upon by anyone other than you without
our express written consent.     Notwithstanding the foregoing, your permitted
assignees under the Credit Agreement may rely on this opinion as if it were
addressed to them.  This opinion speaks solely as of the date hereof and is
based solely upon factual matters in existence on the date hereof and on laws
and regulations in effect on the date hereof and we do not undertake any
obligation to update this opinion in the event of changes in such factual
matters or laws or regulations or additional legislation.

 

 

Very truly yours,

 

 

 

 

 

MAYER, BROWN, ROWE & MAW LLP

 

20

--------------------------------------------------------------------------------


 

Schedule I

 

1.                                       Second Amended and Restated Receivables
Sale Agreement, dated as of March 28, 2003, among the Borrower, as seller,
Financial, as purchaser, and Financial, as servicer.

 

2.                                       Amended and Restated USFS Receivables
Sale Agreement, dated as of March 28, 2003, among Financial, as seller, USS
Receivables Company, Ltd. (“USSR”), as purchaser, and Financial as servicer.

 

3.                                       Second Amended and Restated Servicing
Agreement, dated as of March 28, 2003, among USSR, Financial, as servicer, the
Borrower, as support provider, and Bank One, NA, as trustee.

 

4.                                       Second Amended and Restated Pooling
Agreement, dated as of March 28, 2003, among USSR, Financial, as servicer, and
Bank One, NA, as trustee.

 

5.                                       Series 2003-1 Supplement, dated as of
March 28, 2003, to the Second Amended and Restated Pooling Agreement, dated as
of March 28, 2003, by and among USSR, Financial, as servicer, Bank One, NA, as
funding agent, Falcon Asset Securitization Corporation, as initial purchaser,
the other parties from time to time thereto, and Bank One, NA, as trustee.

 

6.                                       Second Amended and Restated
Series 2000-2 Supplement, dated as of March 28, 2003, to the Second Amended and
Restated Pooling Agreement, dated as of March 28, 2003, by and among USSR,
Financial, as servicer, Market Street Funding Corporation, as committed
purchaser, PNC Bank, National Association, as administrator, and Bank One, NA,
as trustee.

 

7.                                       Series 2004-1 Supplement, dated as of
March 26, 2004 to the Second Amended and Restated Pooling Agreement, dated as of
March 28, 2003 by and among Fifth Third Bank (Chicago) and JPMorgan Chase Bank,
N.A.

 

8.                                       Omnibus Amendment, dated as of
March 24, 2006, by and among the Borrower, USSR, Financial, Falcon Asset
Securitization Corporation, PNC Bank, National Association, Market Street
Funding Corporation, JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank, N.A., as
trustee

 

9.                                       Omnibus Amendment, dated as of
March 25, 2005, by and among the Borrower, USSR, Financial, Falcon Asset
Securitization Corporation, PNC Bank, National Association, Market Street
Funding Corporation, JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank, N.A., as
trustee.

 

10.                                 Omnibus Amendment, dated as of March 26,
2004, by and among the Borrower, USSR, Financial, Falcon Asset Securitization
Corporation, PNC Bank, National Association, Market Street Funding Corporation,
Bank One, NA (Main Office Chicago) and JPMorgan Chase Bank, N.A., as trustee.

 

--------------------------------------------------------------------------------

 

PHELPS DUNBAR LLP

COUNSELORS AT LAW

 

New Orleans, LA

 

 

 

Jackson, MS

 

 

CANAL PLACE

 

 

Baton Rouge, LA

 

365 CANAL STREET · SUITE 2000

 

Tupelo, MS

 

 

NEW ORLEANS, LOUISIANA 70130-6534

 

 

Houston, TX

 

(504) 566-1311

 

Gulfport, MS

 

 

FAX: (504) 568-9130

 

 

 

 

 

 

Tampa, FL

 

www.phelpsdunbar.com

 

July 5, 2007



JPMorgan Chase Bank, N.A.

As Agent for the Lenders Hereinafter Named

1 Bank One Plaza

Chicago, Illinois 60670

 

AND

 

Each of the Lenders Named in the

Credit Agreement referred to below

 

Re:  Lagasse, Inc.

 

Ladies and Gentlemen:

 

We have acted as special Louisiana counsel to Lagasse, Inc., a Louisiana
corporation (“Lagasse”), in connection with the transactions contemplated by
that certain Second Amended and Restated Five-Year Credit Agreement dated as of
July 5, 2007 (the “Credit Agreement”), among United Stationers Supply Co., an
Illinois corporation (“Supply”), United Stationers Inc., a Delaware corporation
(the “Parent”), the lenders named therein (the “Lenders”) and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Agent”), which amends, supersedes and
restates in its entirety that certain Amended and Restated Five-Year Revolving
Credit Agreement dated as of October 12, 2005 by and among Supply, the Parent,
the Lenders and the Agent, and also in connection with that certain Amendment
No. 1 dated as of July 5, 2007 (the “Security Agreement Amendment”), to that
certain Pledge and Security Agreement (the “Security Agreement”) dated as of
March 21, 2003, by and among Lagasse, Parent, Financial, Technology and Agent,
and that certain Reaffirmation (the “Reaffirmation”) dated as of July 5, 2007,
by and among Lagasse, the Parent, Supply, United Stationers Financial Services
LLC (“Financial”) and United Stationers Technology Services LLC (“Technology”),
pertaining to (i) that certain Guaranty (“Guaranty”) dated as of March 21, 2003,
by and among Lagasse, the Parent, Financial, Technology, and together with any
additional Domestic Subsidiaries (as defined in the Credit Agreement) party
thereto in favor of Agent and (ii) the Security Agreement.

 

22

--------------------------------------------------------------------------------


 

In connection with this opinion, we have examined such corporate documents and
records of Lagasse and certificates of public officials as we have deemed
necessary or appropriate for the purposes of this opinion.  In addition, we have
examined an executed counterpart of the Reaffirmation and the Security Agreement
Amendment (hereinafter sometimes referred to as the “Lagasse Documents”).

 

In our examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, and the conformity to authentic originals of all documents
submitted to us as copies.  As to various questions of fact material to our
opinion, we have relied upon representations and recitals made in the Lagasse
Documents and upon certificates of public officials and of officers of Lagasse.

 

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that (except, to the extent
set forth in the opinions expressed below, as to Lagasse):

 

(i)                                     such documents have been duly authorized
by, have been duly executed and delivered by, and constitute legal, valid,
binding and enforceable obligations of, all of the parties to such documents;

 

(ii)                                  all signatories to such documents have
been duly authorized; and

 

(iii)                               all of the parties to such documents are
duly organized and validly existing and have the power and authority (corporate
or other) to execute, deliver and perform such documents, and the consummation
of the transactions contemplated thereby does not violate the corporate or other
charter documents or bylaws of, or any corporate or banking laws pertinent to,
or agreements or court orders or judgments binding upon the parties thereto.

 

For the purpose of this opinion, we further assume:

 

(iv)                              That no consent or approval of or filing with
any Louisiana governmental authority, applicable to Lagasse specifically (as
opposed to applicable normally to similarly situated general business
corporations which are not engaged in regulated business activities), or any
federal and non-Louisiana governmental authority, are necessary for the
execution, delivery and performance by Lagasse of the Lagasse Documents; and

 

(vi)                              That there are no documents or agreements
between or among Lagasse, Parent, Supply, the Agent or the Lenders or any other
Holders of Secured Obligations (as defined in the Credit Agreement), or any two
or more of said parties, which alter the provisions of the Lagasse Documents (or
the Guaranty or the

 

23

--------------------------------------------------------------------------------


 

Security Agreement) and which would have an effect on the opinions expressed in
this opinion letter.

 

Based on the foregoing, and subject to the further limitations, qualifications
and assumptions set forth below, we are of the opinion that:

 

1.                                       Lagasse is a corporation validly
existing and in good standing under the laws of the State of Louisiana.

 

2.                                       Lagasse has the corporate power and
authority to enter into and perform its obligations under the Lagasse Documents.

 

3.                                       Lagasse’s execution, delivery and
performance of its obligations under the Lagasse Documents have been duly
authorized by all necessary corporate action on the part of Lagasse.

 

4.                                       Each Lagasse Document has been duly
executed and delivered by Lagasse.

 

5.                                       No consent or approval of or filing
with any Louisiana governmental authority is required on the part of Lagasse for
the execution and delivery by Lagasse of the Lagasse Documents.

 

6.                                       Lagasse’s execution, delivery and
performance of the Lagasse Documents does not and will not (a) violate any
provision of the Articles of Incorporation of Lagasse, or (b) violate applicable
provisions of Louisiana statutory law or regulation.

 

The opinions expressed above are further subject to the specific exceptions and
qualifications enumerated below:

 

(A)                              The opinions expressed above are subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to or affecting the rights of creditors
generally, and by general principles of equity (whether enforcement is
considered in a proceeding in equity or law), including (without limitation)
concepts of materiality, reasonableness, good faith and fair dealing which among
other effects may limit the availability of certain remedies, such as self-help,
injunctive relief and specific performance. In particular, we express no opinion
as to the possible applicability of provisions of the bankruptcy, insolvency and
similar laws of the United States and the State of Louisiana pertaining to
fraudulent conveyances.

 

(B)                                We express no opinion as to the grant,
perfection or effect of perfection or non-perfection, or priority of a security
interest in any Collateral (as defined in the Credit Agreement).

 

(C)                                We have not examined or verified, and we
express no opinion as to, the existence or condition of, or the status of title
to, any properties, rights or interests.

 

24

--------------------------------------------------------------------------------


 

(D)                               We express no opinion as to the enforceability
of the Lagasse Documents, and our opinion expressed in paragraph 6(b) above
should not be so construed.

 

(E)                                 We express no opinion regarding whether
Lagasse has made any filings (other than as stated in Opinion Paragraph 1 above)
or obtained or maintained any permits or other approvals required by or
necessary for the operation of its business, including the operation of the
Collateral, or whether Lagasse or the Collateral is in compliance with or in
violation of any federal or state environmental, zoning, safety or other laws or
regulations.

 

(F)                                 We express no opinion as to the application
or effect of any state or federal environmental or intellectual property laws.

 

The foregoing opinion is limited to the laws of the State of Louisiana.  We
express no opinion as to matters governed by federal laws or the laws of any
other state or any foreign jurisdiction or any matters of municipal law. 
Furthermore, no opinion is expressed herein as to the effect of any future acts
of the parties or changes in existing law.  We undertake no responsibility to
advise you of any changes after the date hereof in the law or the facts
presently in effect that would alter the scope or substance of the opinion
herein expressed.  This letter expresses our legal opinion as to the foregoing
matters based on our professional judgment at this time; it is not, however, to
be construed as a guaranty, nor is it a warranty that a court considering such
matters would not rule in a manner contrary to the opinion set forth above.

 

The opinions expressed herein are rendered as of the date hereof. The opinions
expressed herein are rendered solely for your benefit and the benefit of your
successors and assigns in connection with the transactions described herein. 
Those opinions may not be used or relied upon by any other person, nor may this
letter or any copies hereof be furnished to a third party, filed with a
governmental agency, quoted, cited or otherwise referred to without our prior
written consent, except that copies may be furnished to your independent
auditors, legal counsel and bank regulatory authorities and pursuant to an order
or legal process of any relevant governmental authority.

 

 

 

Very truly yours,

 

 

 

 

 

PHELPS DUNBAR, L.L.P.

 

25

--------------------------------------------------------------------------------


 

July 5, 2007

 

To the Administrative Agent and the Lenders party to the
Credit Agreement referred to below

 

Ladies and Gentlemen:

 

I am the General Counsel of United Stationers Inc. (“United”), the ultimate
parent company of each of United Stationers Supply Co., an Illinois corporation
(“USSCo”), United Stationers Financial Services LLC, an Illinois limited
liability company (“USFS”), and United Stationers Technology Services LLC, an
Illinois limited liability company (“USTS”; and together with USFS and USSCo,
each a “Loan Party” and collectively, the (“Loan Parties”), and have reviewed
the documents prepared in connection with the authorization, execution and
delivery of, and the consummation of the transactions contemplated by, the
Second Amended and Restated Five-Year Revolving Credit Agreement dated as of
July 5, 2007 (the “Credit Agreement”),  among USSCo, as borrower, United, the
lenders named therein (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).
Capitalized terms defined in the Credit Agreement and used (but not otherwise
defined) herein are used herein as so defined.  This opinion is delivered to you
pursuant to Section 4.1.6 of the Credit Agreement.

 

In so acting, I and/or members of my staff have examined original or copies,
certified or otherwise identified to our satisfaction, of the following
documents:

 

(i)                                     the Credit Agreement;

 

(ii)                                  Amendment No. 1 to the Security Agreement
(the “Amendment”);

 

(iii)                               the Security Agreement as amended by the
Amendment (the “Amended Security Agreement”)

 

(iv)                              the Reaffirmation (together with items (i) and
(ii), the “Loan Documents”)); and

 

(v)                                 such corporate and limited liability company
records, as the case may be, agreements, documents and other instruments, and
such certificates or comparable documents of public officials and of officers,
managers and representatives of the Loan Parties as we have deemed relevant and
necessary as a basis for the opinions hereinafter set forth.

 

We have also made such inquiries of such officers and representatives of the
Loan Parties as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.

 

In such examination, we have assumed the genuineness of all signatures (other
than those of the Loan Parties), the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies and the
authenticity of the originals of such latter documents.  As to all questions of
fact material to this opinion that have not been independently established, we
have relied upon certificates or comparable documents of officers, managers and

 

26

--------------------------------------------------------------------------------


 

representatives of the Loan Parties and upon the representations and warranties
of the Loan Parties contained in the Loan Documents.

 

Based on the foregoing, and subject to the qualifications stated herein, I am of
the opinion that:

 

1.                                       USSCo has all requisite corporate power
and authority to own, lease, encumber and operate its properties and to carry on
its business as now being conducted.  Each of USFS and USTS has all requisite
limited liability company power and authority to own, lease, encumber and
operate its properties and to carry on its business as now being conducted.

 

2.                                       The execution and delivery of the Loan
Documents by each Loan Party party thereto, the consummation of the transactions
contemplated thereby and by the Amended Security Agreement by such Loan Party
and compliance by each Loan Party which is a party thereto with the provisions
thereof pertaining to such Loan Party, will not conflict with, constitute a
default under or violate any judgment, writ, injunction, decree, order or ruling
of any court or governmental authority binding on such entity of which I am, or
any member of my staff is, aware.

 

3.                                       To my knowledge, or the knowledge of my
staff, after inquiry of the responsible officers and managers of the Loan
Parties, there is no litigation, proceeding or governmental investigation
pending or overtly threatened against any of the Loan Parties or any of their
respective properties that relates to any of the transactions contemplated by
the Loan Documents or by the Amended Security Agreement.

 

The opinions expressed herein are limited to the laws of the State of Illinois
and I express no opinion as to the effect on the matters covered by this letter
of the laws of any other jurisdiction.

 

The opinions expressed herein are rendered solely for your benefit and the
benefit of your successors and assignees, in connection with the transactions
described above.  These opinions may not be relied upon by any other person, nor
may this letter or any copies thereof be furnished to a third party, filed with
a governmental agency, quoted, cited or otherwise referred to without my prior
written consent, except that copies of this opinion may be furnished to your
independent auditors, legal counsel and appropriate regulatory authorities and
pursuant to an order or legal process of any relevant governmental authority.

 

 

Very truly yours,

 

 

 

 

 

Eric A. Blanchard

 

 

 

Senior Vice President, General Counsel and Secretary

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                              The Lenders parties to the
Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Five-Year Revolving Credit Agreement, dated as of July 5, 2007 (as
the same may be amended, modified, renewed or extended from time to time, the
“Agreement”), among United Stationers Supply Co. (the “Borrower”), United
Stationers Inc., as a credit party, the financial institutions from time to time
party thereto as Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”) for the Lenders.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN HIS/HER CAPACITY AS AN OFFICER OF THE
BORROWER AND NOT INDIVIDUALLY, THAT:

 

1.  I am the duly elected                      of the Borrower;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of
                    ,           .

 

 

 

UNITED STATIONERS SUPPLY CO.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          (the “Compliance Date”) with
Provisions of Section 6.20, 6.21, 6.22 and certain other Sections of
the Agreement

 

I.                                         FINANCIAL COVENANTS

 

A.                                   MAXIMUM LEVERAGE RATIO (Section 6.20)

 

(1)                                  Consolidated Funded Indebtedness

 

(a)

Consolidated Indebtedness for borrowed money

 

$

 

 

 

 

(b)

Undrawn amount of all standby Letters of Credit(3)

+

$

 

 

 

 

(c)

Principal component of all Capitalized Lease Obligations

+

$

 

 

 

 

(d)

Off-Balance Sheet Liabilities

+

$

 

 

 

 

(e)

Disqualified Stock

+

$

 

 

 

 

(f)

Sum of (a) through (e), inclusive

 

$

 

(2)                                  Consolidated EBITDA

 

(a)

Consolidated Net Income

 

$

 

 

 

 

(b)

Consolidated Interest Expense

+

$

 

 

 

 

(c)

Taxes

+

$

 

 

 

 

(d)

Depreciation

+

$

 

 

 

 

(e)

Amortization

+

$

 

 

 

 

(f)

Losses attributable to equity in Affiliates

+

$

 

 

 

 

(g)

Non-cash charges related to employee compensation

+

$

 

--------------------------------------------------------------------------------

(3)  Exclude (i) up to $10,000,000 of Letters of Credit supporting worker’s
compensation obligations and (ii) all Letters of Credit supporting indebtedness
identified in clauses (a) through (e), inclusive.

 

--------------------------------------------------------------------------------


 

(h)

Extraordinary non-cash or nonrecurring non-cash charges or losses

+

$

 

 

 

 

(i)

Extraordinary non-cash or nonrecurring non-cash gains

–

$

 

 

 

 

(j)

Consolidated EBITDA

=

$

 

(3)

Leverage Ratio (Ratio of (1) to (2))

to 1.00

 

 

 

 

 

(4)

State whether the Leverage Ratio exceeded 3.25 to 1.00

Yes/No

 

 

 

 

 

B.

MINIMUM CONSOLIDATED NET WORTH (Section 6.21).

 

 

 

 

 

 

 

 

(1)

State whether Consolidated Net Worth (as defined) was less than $550,000,000,
minus amounts expended by the Parent on or after July 1, 2007 in connection with
permitted stock repurchases and redemptions of capital stock, plus fifty percent
(50%) of the sum of Consolidated Net Income (if positive) calculated separately
for each fiscal quarter commencing with the fiscal quarter ending on June 30,
2007 plus 50% of Net Cash Proceeds (as defined) resulting from issuances of the
Parent’s or any Subsidiary’s capital stock at any time from and after the
Restatement Effective Date

Yes/No

 

 

 

 

 

 

C.

CAPITAL EXPENDITURES (Section 6.22).

 

 

 

 

 

 

 

 

(1)

State whether or not the Parent or any Subsidiary has expended, for Capital
Expenditures in the acquisition of fixed assets in any fiscal year in the
aggregate for the Parent and its Subsidiaries, in excess of $75,000,000, plus
any amount permitted to be expended in the immediately preceding fiscal year
(pursuant to the absolute dollar limitation for such preceding fiscal year and
not pursuant to any carryover provision from a prior fiscal year) but not
expended

Yes/No

 

 

 

 

 

 

II.

OTHER MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

 

A.

RESTRICTED PAYMENTS (Section 6.10)

 

 

 

 

 

 

 

 

(1)

Maximum amount of permitted redemptions and repurchases of the capital stock of
the Parent and warrants or options therefor and distributions on the Parent’s
capital stock at any time the Leverage Ratio, calculated on a pro forma basis as
of the last day of the fiscal quarter ending on or immediately prior to any date
of determination for which

 

 

 

--------------------------------------------------------------------------------


 

 

 

financial statemetns have been delivered, shall be equal to or greater than 2.75
to 1.00:

 

 

 

(a)

Greater of (a) $50,000,000 and (b) an amount equal to (x) $50,000,000 plus
(y) 50% of Consolidated Net Income in each fiscal quarter beginning with the
fiscal quarter ending June 30, 2007

 

$

 

 

 

 

(b)

Net cash proceeds received by the Parent or the Borrower from the exercise of
stock options issued to directors, officer and employees from and after the
Restatement Effective Date

+

$

 

 

 

 

(c)

Maximum amount of permitted redemptions and repurchases:

 

$

 

 

(2)

Aggregate amount paid in respect of redemptions and repurchases of and
distributions on the capital stock of the Parent or warrants or options therefor

 

 

 

(a)

Aggregate amount of all redemptions or repurchases and distirbutions prior to
this period

 

$

 

 

 

 

(b)

Aggregate amount of all redemptions or repurchases and distirbutions made during
this period

+

$

 

 

 

 

(c)

Aggregate amount of all redemptions and repurchases and distirbutions made on or
after the Restatement Effective Date:

 

$

 

 

(3)

State whether clause 2(c) exceeds clause 1(c)

Yes/No

 

 

 

 

 

 

B.

ASSET SALES (Section 6.12)

 

 

 

 

 

 

 

 

(1)

State whether any asset sales (other than asset sales permitted pursuant to
Sections 6.12.1 through 6.12.9, inclusive) have occurred.

Yes/No

 

 

 

 

 

 

 

(2)

If yes, attach as a schedule hereto the details of such asset sales and
calculation of compliance with Section 6.12.10.

 

 

 

 

 

 

 

C.

INDEBTEDNESS (Section 6.14)

 

 

 

 

 

 

 

 

(1)

Aggregate outstanding principal amount of Indebtedness in respect of Receivables
Purchase Facilities [Maximum: $350,000,000]

$

 

 

--------------------------------------------------------------------------------


 

 

(2)

Aggregate outstanding principal amount of Indebtedness incurred in connection
with purchase money security interests and Capital Leases [Maximum: $25,000,000]

$

 

 

 

 

 

 

 

(3)

Aggregate outstanding principal amount of unsecured, subordinated Indebtedness
incurred pursuant to Section 6.14.11

$

 

 

 

 

 

 

 

(4)

Aggregate outstanding principal amount of Indebtedness incurred pursuant to
Section 6.14.12 [Maximum: $200,000,000]

$

 

 

 

 

 

 

 

(5)

Aggregate outstanding principal amount of Indebtedness incurred pursuant to
Section 6.14.13 [Maximum: $40,000,000]

$

 

 

 

 

 

 

D.

LIENS (Section 6.15)

 

 

 

 

 

 

 

 

(1)

Aggregate outstanding principal amount of Indebtedness secured by Liens
permitted under Section 6.15.24 [Maximum: $15,000,000]

$

 

 

 

 

 

 

 

(2)

Aggregate outstanding principal amount of Indebtedness secured by Liens
permitted under Section 6.15.25 [Maximum: $200,000,000]

$

 

 

 

 

 

 

E.

CREDIT PARTIES (Section 6.23)

 

 

 

 

 

 

 

Domestic Subsidiaries and Material Foreign Subsidiaries(4)

 

 

 

 

 

 

 

(1)

Set forth below is a list of all Domestic Subsidiaries (other than the Borrower
and SPVs) and all Material Foreign Subsidiaries of the Parent and each
Subsidiary.  Also set forth below is an indication of whether such Subsidiaries
are parties to the Collateral Documents.

 

 

 

Name of Domestic Subsidiaries and Jurisdiction of Formation

 

Signatory to
Guaranty (Yes/No)

 

 

 

United Stationers Financial Services LLC (Illinois)

 

Yes

 

 

 

United Stationers Technology Services LLC (Illinois)

 

Yes

 

 

 

Lagasse, Inc. (Louisiana)

 

Yes

 

--------------------------------------------------------------------------------

(4)  Borrower to update and confirm.

 

--------------------------------------------------------------------------------


 

Name of Material Foreign Subsidiaries and Jurisdiction of
Formation

 

Capital Stock
Pledged (Yes/No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.

FOREIGN SUBSIDIARY INVESTMENTS (Section 6.24)

 

 

 

(a)

Aggregate outstanding principal amount of all Indebtedness of any Foreign
Subsidiary to a Credit Party incurred on or after the Restatement Effective Date

+

$

 

 

 

 

(b)

Aggregate outstanding Investments by any Credit Party in all Foreign
Subsidiaries made on or after the Restatement Effective Date

+

$

 

 

 

 

(c)

Aggregate value of assets transferred by any Credit Party to all Foreign
Subsidiaries on or after the Restatement Effective Date

+

$

 

 

 

 

(d)

Total Foreign Subsidiary Investments in Foreign Subsidiaries (sum of (a) through
(c) inclusive)

 

$

 

 

 

 

(e)

State whether the amount in clause (d) is greater than $40,000,000

 

Yes/No

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

  [and is an Affiliate/Approved

 

 

Fund of [identify Lender](5)

 

 

 

 

 

3.

Borrower:

United Stationers Supply Co.

 

 

 

 

 

4.

Agent:

JPMorgan Chase Bank, N.A.

  as the Administrative Agent under the Credit Agreement

 

 

 

 

 

 

 

5.

Credit Agreement:      The Second Amended and Restated Five-Year Revolving
Credit

 

--------------------------------------------------------------------------------

(5)   Select as applicable.

 

--------------------------------------------------------------------------------


 

 

 

Agreement dated as of July 5, 2007, among the Borrower, United Stationers Inc.,
as a credit party, the financial institutions party thereto as Lenders, and the
Agent.

 

 

 

 

 

6.

Assigned Interest:

 

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned
of
Commitment/Loans(6)

Revolving Loan Facility

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

7.

Trade Date:

(7)

 

 

 

Effective Date:                          , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR
[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

ASSIGNEE
[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

[Consented to and](8) Accepted:

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:](9)

 

 

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(6) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(7) Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

(8) To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

(9) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[UNITED STATIONERS SUPPLY CO.]

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action

 

--------------------------------------------------------------------------------


 

under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the internal law of the State of
New York.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF PROMISSORY NOTE

 

             , 20      

 

UNITED STATIONERS SUPPLY CO., an Illinois corporation (the “Borrower”), promises
to pay to the order of
                                                                         or its
registered assigns (the “Lender”) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Article II of the Agreement
(as hereinafter defined), in immediately available funds at the main office of
JPMorgan Chase Bank, N.A. in Chicago, Illinois, as Administrative Agent (the
“Agent”), together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement.  The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date and shall make such mandatory payments as are required
to be made under the terms of Article II of the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Five-Year Revolving Credit
Agreement, dated as of July 5. 2007 (which, as it may be amended or modified and
in effect from time to time, is herein called the “Agreement”), among the
Borrower, United Stationers Inc., as a credit party, the lenders party thereto,
including the Lender, and the Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

 

This Note shall be governed by, and construed in accordance with, the internal
law of the State of New York.

 

 

 

UNITED STATIONERS SUPPLY CO.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF UNITED STATIONERS SUPPLY CO.,
DATED [DATE], 20

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF DESIGNATION AGREEMENT

 

Dated                         , 20  

 

Reference is made to the Second Amended and Restated Five-Year Revolving Credit
Agreement, dated as of July 5, 2007 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among United Stationers Supply Co. (the
“Borrower”), United Stationers Inc., as a credit party, the financial
institutions from time to time party thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”).  Terms defined
in the Credit Agreement are used herein as therein defined.

 

                        (the “Designating Lender”),                         
(the “Designated Lender”), and the Borrower agree as follows:

 

1.               The Designating Lender hereby designates the Designated Lender,
and the Designated Lender hereby accepts such designation, as its Designated
Lender under the Credit Agreement.

 

2.               The Designating Lender makes no representations or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.               The Designated Lender (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Article V and Article VI thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (ii) agrees that it will,
independently and without reliance upon the Agent, the Designating Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement;
(iii) confirms that it is an Eligible Designee; (iv) appoints and authorizes the
Designating Lender as its administrative agent and attorney-in-fact and grants
the Designating Lender an irrevocable power of attorney to receive payments made
for the benefit of the Designated Lender under the Credit Agreement and to
deliver and receive all communications and notices under the Credit Agreement,
if any, that Designated Lender is obligated to deliver or has the right to
receive thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Agreement, and agrees that the Designated Lender
shall be bound by all such votes, approvals, amendments, modifications and
waivers and all other agreements of the Designating Lender pursuant to or in
connection with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

4.               Following the execution of this Designation Agreement by the
Designating Lender, the Designated Lender and the Borrower, it will be delivered
to the Agent for acceptance and recording by the Agent.  The effective date of
this Designation Agreement shall be the date of acceptance thereof by the Agent,
unless otherwise specified on the signature page hereto (the “Effective Date”).

 

5.               Upon such acceptance and recording by the Agent, as of the
Effective Date (a) the Designated Lender shall have the right to make Loans as a
Lender pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

 

6.               Each party to this Designation Agreement hereby agrees that it
shall not institute against, or join any other Person in instituting against,
any Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender.  This Section 6 of the Designation Agreement shall survive
the termination of this Designation Agreement and termination of the Credit
Agreement.

 

7.               This Designation Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

 

Effective Date(10):

 

 

[NAME OF DESIGNATING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF DESIGNATED LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UNITED STATIONERS SUPPLY CO.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and Approved this

 

         day of                 ,     

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10)   This date should be no earlier than the date of acceptance by the Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LIST OF CLOSING DOCUMENTS

 

Attached

 

--------------------------------------------------------------------------------


 

$425,000,000

 

UNITED STATIONERS SUPPLY CO.
SECOND AMENDED AND RESTATED
FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

July 5, 2007

 

LIST OF CLOSING DOCUMENTS(1)

 

A.            LOAN DOCUMENTS

 

1.                                       Second Amended and Restated Five-Year
Revolving Credit Agreement (the “Credit Agreement”) by and among United
Stationers Supply Co., an Illinois corporation (the “Borrower”), United
Stationers Inc., a Delaware corporation, as a credit party (the “Parent”), the
institutions from time to time parties thereto as Lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a $425,000,000
revolving credit facility.

 

SCHEDULES

 

Commitment Schedule Pricing Schedule

 

Schedule 5.8

—

Subsidiaries

Schedule 6.12

—

Identified Property Dispositions

Schedule 6.13

—

Investments

Schedule 6.14

—

Indebtedness

Schedule 6.15

—

Liens

 

EXHIBITS

 

Exhibit A

—

Form of Credit Parties’ Counsel’s Opinion

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Assignment and Assumption Agreement

Exhibit D

—

Form of Promissory Note (if requested)

Exhibit E

—

Form of Designation Agreement

Exhibit F

—

List of Closing Documents

 

--------------------------------------------------------------------------------

(1)   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

2.                                      Amendment No. 1 dated as of July 5, 2007
to that certain Pledge and Security Agreement dated as of March 21, 2003.

 

3.                                       Notes, if requested, executed by the
Borrower in favor of each Lender requesting a Note (each such Lender a
“Requesting Lender”) in the aggregate principal amount of such Requesting
Lenders’ Commitments under the Credit Agreement.

 

4.                                       Reaffirmation executed by the Parent
and each Domestic Subsidiary identified in Appendix A hereto (the Parent, each
such Subsidiary and the Borrower herein being the “Credit Parties”).

 

B.            CORPORATE DOCUMENTS

 

5.                                      Certificate of the Secretary or an
Assistant Secretary of each Credit Party certifying (i) that there have been no
changes in the Articles or Certificate of Incorporation, Certificate of
Formation or other charter document of such Credit Party, as attached thereto
and as certified as of a recent date by the secretary of state (or the
equivalent thereof) of its jurisdiction of organization, if applicable, since
the date of the certification thereof by such secretary of state (or equivalent
thereof), if applicable, (ii) the By-Laws, Operating Agreement, or other
applicable organizational document, as attached thereto, of such Credit Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors., Board of Managers, or other governing body of such Credit Party
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (iv) the names and true signatures of the incumbent
officers of such Credit Party authorized to sign the Loan Documents to which it
is a party, and, in the case of the Borrower, authorized to request borrowings
under the Credit Agreement.

 

6.                                      Good Standing Certificates (or the
equivalent thereof) for each Credit Party from its respective jurisdiction of
organization and those other jurisdictions identified in Appendix A hereto.

 

C.            OPINIONS

 

7.                                      Opinions of counsel to the Borrower and
certain of its Subsidiaries:

 

(a)                                 Mayer Brown Rowe & Maw LLP

 

(b)                                 Eric A. Blanchard, Senior Vice President,
General Counsel and Secretary of the Parent; and

 

(c)                                  Phelps Dunbar LLP.

 

--------------------------------------------------------------------------------


 

D.            CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.                                      Initial Compliance Certificate dated as
of the Closing Date reflecting calculations as of March 31, 2007.

 

9.                                      Financial Condition Certificate
delivered by an officer of the Borrower, with appropriate supporting information
attached.

 

10.                               A Certificate signed by the Chief Financial
Officer of the Borrower certifying that as of the Closing Date (i) no Default or
Unmatured Default has occurred and is continuing, (ii) all of the
representations and warranties in Article V of the Credit Agreement are true and
correct as of the Closing Date, and (iii) except as disclosed in the Identified
Disclosure Documents, no material adverse change in the business, Property,
condition (financial or otherwise), operations or results of operations,
performance or prospects of the Parent and its Subsidiaries taken as a whole, or
the Borrower and its Subsidiaries taken as a whole, has occurred since
December 31, 2006.

 

11.                               List of written disclosure memoranda (other
than filings made with the Securities and Exchange Commission) delivered to the
Agent and the Lenders that constitute Identified Disclosure Documents.

 

12.                               ABS Consent

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Credit Parties: Good Standing Jurisdictions(1)

 

Name of Debtor; Address;
EIN; Organizational ID
Number

 

Good Standing
Jurisdictions

 

 

 

United Stationers Supply Co.

2200 East Golf Road

Des Plaines, IL 60016

 

EIN: 36-2431718

Org ID: 1648-748-1

 

Illinois
Minnesota

 

 

 

United Stationers Inc. 2200

East Golf Road Des

Plaines, IL 60016

 

EIN: 36-3141189

Org ID: 0920601

 

Delaware

 

 

 

Lagasse, Inc.

 

EIN: 72-0514669

Org ID: 24408350D

 

Louisiana Minnesota

 

 

 

United Stationers Financial

Services LLC

 

EIN: 00543071

Org ID: 36-4428313

 

Illinois

 

 

 

United Stationers

Technology Services LLC

 

EIN: 0056-416-8

Org ID: 52-2323076

 

Illinois

 

--------------------------------------------------------------------------------

(1)   Borrower to confirm accuracy.

 

--------------------------------------------------------------------------------
